Exhibit 10.2

 

 

 

PARTICIPATION AGREEMENT

 

dated as of March 30, 2006

 

among

 

SILICON LABORATORIES INC.,
as Lessee,

 

BAL INVESTMENT & ADVISORY, INC.,
as Lessor,

 

WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION,
not in its individual capacity, except as expressly
stated herein, but solely as Collateral Agent,

 

 

and

 

 

THE FINANCIAL INSTITUTIONS NAMED ON SCHEDULE II HERETO,
as Lenders

 

 

 

BANC OF AMERICA LEASING & CAPITAL, LLC,
As Sole Lead Arranger
and Sole Book Runner

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION

 

HEADING

 

PAGE

 

 

 

 

 

 

ARTICLE I

 

DEFINITIONS; INTERPRETATION

 

2

 

 

 

 

 

 

 

Section 1.1.

 

Definitions; Interpretation

 

2

 

 

 

 

 

 

ARTICLE II

 

CLOSING DATE

 

2

 

 

 

 

 

 

 

Section 2.1.

 

Effectiveness of Agreement

 

2

 

Section 2.2.

 

Acquisition of Facility and Leasehold Interest in Land; Grants of Liens;
Assignment of Related Agreements

 

2

ARTICLE III

 

FUNDING OF ADVANCE

 

3

 

 

 

 

 

 

 

Section 3.1.

 

Funding

 

3

 

Section 3.2.

 

[Intentionally Omitted]

 

4

 

Section 3.3.

 

Advance Request

 

4

 

 

 

 

 

 

ARTICLE IV

 

YIELD, INTEREST

 

5

 

 

 

 

 

 

 

Section 4.1.

 

Yield

 

5

 

Section 4.2.

 

Interest on Loans

 

5

 

Section 4.3.

 

Computations

 

5

 

Section 4.4.

 

Payments of Rent; Payments and Prepayments of Loans and Lessor Amount

 

5

 

Section 4.5.

 

Fees

 

6

 

Section 4.6.

 

Obligations Several

 

6

 

Section 4.7.

 

Highest Lawful Rate

 

6

 

 

 

 

 

 

ARTICLE V

 

CERTAIN INTENTIONS OF THE PARTIES

 

8

 

 

 

 

 

 

 

Section 5.1.

 

Nature of Transaction

 

8

 

Section 5.2.

 

Amounts Due Under Lease

 

9

 

Section 5.3.

 

Distribution

 

9

 

Section 5.4.

 

Adjustment

 

13

 

 

 

 

 

 

ARTICLE VI

 

CONDITIONS PRECEDENT TO CLOSING DATE AND ADVANCE

 

14

 

 

 

 

 

 

 

Section 6.1.

 

Conditions Precedent to the Closing Date and the Advance

 

14

 

 

 

 

 

 

ARTICLE VII

 

[INTENTIONALLY OMITTED]

 

20

 

 

 

 

 

ARTICLE VIII

 

REPRESENTATIONS

 

20

 

 

 

 

 

 

 

Section 8.1.

 

Representations of the Lenders

 

20

 

Section 8.2.

 

Warranties and Representations of the Lessee

 

21

 

Section 8.3.

 

[Intentionally Omitted]

 

31

 

i

--------------------------------------------------------------------------------


 

 

Section 8.4.

 

Representations and Warranties of Lessor

 

31

 

Section 8.5.

 

Representations and Warranties of Wells Fargo Bank Northwest, National
Association, individually and as Collateral Agent

 

32

 

 

 

 

 

 

ARTICLE IX

 

COVENANTS OF LESSEE

 

33

 

 

 

 

 

 

 

Section 9.1.

 

Lessee Covenants

 

33

 

 

 

 

 

 

ARTICLE X

 

OTHER COVENANTS AND AGREEMENTS

 

38

 

 

 

 

 

 

 

Section 10.1.

 

Covenants of the Participants and the Collateral Agent

 

38

 

 

 

 

 

 

ARTICLE XI

 

LESSEE’S RIGHT OF QUIET ENJOYMENT

 

39

 

 

 

 

 

ARTICLE XII

 

TRANSFERS OF PARTICIPANTS’ INTERESTS

 

40

 

 

 

 

 

 

 

Section 12.1.

 

Assignments

 

40

 

Section 12.2.

 

Participations

 

42

 

Section 12.3.

 

Withholding Taxes; Disclosure of Information; Pledge Under Regulation A

 

43

 

Section 12.4.

 

Lessee Directions

 

44

 

 

 

 

 

 

ARTICLE XIII

 

INDEMNIFICATION

 

44

 

 

 

 

 

 

 

Section 13.1.

 

Indemnification

 

44

 

Section 13.2.

 

End of Term Indemnity

 

46

 

Section 13.3.

 

Proceedings in Respect of Claims

 

47

 

Section 13.4.

 

General Tax Indemnity.

 

48

 

Section 13.5.

 

After Tax Basis

 

54

 

Section 13.6.

 

Environmental Indemnity

 

54

 

[Intentionally Omitted.]

 

56

 

 

 

 

 

 

ARTICLE XV

 

CONTINGENT RENT AND OTHER COSTS

 

56

 

 

 

 

 

 

 

Section 15.1.

 

LIBO Rate Lending Unlawful

 

56

 

Section 15.2.

 

Deposits Unavailable

 

56

 

Section 15.3.

 

Increased Costs, etc

 

56

 

Section 15.4.

 

Funding Losses

 

57

 

Section 15.5.

 

Increased Capital Costs

 

58

 

Section 15.6.

 

After Tax Basis

 

58

 

Section 15.7.

 

Applicability of Certain Sections and Payments

 

58

 

Section 15.8.

 

Funding Office; Mitigation of Costs

 

58

 

 

 

 

 

 

ARTICLE XVI

 

MISCELLANEOUS

 

59

 

 

 

 

 

 

 

Section 16.1.

 

Survival of Agreements

 

59

 

Section 16.2.

 

No Broker, etc

 

59

 

Section 16.3.

 

Notices

 

59

 

ii

--------------------------------------------------------------------------------


 

 

Section 16.4.

 

Counterparts

 

59

 

Section 16.5.

 

Amendments

 

60

 

Section 16.6.

 

Loan Agreement and Related Obligations

 

60

 

Section 16.7.

 

Headings, etc

 

61

 

Section 16.8.

 

Parties in Interest

 

61

 

Section 16.9.

 

Governing Law

 

61

 

Section 16.10.

 

Severability

 

61

 

Section 16.11.

 

Liability Limited

 

61

 

Section 16.12.

 

Further Assurances

 

61

 

Section 16.13.

 

Submission to Jurisdiction

 

62

 

Section 16.14.

 

Waiver of Jury Trial

 

62

 

Section 16.15.

 

Confidentiality

 

62

 

Section 16.16.

 

Limited Liability of Lessor

 

63

 

Section 16.17.

 

Limited Liability of Collateral Agent

 

63

 

Section 16.18.

 

Payment of Transaction Expenses and Other Costs

 

63

 

Section 16.19.

 

Reproduction of Documents

 

64

 

Section 16.20.

 

Role of Banc of America Leasing & Capital, LLC

 

64

 

Section 16.21.

 

Deliveries to Participants

 

64

 

 

 

 

 

 

ARTICLE XVII

 

THE COLLATERAL AGENT

 

65

 

 

 

 

 

 

 

Section 17.1.

 

Appointment

 

65

 

Section 17.2.

 

Delegation of Duties

 

65

 

Section 17.3.

 

Exculpatory Provisions

 

65

 

Section 17.4.

 

Reliance by Collateral Agent

 

65

 

Section 17.5.

 

Notice of Default

 

66

 

Section 17.6.

 

Non-Reliance on Collateral Agent and Other Participants

 

66

 

Section 17.7.

 

Indemnification

 

67

 

Section 17.8.

 

Collateral Agent in Its Individual Capacity

 

67

 

Section 17.9.

 

Successor Collateral Agent

 

67

 

Section 17.10.

 

Release of Collateral

 

68

 

iii

--------------------------------------------------------------------------------


 

APPENDICES

 

 

 

 

 

APPENDIX 1

 

DEFINITIONS AND INTERPRETATION

 

 

 

SCHEDULES

 

 

 

 

 

SCHEDULE I

 

Lessor Commitment

SCHEDULE II

 

Lenders’ Commitments

SCHEDULE III

 

Notice Information, Payment Offices and Applicable Lending Offices

 

 

 

SCHEDULE 6.1(s)

 

Filings and Recordings

SCHEDULE 8.2

 

Disclosure Schedule

SCHEDULE 8.2(ff)

 

Agreements to be Terminated

 

 

 

EXHIBITS

 

 

 

 

 

EXHIBIT A

 

Form of Advance Request

EXHIBIT B-1

 

Form of Opinion of Special Counsel to the Participants

EXHIBIT B-2

 

Form of Opinion of Special Counsel to Lessee

EXHIBIT C

 

Form of Assignment of Lease and Rent and Security Agreement

EXHIBIT D

 

Form of Responsible Officer’s Certificate of Lessee

EXHIBIT F

 

Form of Assignment Agreement

EXHIBIT G

 

[Intentionally Omitted]

EXHIBIT H-1

 

Form of Officer’s Certificate of Lessee

EXHIBIT H-2

 

Form of Officer’s Certificate of Lessor

EXHIBIT L

 

Form of Offeree Letter

EXHIBIT M

 

Form of Ground Lessor Estoppel Certificate

 

iv

--------------------------------------------------------------------------------


 

PARTICIPATION AGREEMENT

 

THIS PARTICIPATION AGREEMENT (this “Participation Agreement”), dated as of
March 30, 2006, is entered into by and among SILICON LABORATORIES INC., a
Delaware corporation, as Lessee (together with its permitted successors and
assigns, in its capacity as the Lessee, the “Lessee”); BAL INVESTMENT &
ADVISORY, INC., as Lessor (the “Lessor”); WELLS FARGO BANK NORTHWEST, NATIONAL
ASSOCIATION, not in its individual capacity, except as expressly stated herein,
but solely as Collateral Agent (the “Collateral Agent”); and the financial
institutions listed on Schedule II hereto as Lenders (together with their
permitted successors, assigns and transferees, each a “Lender”, and
collectively, the “Lenders”).

 

W I T N E S S E T H

 

A.            Lessee, Collateral Agent, the Lenders and the Lessor desire to
enter into this Participation Agreement and the other Operative Documents for
the purpose of financing the Leased Property, title to which will be held by
Lessor, to secure Lessee’s performance under the Operative Documents.

 

B.            The Ground Lessor is the fee simple owner of the Land.

 

C.            The Ground Lessor and the Seller have previously entered into the
Ground Lease pursuant to which the Ground Lessor leased to Seller, and Seller
leased from the Ground Lessor, the Land.

 

D.            On the date hereof, pursuant to the Assignment of Ground Lease the
Seller will assign to Lessor its right, title and interest as ground lessee
under the Ground Lease and Lessor will assume certain obligations thereunder.

 

E.             On the date hereof, the Seller will (i) pursuant to the Deed,
convey to Lessor its right, title and interest in and to the Facility,
(ii) pursuant to the Assignment of Subleases, fully assign to Lessor its right,
title and interest as lessor or sublessor under the Related Agreements which
constitute leases and Lessor shall assume certain obligations thereunder, and
(iii) pursuant to (x) the Assignment of Purchase Agreement, (y) the Assignment
of Ground Lease and (z) the Assignment of Related Agreements, fully assign to
Lessor its right, title and interest as lessor, sublessor or interested party,
as the case may be, under the other Related Agreements and Lessor shall assume
certain obligations thereunder.

 

F.             On the date hereof, Collateral Agent, on behalf of Lessor, using
amounts Funded by the Lessor and the Lenders, will provide funds to pay Lessor
for acquisition of the Subject Property and other costs (including transaction
costs) related to the Subject Property and the Overall Transaction.

 

--------------------------------------------------------------------------------


 

G.            Subject to the terms and conditions of this Participation
Agreement and the other Operative Documents, on the Closing Date, among other
things, Lessee and Lessor will enter into the Lease pursuant to which Lessor
will agree to lease to Lessee, and Lessee will agree to lease from Lessor, the
Leased Property pursuant to the Lease.

 

H.            To secure the repayment of the Lessor’s and Lenders’ respective
Lessor Amount and Loans, the Collateral Agent, on behalf of the Participants,
will have the benefit of a Lien on the Subject Property and the other Lessor
Collateral.

 

NOW, THEREFORE, in consideration of the mutual agreements contained in this
Participation Agreement and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

ARTICLE I

DEFINITIONS; INTERPRETATION

 

Section 1.1.           Definitions; Interpretation. Unless the context shall
otherwise require, capitalized terms used and not defined herein shall have the
meanings assigned thereto in Appendix 1 hereto for all purposes hereof; and the
rules of interpretation set forth in Appendix 1 hereto shall apply to this
Participation Agreement.

 

ARTICLE II

CLOSING DATE

 

Section 2.1.           Effectiveness of Agreement. (a) This Participation
Agreement shall be effective as of March 30, 2006 (the “Closing Date”), subject
to the satisfaction or waiver as set forth herein of all of the conditions
precedent set forth in Article VI.

 

(b)           Subject to the conditions set forth in this Participation
Agreement and pursuant to the terms hereof, on the Closing Date, inter alia,
Lessor and Lessee will enter into the Lease pursuant to which Lessor shall lease
to Lessee, and Lessee shall lease from Lessor, the Leased Property for the Term.

 

(c)           Except for any documents to be executed and delivered by Seller,
Lessee and Lessor pursuant to the Purchase Agreement, which shall be delivered
through the Escrow, all documents and instruments required to be delivered on
the Closing Date and in connection with the Advance pursuant to this
Participation Agreement shall be delivered at the offices of Chapman and
Cutler LLP, 111 West Monroe Street, Chicago, Illinois 60603, or at such other
location as the Collateral Agent and the Lessee may mutually agree.

 

Section 2.2.           Acquisition of Facility and Leasehold Interest in Land;
Grants of Lien; Assignment of Related Agreements. Subject to the terms and
conditions of this Participation Agreement, on the Closing Date, (i) Seller and
Lessor shall enter into the Assignment of Ground

 

2

--------------------------------------------------------------------------------


 

Lease pursuant to which Seller shall assign to Lessor and Lessor shall assume,
Seller’s right, title and interest as ground lessee under the Ground Lease,
(ii) Seller shall convey to Lessor its right, title and interest in the Facility
pursuant to the Deed, (iii) Lessor and Seller shall enter into the Assignment of
Subleases pursuant to which Seller shall assign to Lessor and Lessor shall
assume Seller’s right, title and interest in the Related Agreements which
constitute leases, (iv) Lessor and Seller shall enter into (x) the Assignment of
Purchase Agreement and (y) the Assignment of Related Agreements pursuant to
which Seller shall assign to Lessor and Lessor shall assume, Seller’s right,
title and interest in the other Related Agreements, (v) Lessor and Lessee shall
enter into the Lease pursuant to which Lessor shall lease to Lessee, and the
Lessee shall lease from Lessor, the Leased Property for the Term, and
(vi) Lessee, Lessor and Collateral Agent, as applicable, shall enter into and/or
record the Assignment of Ground Lease, the Assignment of Related Agreements, the
Deed of Trust, the Memorandum of Lease, the Assignment of Leases and Rents and
memoranda thereof and the UCC Financing Statements.

 

ARTICLE III

FUNDING OF ADVANCE

 

Section 3.1.           Funding.

 

(a)           Amount of Funding. Subject to the terms and conditions of this
Participation Agreement and in reliance on the representations and warranties
made as of the Closing Date of each of the parties hereto contained herein or
made pursuant hereto, upon receipt of the Advance Request, on the Closing Date
the Collateral Agent (on behalf of the Lessor) shall, to the extent it has
received amounts from the Participants, make the requested Advance and each
Participant will Fund the Advance, as and to the extent provided herein, in each
case by making available to Lessor or Collateral Agent (on behalf of the Lessor)
by wire transfer of immediately available funds in accordance with the
instructions set forth in the Advance Request, an amount equal to (i) with
respect to the Lenders, such Lender’s Loan Commitment and (ii) with respect to
the Lessor, the Lessor Commitment. Notwithstanding the foregoing, the Funding by
each Participant on the Closing Date shall not exceed such Participant’s
Commitment. The Lessor shall not issue Notes or, except as otherwise expressly
permitted by the Operative Documents, otherwise incur indebtedness secured by
the Subject Property or any portion thereof in an amount in excess of the
Aggregate Commitment Amount. No amounts paid or prepaid with respect to any
Lessor Amount or the Loans may be readvanced.

 

(b)           Notes and Lessor Amount. Each Lender’s Loans shall be evidenced by
a single Note issued to such Lender and repayable in accordance with, and with
Interest accruing pursuant to, the terms of the Loan Agreement. The Lessor
Amount shall accrue Yield at the Yield Rate. Each Lender is authorized and
entitled to make notations on its Notes in accordance with the Loan Documents,
each of which notations shall constitute prima facie evidence of the accuracy of
the information so noted, absent manifest error.

 

(c)           Funding. The Advance required to be made by the Collateral Agent
(on behalf of the Lessor) on the Closing Date shall be funded by the
Participants making a Funding directly to the Collateral Agent. Such Funding by
the Participants to the Collateral Agent with respect to

 

3

--------------------------------------------------------------------------------


 

the Advance shall be deemed to constitute the required Funding from the
Participants to Lessor, and the corresponding payment by the Collateral Agent
for the purposes provided in Section 3.1(d).

 

(d)           Use of Proceeds. Pursuant to Section 3.3, the Funding shall be
used by the Collateral Agent on behalf of the Lessor solely (i) to Advance the
Aggregate Commitment Amount for the Subject Property and (ii) to pay Transaction
Expenses.

 

(e)           Advance. All remittances made by the Participants for the Funding
of the Advance shall be made in immediately available federal funds by wire
transfer to the Collateral Agent at the Collateral Agent’s address referred to
in Schedule III hereto prior to 12:00 noon (New York City time) on the Closing
Date; provided, that if the terms and conditions for the Advance set forth
herein have not been satisfied by 10:00 a.m. New York time on the Closing Date,
no Participant shall be obligated to maintain the availability of its funds for
the Advance unless such Participant has received a satisfactory indemnity for
the overnight investment of such funds. Promptly upon Collateral Agent’s receipt
of such funds from the Participants, subject to the conditions herein,
Collateral Agent shall wire such funds on the Closing Date to the Persons
entitled thereto as provided for in the Advance Request. The Funding by each
Participant to the Collateral Agent of its respective portion of the Advance
shall constitute authorization and direction by such party to Collateral Agent
to make the Advance pursuant to this Article III.

 

Section 3.2.           [Intentionally Omitted].

 

Section 3.3.           Advance Request.

 

(a)           Notice and Closing. At least two (2) Business Days prior to the
Closing Date, Lessee shall deliver to Collateral Agent (which shall promptly
forward a copy of such Advance Request to each Participant) an irrevocable
written notice substantially in the form of Exhibit A (an “Advance Request”),
setting forth:

 

(i)            the proposed Closing Date;

 

(ii)           a statement of the amount of the requested Advance setting forth
(A) a description of the use of proceeds of such Advance, indicating which
portions of such Advance will be used to pay the purchase price for the Subject
Property and which portion of such Advance will be used to pay Transaction
Expenses, and the identity of the Persons entitled to such payments; and

 

(iii)          wire transfer instructions for the disbursement of the
appropriate amount of funds to Lessee or to such other Persons as may be
entitled to the Advance.

 

(b)           On the Closing Date, and subject to the satisfaction of the
conditions set forth in Article VI, Participants shall, as and to the extent
provided herein, Fund the Advance by wire transfer directly to Collateral Agent.

 

4

--------------------------------------------------------------------------------


 

(c)           Concurrent with the making of the Advance, all deposits previously
made by Lessee under the Purchase Agreement and held in escrow shall be refunded
to Lessee.

 

ARTICLE IV

YIELD, INTEREST

 

Section 4.1.           Yield. The Lessor Amount shall accrue Yield at the Yield
Rate, calculated using the actual number of days elapsed and, during the initial
Interest Period and when the Yield Rate is based on the LIBO Rate (Reserve
Adjusted), a 360-day year basis and, at all other times, a 365-day (or, if
applicable, 366-day) year basis. If all or any portion of the Lessor Amount, any
Yield payable thereon or any other amount payable hereunder shall not be paid
when due (whether at stated maturity, acceleration thereof or otherwise), such
overdue amount shall bear interest at a rate per annum which is equal to the
Overdue Rate.

 

Section 4.2.           Interest on Loans. Each Loan shall accrue Interest
computed and payable in accordance with the terms of the Loan Agreement.

 

Section 4.3.           Computations. Computations of Interest and other amounts
payable in respect of the Notes shall be made by Collateral Agent in accordance
with the Loan Agreement and this Article IV. Lessor hereby appoints Collateral
Agent as its agent for purposes of computing the Yield in respect of the
Lessor’s Interest and determining the Yield Rate. No later than thirty (30) days
prior to each Payment Date, Collateral Agent shall deliver to Lessee and each
Participant a written statement of the amount of Interest and Yield then due,
the due date therefor and the calculation thereof; provided that in each case,
the failure of Collateral Agent to provide such notice shall not relieve Lessee
from any liability that it may have under the Operative Documents to pay any
such amount; and provided, further that Collateral Agent’s failure to give such
notice shall result in no liability to it.

 

Section 4.4.           Payments of Rent; Payments and Prepayments of Loans and
Lessor Amount. (a) Notwithstanding any provisions in the Lease to the contrary,
the Lessor hereby directs the Lessee to pay to the Collateral Agent all Basic
Rent payable from time to time by Lessee and all Supplemental Rent to the extent
such Supplemental Rent is payable to Lessor under the Lease (other than Excepted
Payments or Supplemental Rent that is payable to Persons other than Lessor,
which the Lessor hereby directs the Lessee to make directly to the applicable
Person entitled thereto).

 

(b)           In the event that the Lessee pays the Lease Balance to the Lessor
in connection with the Lessee’s purchase of the Subject Property in accordance
with any of Sections 15.1, 16.2(e), 18.1 or 18.2 of the Lease or Article XIX of
the Lease, the Lessor will prepay the entire outstanding principal amount of the
Loans and the Lessor Amount. Each of the Participants hereby acknowledges that
its Loans or the Lessor Amount, as the case may be, may be so prepaid without
any prepayment premium (other than Break Costs, if any).

 

5

--------------------------------------------------------------------------------


 

Section 4.5.           Fees. If and only if the Advance is made and Lessor
consummates the purchase of the Subject Property on the Closing Date, Lessee
agrees to pay the fees set forth in this Section 4.5 (collectively, the “Fees”).

 

(i)            Upfront Fees. Lessee agrees to pay to the Collateral Agent on
behalf of the Participants an up front fee payable on the Closing Date to each
Participant in an amount equal to, for each Lender or Lessor, the product of (a)
the aggregate amount of the Loan Commitment or Lessor Commitment of such Lender
or Lessor, as applicable, multiplied by (b) 0.25%.

 

(ii)           Other Fees. The Lessee also agrees to pay (x) to the Collateral
Agent, for its own account, the fees set forth in the Collateral Agent Fee
Letter, payable in the amounts and on the dates set forth therein and (y) to the
Arranger, the fees set forth in the Arrangement Fee Letter payable in the
amounts and on the dates set forth therein.

 

Section 4.6.           Obligations Several. The obligations of the Participants
hereunder or elsewhere in the Operative Documents shall be several and not
joint; and no Participant shall be liable or responsible for the acts or
defaults of any other party hereunder or under any other Operative Document.

 

Section 4.7.           Highest Lawful Rate. It is the intention of the parties
hereto to conform strictly to applicable usury laws and, anything herein to the
contrary notwithstanding, the obligations of (x) Lessee to Lessor under this
Participation Agreement and the Lease, (y) Lenders under the Loan Agreement and
the Notes and (z) either Lessee or Lessor or any other party under any other
Operative Document shall, in each case, be subject to the limitation that
payments of interest or of other amounts constituting interest under Applicable
Laws shall not be required to the extent that receipt thereof would be in excess
of the Highest Lawful Rate, or otherwise contrary to provisions of law
applicable to the recipient limiting rates of interest which may be contracted
for, charged, received, taken or reserved by the recipient. Accordingly, if the
transactions or the amount paid or otherwise agreed to be paid for the use,
forbearance or detention of money under this Participation Agreement, the Lease,
the Loan Agreement, the Notes, the Lessor Amount or any other Operative Document
would exceed the Highest Lawful Rate or otherwise be usurious under Applicable
Laws (including, without limitation, the federal and state laws of the United
States of America, or of any other jurisdiction whose laws may be mandatorily
applicable) with respect to the recipient of any such amount, whether due to the
acceleration of the maturity of the Lease Balance, the optional or mandatory
purchase of the Leased Property or otherwise, then, in that event,
notwithstanding anything to the contrary in this Participation Agreement, the
Lease, the Loan Agreement, the Notes, the Lessor Amount or any other Operative
Document, it is agreed as follows as to the recipient of any such amount:

 

(a)           the provisions of this Section 4.6 shall govern and control over
any other provision in this Participation Agreement, the Lease, the Loan
Agreement, the Notes, the Lessor Amount and any other Operative Document, and
each provision set forth therein is hereby so limited;

 

6

--------------------------------------------------------------------------------


 

(b)           the aggregate of all consideration which constitutes interest
under Applicable Laws that is contracted for, charged or received under this
Participation Agreement, the Lease, the Loan Agreement, the Notes, the Lessor
Amount or any other Operative Document shall under no circumstances exceed the
maximum amount of interest allowed by Applicable Laws (such maximum lawful
interest rate, if any, with respect to such recipient herein called the “Highest
Lawful Rate”), and all amounts owed under this Participation Agreement, the
Lease, the Loan Agreement, the Notes, the Lessor Amount and any other Operative
Document shall be held subject to reduction and: (i) the amount of interest
which would otherwise be payable to the recipient hereunder and under the Lease,
the Loan Agreement, the Notes, the Lessor Amount and any other Operative
Document shall be automatically reduced to the amount allowed under Applicable
Laws, and (ii) any interest paid in excess of the Highest Lawful Rate shall be
credited to the Lease Balance (or, if such consideration shall have been paid in
full, refunded to the Lessee);

 

(c)           all sums paid, or agreed to be paid for the use, forbearance and
detention of the money under this Participation Agreement, the Lease, the Loan
Agreement, the Notes, the Lessor Amount or any other Operative Document shall,
to the extent permitted by Applicable Laws, be amortized, prorated, allocated
and spread throughout the full term of such indebtedness until payment in full
so that the rate or computation of interest on such indebtedness does not exceed
the applicable usury ceiling;

 

(d)           if at any time the interest, together with any other fees, late
charges and other sums payable pursuant to or in connection with this
Participation Agreement, the Lease, the Loan Agreement, the Notes, the Lessor
Amount and any other Operative Document executed in connection herewith or
therewith and deemed interest under Applicable Laws, exceeds that amount which
would have accrued at the Highest Lawful Rate, the amount of interest and any
such fees, charges and sums to accrue to the recipient of such interest, fees,
charges and sums pursuant to the Operative Documents shall be limited,
notwithstanding anything to the contrary in the Operative Documents, to that
amount which would have accrued at the Highest Lawful Rate for the recipient,
but any subsequent reductions in the otherwise applicable rate of interest or
yield, as applicable, shall not reduce the interest to accrue pursuant to the
Operative Documents to an amount below the recipient’s Highest Lawful Rate until
the total amount of interest payable to the recipient (including all
consideration which constitutes interest) equals the amount of interest which
would have been payable to the recipient (including all consideration which
constitutes interest), but for the effect of this Section 4.6; and

 

(e)           the right to accelerate the maturity of the Lease Balance or to
require the purchase of the Subject Property pursuant to the Operative Documents
does not include the right to accelerate any interest (as determined under
Applicable Law) which has not otherwise accrued on the date of such acceleration
or mandatory purchase.

 

7

--------------------------------------------------------------------------------


 

ARTICLE V

CERTAIN INTENTIONS OF THE PARTIES

 

Section 5.1.           Nature of Transaction. It is the intention of the parties
that:

 

(a)           the Overall Transaction constitutes an operating lease from Lessor
to Lessee for purposes of Lessee’s financial reporting, including, without
limitation, under FASB Statement No. 13;

 

(b)           for the purposes of all federal, state and local income,
franchise, transfer and other taxes; all bankruptcies, insolvencies,
conservatorships and receiverships (including the substantive law upon which
bankruptcy, conservatorship, insolvency and receivership proceedings are based);
and real estate law, commercial law and Uniform Commercial Code purposes:

 

(i)            the Overall Transaction constitutes a financing by the
Participants to Lessee and preserves beneficial ownership in the Subject
Property in Lessee, Lessee will be entitled to all tax benefits with respect to
the Subject Property ordinarily available to owners of property similar to the
Subject Property for tax purposes, and the obligations of Lessee to pay Basic
Rent shall be treated as payments of principal, if any, and interest to the
Participants, and the payment by Lessee of any amounts in respect of the Lease
Balance shall be treated as payments of principal to the Participants;

 

(ii)           the Lease grants a security interest or Lien, as the case may be,
in the Lessee’s interest in the Leased Property and the other Lessee Collateral,
in favor of the Lessor, and for the benefit of the Participants, to secure
Lessee’s payment and performance of its Obligations under the Operative
Documents; and

 

(iii)          the Security Instruments create Liens on and security interests
in the Subject Property and the other Lessor Collateral and Lessee Collateral
for the benefit of all of the Participants to secure Lessor’s and Lessee’s
payment and performance of its obligations under the Operative Documents.

 

Each of the parties hereto agrees that it will not, nor will it permit any
Affiliate to at any time, take any action or fail to take any action with
respect to the preparation, filing or audit of any income tax return, including
an amended income tax return, to the extent that such action or such failure to
take action would be inconsistent with the intention of the parties expressed in
this Section 5.1.

 

Nevertheless, Lessee acknowledges and agrees that none of the Lessor, the
Collateral Agent, Arranger or any Lender has made any representations or
warranties concerning the tax, accounting or legal characteristics of the
Operative Documents or any aspect of the Overall Transaction and that Lessee has
obtained and relied upon such tax, accounting and legal advice concerning the
Operative Documents and the Overall Transaction as it deems appropriate.

 

8

--------------------------------------------------------------------------------


 

Specifically, without limiting the generality of the foregoing, the parties
hereto intend and agree that in the event of any insolvency, conservatorship or
receivership proceedings or matters or a petition under the United States
bankruptcy laws, or any other applicable insolvency, conservatorship or
receivership laws or statute of the United States of America or any State
thereof affecting Lessee, Lessor, or the Lenders or any collection actions, the
transactions evidenced by the Operative Documents (including, without
limitation, the Lease) shall be regarded as loans made directly to Lessee by the
Participants, in each case as unrelated third party lenders, and that Lessor
holds title to the Subject Property for the benefit of the Participants to
secure Lessee’s obligations to repay such loans to the Participants and all
other amounts due under any of the Operative Documents.

 

Section 5.2.           Amounts Due Under Lease. Anything else herein or
elsewhere to the contrary notwithstanding, it is the intention of the Lessee,
the Lessor and the Lenders that:  (i) the amount and timing of installments of
Basic Rent due and payable from time to time under the Lease shall be equal to
the aggregate payments due and payable as Interest on the Loans and Yield on the
Lessor Amount due on each Payment Date; (ii) if the Lessee elects the Early
Termination Option, the Purchase Option or becomes obligated or otherwise elects
to purchase the Subject Property under the Lease, then the Loans, the Lessor
Amount, all accrued and unpaid Interest and Yield thereon, any Fees and all
other obligations of the Lessee owing to the Lessor and the Participants shall
be paid in full by the Lessee; (iii) if the Lessee properly elects the Sale
Option with respect to the Subject Property and subject to Articles XX and XXI
of the Lease, the Lessee shall only be required to pay to the Collateral Agent
the proceeds of the sale of the Subject Property, the Sale Option Recourse
Amount with respect to the Leased Property and any amounts due pursuant to
Section 20.2 of the Lease (which amounts may be less than the aggregate amount
of the unpaid principal of the Notes and Lessor Amount), together with all other
amounts due and payable under Article XIII; and (iv) subject to the limitation
in Section 16.5 of the Lease, upon an Event of Default resulting in an
acceleration of the Lessee’s obligation to purchase the Subject Property under
the Lease, the amounts then due and payable by the Lessee under the Lease shall
include all amounts necessary to pay in full the Lease Balance, plus all other
amounts then due from the Lessee to the Participants under the Operative
Documents.

 

Section 5.3.           Distribution. (a) Each payment of Basic Rent (and any
payment of interest on overdue installments of Basic Rent) received by the
Collateral Agent shall be distributed by the Collateral Agent to the
Participants pro-rata, in accordance with, and for application to, the amount of
Interest and Yield then due on the Loans and the Lessor Amount, respectively, as
well as any overdue Interest or Yield due to each Lender or Lessor (to the
extent permitted by Applicable Laws).

 

(b)           Any payment received by the Collateral Agent as a result of:

 

(i)            the purchase of all of the Subject Property in connection with
the Lessee’s exercise of its Early Termination Option under Section 18.1 of the
Lease or its Purchase Option under Section 19.1 of the Lease or pursuant to the
penultimate paragraph of Section 20.1 of the Lease, or

 

9

--------------------------------------------------------------------------------


 

(ii)           the payment of the Lease Balance in accordance with Section 15.1
of the Lease,

 

shall be distributed by the Collateral Agent to pay in full, on a pro-rata
basis, as applicable, the Participant Balance of each Participant and the
balance, if any, of such payment or amounts shall be promptly distributed to, or
as directed by, the Lessee.

 

(c)           Any payments received by the Collateral Agent as Sale Option
Recourse Amount in accordance with Section 20.1(i) of the Lease upon the
Lessee’s exercise of the Sale Option shall be distributed by the Collateral
Agent in the following amounts and order of priority:

 

first,        on a pro rata basis based on their respective shares of the Loan
Balance, to the Lenders for application to pay in full the Loan Balance owing to
them;

 

second,  to the Lessor to pay in full the Lessor Balance; and

 

third,      the balance, if any, shall be promptly distributed to, or as
directed by, the Lessee.

 

(d)           (i)  Any payments received by the Collateral Agent as Net Sales
Proceeds from the sale of the Subject Property on or before the Expiration Date
pursuant to the Lessee’s exercise of the Sale Option pursuant to Article XX of
the Lease, together with any payment made as a result of the valuation process
conducted pursuant to Section 13.2 hereof shall be distributed by the Collateral
Agent from the funds so received in the following order of priority:

 

first,        so much of such amount as shall be required to reimburse Lessor
and Collateral Agent for any Lessor Marketing Costs;

 

second,  to the Lessor for application to pay in full the Lessor Balance;

 

third,      on a pro rata basis based on their respective shares of the sum of
the outstanding Loan Balance, if any, to the Lenders for application to pay in
full the outstanding Loan Balance;

 

fourth,    to Lessee to pay in full the Sale Option Recourse Amount to the
extent previously paid by Lessee; and

 

fifth,        the balance, if any, shall be promptly distributed to, or as
directed by, the Lessee.

 

(ii)           If possession of the Leased Property is delivered to Lessor
pursuant to Section 20.3 of the Lease, then at the end of each calendar month
following the Expiration Date, but prior to the last day of the Extended
Remarketing Period, any payments received by the Collateral Agent during the
calendar month then ended as Net Sales Proceeds from the sale of the Subject
Property or proceeds from the rental, or other disposition of the Subject
Property and any

 

10

--------------------------------------------------------------------------------


 

insurance proceeds paid in connection with a Casualty or Condemnation relating
to the Subject Property shall be distributed by the Collateral Agent in the
following order of priority:

 

first,        so much of such amount as shall be required to reimburse Lessor
and Collateral Agent for Lessor Marketing Costs;

 

second,  to the Lessor for application to pay in full the Lessor Balance as of
the Expiration Date;

 

third,      solely with respect to a sale of the Subject Property prior to the
two-year anniversary of the Expiration Date, to Lessee to pay any unreimbursed
Sale Option Recourse Amount to the extent previously paid by Lessee on the
Expiration Date together with interest at the Lessee Interest Rate on the
portion of the unreimbursed Sale Option Recourse Amount distributed to Lessee on
such date, accruing from the Expiration Date to, but not including, the date of
such distribution pursuant to this Section 5.3(d)(ii); and

 

fourth,    the balance, if any, shall be promptly distributed to, or as directed
by the Lessor.

 

(iii)          Except as provided in Section 5.3(g)(ii), any payments received
by the Collateral Agent pursuant to the sixth sentence of Section 14.1(a) of the
Lease, shall be distributed by the Collateral Agent, on the Payment Date
immediately following the receipt by the Collateral Agent of any such payment,
in the funds so received in the following order of priority:

 

first,        on a pro rata basis based on their respective shares of the sum of
the outstanding principal amount of the Loans and Lessor Amount, as the case may
be, to the Participants for application to pay in full the outstanding principal
amount of the Loans and Lessor Amount;

 

second,  on a pro rata basis based on the amount of accrued Interest and Yield
payable to each Participant, to the Participants for application to pay all
accrued Interest and Yield; and

 

third,      the balance, if any, shall be promptly distributed to, or as
directed by, the Lessee.

 

(e)           All payments of Supplemental Rent received by the Collateral Agent
(excluding any amounts payable pursuant to the preceding provisions of this
Section 5.3) shall be distributed promptly by the Collateral Agent upon receipt
thereof to the Persons entitled thereto pursuant to the Operative Documents.

 

(f)            Notwithstanding any other provision of this Section 5.3, any
Excepted Payment received at any time by the Collateral Agent shall be
distributed promptly to the Person entitled to receive such Excepted Payment
pursuant to the Operative Documents.

 

11

--------------------------------------------------------------------------------


 

(g)           (i)  All amounts received by the Collateral Agent in connection
with any sale, lease or other disposition of all or any part of the Subject
Property as a result of, or following, an Event of Default (including a Limited
Recourse Event Default) or any Event of Loss or Significant Environmental Event
after the occurrence and during the continuance of an Event of Default shall be
distributed by the Collateral Agent in the following order of priority:

 

first,        so much of such payments or amounts as shall be required in
accordance with the Operative Documents to pay or reimburse Collateral Agent for
any costs or fees incurred or owing as a result of such Event of Default;

 

second,  so much of such payments or amounts as shall be required to pay the
then existing or prior Participants the amounts payable to them pursuant to any
expense reimbursement or indemnification provisions of the Operative Documents
or any other amount (including, without limitation, Fees, but not including
amounts referred to in second and third below) due pursuant to the Operative
Documents shall be distributed to each such Participant without priority of one
over the other in accordance with the amount of such payment or payments payable
to each such Person;

 

third,      on a pro rata basis based on their respective shares of the
Participant Balance, to the Participants for application to pay in full the
Participant Balance; and

 

fourth,    the balance, if any, of such payment or amounts remaining thereafter
shall be promptly distributed to, or as directed by, the Lessee.

 

(ii)           All payments received and amounts realized (other than payments
or amounts described in clause (g)(i) above) by the Collateral Agent as a result
of, or following, an Event of Default (including a Limited Recourse Event of
Default) shall, if received by the Collateral Agent, be distributed by the
Collateral Agent in the following order of priority:

 

first,        so much of such payment or amounts as shall be required in
accordance with the Operative Documents to pay or reimburse Collateral Agent for
any costs or fees incurred or owing as a result of such Event of Default;

 

second,  so much of such payments or amounts as shall be required to pay the
then existing or prior Participants the amounts payable to them pursuant to any
expense reimbursement or indemnification provisions of the Operative Documents
or any other amount (including, without limitation, Fees, but not including
amounts referred to in second and third below) due pursuant to the Operative
Documents shall be distributed to each such Participant without priority of one
over the other in accordance with the amount of such payment or payments payable
to each such Person;

 

third,      on a pro rata basis based on their respective shares of the
Participant Balance, to the Participants for application to pay in full the
Participant Balance; and

 

fourth,    the balance, if any, of such payment or amounts remaining thereafter
shall be promptly distributed to, or as directed by, the Lessee.

 

12

--------------------------------------------------------------------------------


 

(iii)          During the occurrence and continuance of an Event of Default, all
amounts (other than Excepted Payments) received or realized by the Collateral
Agent and otherwise distributable pursuant to Section 5.3(a) shall be
distributed as provided for in clause (g)(ii) above.

 

(h)           (i)  Any payment received by the Collateral Agent for which no
provision as to the application thereof is made in the Operative Documents or
elsewhere in this Section 5.3 shall be distributed in accordance with Section
5.3(g)(ii).

 

(ii)           Except as otherwise provided in Section 5.3(f), all payments
received and amounts realized by the Collateral Agent under the Lease or
otherwise with respect to the Subject Property, or any proceeds thereof, to the
extent received or realized at any time after an indefeasible payment in full of
the Participant Balances of all of the Participants and all other amounts due
and owing to the Collateral Agent or the Participants, shall be distributed
forthwith by the Collateral Agent in the order of priority set forth in Section
5.3(g)(ii), except that such payment shall be distributed omitting clause
“third” of such Section 5.3(g)(ii).

 

(i)            Any payment received by the Collateral Agent for which provision
as to the application thereof is made in an Operative Document, but not
elsewhere in this Section 5.3, shall be distributed forthwith by the Collateral
Agent to the Person and for the purpose for which such payment was made in
accordance with the terms of such Operative Document.

 

(j)            Except to the extent clause (b) or (g) is applicable thereto, all
amounts payable to the Lessee for the repair of damage caused by such Casualty
or Condemnation in accordance with Section 14.1(a) of the Lease shall be
distributed to, or as directed by, the Lessee in accordance with Section 14.1 of
the Lease.

 

(k)           Except as contemplated by Sections 5.3(d)(ii) or 5.3(d)(iii), to
the extent any payment made to any Participant, personally, is insufficient to
pay in full the Participant Balance of such Participant plus all accrued
Interest and Yield, as the case may be, owing to such Participant, then each
such payment which is payable to a Lender shall first be applied to accrued
Interest and then to principal outstanding on the Loans and each such payment
which is payable to Lessor shall first be applied to accrued Yield and then to
the Lessor Amount, as applicable.

 

Section 5.4.           Adjustments. (a) If any Participant (a “Benefited
Participant”) shall at any time receive any payment of all or part of its Loans
or Lessor Amount, as applicable, or Interest or Yield thereon, as applicable, or
receive any of the collateral in respect thereof (whether voluntarily or
involuntarily, by setoff, or otherwise), in an amount greater than the amount to
which such Participant was entitled pursuant to Section 5.3, such Participant
shall return such amount or collateral to the Collateral Agent for distribution
to the Person(s) entitled thereto in accordance with Section 5.3; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefited Participant so that the excess payment
or benefits returned by such Benefited Participant exceed the remaining excess
payment or benefits held by such Benefited Participant, the excess payment or
benefits, as applicable, returned by such Benefited Participant shall be
restored to the Benefited Participant, to the extent of such recovery, but
without interest.

 

13

--------------------------------------------------------------------------------


 

ARTICLE VI

CONDITIONS PRECEDENT TO CLOSING DATE AND ADVANCE

 

Section 6.1.           Conditions Precedent to the Closing Date and the Advance.
The obligations of the Lessor (which may be performed by the Collateral Agent to
the extent and in the manner set forth in this Participation Agreement) to make
the Advance on the Closing Date, the obligations of the Lessor to Fund the
related Lessor Amount on the Closing Date and the obligation of the Lenders to
make the related Funding of their Loans on the Closing Date are subject to the
satisfaction or waiver by the Participants on or prior to the Closing Date of
each of the following conditions precedent, each of which shall be deemed fully
satisfied or waived by the Participants and the Collateral Agent if the Advance
is made and such Advance is released by the Participants from the escrow
arrangement contemplated on the Closing Date:

 

(a)           Authorization, Execution and Delivery of Documents; No Default.
Each of the Operative Documents shall have been duly authorized, executed and
delivered by each of the other parties thereto, shall (to the extent the form
and substance thereof shall not be prescribed hereby) be in form and substance
satisfactory to each Participant and an executed counterpart of each thereof
(except for the Notes, originals of which shall only be delivered to the
applicable Lender, and for each Fee Letter, originals and copies of which shall
only be delivered to the parties thereto) shall have been received by each of
the Participants and the Collateral Agent. Each Lender shall have received an
original, duly executed Note, registered in such Lender’s name. Each of the
Operative Documents listed in this clause (a) shall be in full force and effect
as to all other parties and no Default, Event of Default or Loan Agreement Event
of Default shall have occurred or be continuing.

 

(b)           Legality, Etc. In the opinion of each Participant, the Overall
Transaction shall not violate any Applicable Laws and no change shall have
occurred or been proposed in Applicable Laws that would make it uneconomic or
illegal for any party to any Operative Document to participate in any of the
transactions contemplated by the Operative Documents or otherwise would prohibit
the consummation of any transaction contemplated by the Operative Documents or
expand the duties, obligations and risks of such Participant.

 

(c)           Fees and Expenses. The Collateral Agent shall be prepared to pay
and (concurrently with the closing hereunder) shall pay, using the proceeds of
the Advance, to the Persons entitled thereto, all Transaction Expenses and Fees
accrued as of the Closing Date pursuant to and as set forth in Section 4.5.

 

(d)           Lessee’s Resolutions and Incumbency Certificate, Etc. The Lessee
shall have delivered to the Collateral Agent and each Participant (i) a good
standing certificate with respect to Lessee from the secretary of state of
Lessee’s state of organization, issued by such office no earlier than
thirty (30) days prior to the Closing Date and (ii) a Responsible Officer’s
Certificate of Lessee substantially in the form of Exhibit H-1, attesting and
certifying as to (A) the authority for the execution, delivery and

 

14

--------------------------------------------------------------------------------


 

performance by Lessee of each Operative Document to which it is or will be a
party, (B) its organizational documents, (C) its constituent documents and
(D) the incumbency and signature of persons authorized to execute and deliver on
its behalf the Operative Documents to which it is a party.

 

(e)           Funding Indemnity Letter. The Collateral Agent and the
Participants shall have received a funding indemnity letter executed by Lessee
dated the Closing Date, and in form and substance satisfactory to each
Participant (the “Funding Indemnity Letter”).

 

(f)            Certificate of Lessor. The Collateral Agent shall have received a
secretary’s certificate signed by an authorized signatory of the Lessor
substantially in the form of Exhibit H-2 and customarily provided by Lessor in
transactions of this type.

 

(g)           Opinion of Special Counsel to the Participants. Each Participant
shall have received an opinion of Chapman and Cutler LLP, special counsel to the
Participants, as to the matters set forth in Exhibit B-1, which opinion shall be
reasonably acceptable in form and substance to such Participant.

 

(h)           Opinions of Special Counsel to Lessee. The Collateral Agent and
each Participant shall have received an opinion of DLA Piper Rudnick Gray Cary,
special counsel and special local counsel to the Lessee, as to the matters set
forth in Exhibit B-2, which opinion shall be reasonably acceptable in form and
substance to the Participants.

 

(i)            Taxes. All taxes, fees and other charges payable in connection
with the execution, delivery, recording, filing and registration of the
Operative Documents, if any, and the transactions to consummated on the Closing
Date, or the provisions for such payments, shall have been made by the Lessee to
the satisfaction of the Collateral Agent.

 

(j)            Appraisal. The Collateral Agent and each Participant shall have
received an Appraisal (the “Appraisal”) performed by the Appraiser and in form
and substance satisfactory to each Participant which shall establish (by the use
of appraisal methods reasonably satisfactory to each Participant) the Fair
Market Value of the Leased Property as of the Closing Date and as of the end of
the Term.

 

(k)           Requirements of Law. The Overall Transaction does not and will not
violate in any material respect any Applicable Laws and does not and will not
subject any such Person to any material adverse regulatory prohibitions or
constraints or cause any such Person to violate any Applicable Laws.

 

(l)            [Intentionally Omitted.]

 

(m)          Offeree Letter. Collateral Agent and Lessee shall have received a
certificate, substantially in the form of Exhibit L, from the Arranger, dated
the Closing Date, with respect to offerees of the Notes (the “Offeree Letter”).

 

15

--------------------------------------------------------------------------------


 

(n)           Environmental Report. At least four (4) Business Days prior to the
Closing Date, an Environmental Audit satisfactory to each Participant with
respect to the Land shall have been received by Collateral Agent and each
Participant, and Collateral Agent and each Participant shall receive a letter
from the consultant performing the Environmental Audit which allows Collateral
Agent and the Participants to rely on such report.

 

(o)           Acquisition of Facility and Leasehold Interest in Land; Assumption
of Related Agreements.

 

(i)            Lessor and Seller shall have deposited with the Escrow Agent a
fully executed original of the Assignment of Ground Lease pursuant to which the
Seller shall have assigned to Lessor, and Lessor shall have assumed, Seller’s
right, title and interest as ground lessee, in and to the Ground Lease;

 

(ii)           Seller and Lessor shall have deposited with the Escrow Agent a
fully executed original of the special warranty deed (the “Deed”), executed by
the Seller and dated the Closing Date with respect to the Facility and fixtures
existing on the Leased Property, sufficient to convey to Lessor good and
marketable fee simple title thereto free of all Liens, other than Permitted
Liens;

 

(iii)          Lessor shall have deposited with the Escrow Agent a fully
executed original of the Assignment of Subleases pursuant to which the Seller
shall have assigned to Lessor and Lessor shall have assumed, Seller’s right,
title and interest in and to the Related Agreements which constitute leases;

 

(iv)          Seller and Lessor shall have deposited with the Escrow Agent a
fully executed original of (x) the Assignment of Purchase Agreement and (y) the
Assignment of Related Agreements pursuant to which Seller shall have assigned to
Lessor, and Lessor shall have assumed, Seller’s right, title and interest in and
to the Related Agreements (other than those Related Agreements covered by
clause (iii) above); and

 

(v)           Collateral Agent shall have received evidence reasonably
satisfactory to it that the Deed, the Lease or memoranda thereof, the Ground
Lease or memoranda thereof, the Assignment of Ground Lease, the Assignment of
Subleases, the Assignment of Related Agreements, the Deed of Trust and the
Assignment of Leases and Rents or any memoranda thereof shall have been or in
connection with the Advance are being recorded with the appropriate Governmental
Authorities in an order satisfactory to the Collateral Agent (and the issuance
of the title insurance policies in Section 6.1(r) shall be satisfactory evidence
of the foregoing), and the UCC Financing Statements shall have been or are being
filed with the appropriate Governmental Authorities.

 

(p)           Searches. Collateral Agent and each Participant shall have
received reports, acceptable to the Collateral Agent and Lessor, as to the
Lessee and Seller by the

 

16

--------------------------------------------------------------------------------


 

appropriate county and state filing or recording offices of the state and county
in which (i) each of the Lessee’s and Seller’s chief executive office is located
and (ii) each of Lessee and Seller is organized, in each case dated not earlier
than fifteen (15) Business Days prior to the Closing Date, of the results of a
search of the applicable UCC files and any indices of Liens maintained by such
offices (including, if applicable, indices of judgment, revenue and tax liens).

 

(q)           Survey. Lessee shall have, or shall have caused to be, delivered
and certified to Collateral Agent, each Participant and to the Title Insurance
Company an “as built” ALTA survey of the Subject Property, (i) dated a
satisfactory date to the Collateral Agent and each Participant, (ii) in a form
reasonably satisfactory to Collateral Agent, each Participant and the Title
Insurance Company, (iii) including any applicable flood zone designation with
property annotations based on Federal Flood Insurance Rate Maps, (iv) enabling
the Title Insurance Company to delete any standard printed survey exception
contained in the applicable title policy and to issue the Title Policies, (v) in
accordance with the Minimum Standard Detail Requirements for Land Title Surveys
jointly established and adopted by the American Land Title Association and the
National Society of Professional Surveyors in 2005 and (vi) the location of all
improvements thereon. Without limiting the generality of the foregoing, there
shall be surveyed and shown on such survey, as applicable, the following: 
(A) the locations of any established building setback lines; (B) the lines of
streets abutting the Subject Property and width thereof; (C) all access and
other easements appurtenant to the Land necessary to use the Subject Property;
(D) all roadways, paths, driveways, easements, encroachments and overhanging
projections and similar encumbrances affecting the Subject Property, whether
recorded, apparent from a physical inspection of the Subject Property or
otherwise known to the surveyor; (E) any encroachments on any adjoining
property; (F) if the Subject Property is described as being on a filed map, a
legend relating the survey to said map and (G) a vicinity sketch showing the
closest thoroughfare intersection.

 

(r)            Title and Title Insurance. (i) Lessor and Collateral Agent shall
have received from the Title Insurance Company a Texas Form (T-1 Rev. 4-02)
Owner’s Policy of Title Insurance (the “Owner’s Policy”) in form and substance
acceptable to Collateral Agent, insuring that Lessor has a good and marketable
fee simple title to the Subject Property, subject, in each case, to the Related
Agreements which constitute leases, such exceptions to title as are acceptable
to Collateral Agent, in an amount equal to the aggregate Loan Commitment,
together with complete, legible copies of all encumbrances, maps and surveys of
record, (ii) Collateral Agent, for the benefit of the Participants, shall have
received from the Title Insurance Company, a Texas Form (T-2 Rev. 1-1-93)
Mortgagee Policy of Title Insurance (the “Lenders’ Policy”; together with the
Owner’s Policy, the “Title Policies”), in form and substance acceptable to
Collateral Agent, insuring the Lien of the Deed of Trust as a valid first
priority Lien against the Subject Property subject to such exceptions to title
as are acceptable to Collateral Agent, in an amount equal to the Aggregate
Commitment Amount, together with complete, legible copies of all encumbrances
and plats of record, and (iii) the Title Policies shall be dated as of the
Closing Date and, to the extent permitted under Applicable Laws, shall (to

 

17

--------------------------------------------------------------------------------


 

the extent available under Texas law): (w) contain affirmative endorsements as
to mechanics’ liens, doing business, usury, zoning, comprehensive coverage,
encroachments, the nonviolation of covenants and restrictions, rights of access
and survey matters, (x) delete the creditors’ rights and survey exclusions,
(y) contain endorsements regarding the effect of recharacterization and
(z) contain such other endorsements reasonably requested by Collateral Agent.

 

(s)           Filings and Recordings. All filings or recordings enumerated in
Schedule 6.1(s), as well as all other filings and recordings necessary or
advisable, including precautionary financing statements and/or mortgage filings,
reasonably deemed necessary by Collateral Agent, to perfect the rights, titles
and interests of the Participants and the Collateral Agent intended to be
created by the Operative Documents shall have been made in the appropriate
places or offices, including any recordings and filings necessary to create,
perfect, preserve and protect: (i) Lessor’s interest in the Lessee Collateral,
and (ii) first priority liens for the benefit of Collateral Agent and the
Participants on the Lessor Collateral and Lessee Collateral, subject only to
Permitted Liens.

 

(t)            Insurance. Insurance complying with, and to the extent required
to be in place on the Closing Date pursuant to the provisions of Article XIII of
the Lease shall be in full force and effect as evidenced by certificates of
insurance, broker’s reports or insurance binders delivered to Collateral Agent
and Lessor, all in form and substance reasonably satisfactory to the
Participants.

 

(u)           Advance Request. The Collateral Agent shall have received a fully
executed copy of the Advance Request, executed by the Lessee, in accordance with
Section 3.3(a).

 

(v)           Representation and Warranties. On the Closing Date, the
representations and warranties of the Lessee herein and in each of the other
Operative Documents shall be true and correct in all material respects as though
made on and as of such date, except to the extent such representations or
warranties relate solely to an earlier date, in which case such representations
and warranties shall have been true and correct in all material respects on and
as of such earlier date.

 

(w)          Litigation. No action or proceeding shall have been instituted, nor
shall any action or proceeding be threatened, before any Governmental Authority,
nor shall any order, judgment or decree have been issued or proposed to be
issued by any Governmental Authority (i) to set aside, restrain, enjoin or
prevent the full performance of this Participation Agreement, any other
Operative Document or any transaction contemplated as part of the Overall
Transaction, (ii) that questions the validity of the Operative Documents or the
rights or remedies of the Collateral Agent or the Participants with respect to
the Lessee, the Subject Property or the other Lessor Collateral under the
Operative Documents, or (iii) which in the reasonable judgment of the Required
Participants may have a Material Adverse Effect.

 

18

--------------------------------------------------------------------------------


 

(x)            Defaults and Other Events. There shall not have occurred and be
continuing any Default or Event of Default. There shall not have occurred and be
continuing any Event of Loss or Significant Environmental Event for which the
Lessor has given a Termination Notice pursuant to Section 15.1(a) of the Lease.
There shall not have occurred and be continuing any Event of Loss or Significant
Environmental Event, unless the period given Lessor for delivery of a
Termination Notice pursuant to Section 15.1(a) of the Lease has expired without
delivery of such Termination Notice and all insurance proceeds and condemnation
awards received in connection with such Event of Loss or Significant
Environmental Event have been applied toward the payment of the repair,
rebuilding or reconstruction of the Leased Property under Section 14.1(d) and
(e) of the Lease. No Default or Event of Default will have occurred after giving
effect to the making of the Advance requested by the Advance Request.

 

(y)           Consents and Approvals. All Governmental Actions and other
approvals, consents, licenses and easements required to be taken, given or
obtained, as the case may be, by or from any Governmental Authority or another
Person (including, but not limited to, the Ground Lessor and the other parties
to the Related Agreements), or by or from any trustee or holder of any
indebtedness or obligation of Lessee, and its affiliates, in each case that are
necessary in connection with the execution and delivery of the Operative
Documents and the consummation of the transactions contemplated thereby by such
persons and that are necessary to have been obtained by such persons prior to
the Closing Date in connection with any portion of the Overall Transaction shall
have been taken, given or obtained, as the case may be and shall be in full
force and effect, except for any such governmental actions, approvals, consents,
licenses or easements the failure of which to obtain or maintain could not
reasonably be expected to cause a Material Adverse Effect.

 

(z)            Ground Lessor Estoppel Certificate. The Collateral Agent and each
Participant shall have received the Estoppel Certificate executed by the Ground
Lessor in the form of Exhibit M hereto.

 

(aa)         Related Agreements. The Collateral Agent and each Participant shall
have received an executed version of the Ground Lease and each of the Related
Agreements, in each case certified by Lessee to its knowledge as true, correct
and complete.

 

(bb)         Purchase Agreement. The Collateral Agent and each Participant shall
have received an executed version of the Purchase Agreement and the other
documents and certificates delivered pursuant thereto and evidence satisfactory
to it that each of the conditions contained in Section 7 of the Purchase
Agreement have been satisfied in full.

 

19

--------------------------------------------------------------------------------


 

ARTICLE VII

[INTENTIONALLY OMITTED]

 

ARTICLE VIII

REPRESENTATIONS

 

Section 8.1.           Representations of the Lenders. Each Lender represents
and warrants, severally and only as to itself, to the other Lenders, Lessor, the
Collateral Agent and the Lessee that as of the date hereof and as of the Closing
Date:

 

(a)           ERISA. Such Lender is not and will not be making its Loans
hereunder, and is not performing its obligations under the Operative Documents,
with the assets of an “employee benefit plan” (as defined in Section 3(3) of
ERISA) which is subject to Title I of ERISA or “plan” (as defined in Section
4975(e)(1) of the Code).

 

(b)           Status. Such Lender is a commercial bank, branch or agency of a
bank or other similar financial institution, or an Affiliate thereof.

 

(c)           Power and Authority. Such Lender has the requisite power and
authority to enter into and perform its obligations under the Operative
Documents to which it is a party.

 

(d)           Lessor Liens. There are no Lessor Liens attributable to such
Lender on the Lease or the Leased Property.

 

(e)           Organization, Etc. Such Lender is a corporation, limited liability
company or banking association validly organized and existing and in good
standing under the laws of the State or jurisdiction of its creation.

 

(f)            Investment. The Note being acquired by such Lender is being
acquired by such Lender for investment and not with a view to the resale or
distribution of such interest or any part thereof, but without prejudice,
however, to the right of such Lender at all times, subject to Article XII, to
sell or otherwise dispose of all or any part of such interest under a
registration available under the Securities Act or under an exemption from such
registration available under the Securities Act, it being understood that the
disposition by such Lender of the Note to be purchased by such Lender shall, at
all times, remain within its control, subject to Article XII.

 

(g)           Offer of Securities, Etc. Neither such Lender nor any Person
authorized to act on its behalf has, directly or indirectly, offered to sell the
Notes or any other similar securities (the sale or offer of which would be
integrated with the sale or offer of the Notes), for sale to, or solicited any
offer to acquire any of the same from, any Person.

 

20

--------------------------------------------------------------------------------


 

(h)           No Registration. Such Lender understands and acknowledges that the
Notes have not been and will not be registered under the Securities Act in
reliance upon the exemption provided in Section 4(2) of the Securities Act or
any other applicable exemption, that the Notes have not and will not be
registered or qualified under the securities or “blue sky” laws of any
jurisdiction, that the Notes may be resold or otherwise transferred only if so
registered or qualified or if an exemption from registration or qualification is
available, that none of the Lessee, the Lessor or the Collateral Agent is
required to register the Notes and that any transfer must comply with the
provisions of the Operative Documents relating thereto. Such Lender will comply
with all applicable federal and state securities laws in connection with any
subsequent resale of the Notes held by it.

 

(i)            Institutional Investor. Such Lender is a sophisticated
institutional investor and an “accredited investor” as defined in paragraph (1),
(2), (3) or (7) of Rule 501(a) of the Securities Act, and has knowledge and
experience in financial and business matters and is capable of evaluating the
merits and risks of its investment in the Notes and is able to bear the economic
risk of such investment. Such Lender has been given such information concerning
the Notes, the other Operative Documents, the Leased Property, the Lessor and
the Lessee as it has requested.

 

(j)            [Intentionally Omitted.]

 

(k)           Legend. Such Lender understands and acknowledges that the Note
which it is acquiring will bear a legend as set forth in the form Note included
in the Loan Agreement.

 

The making of any Loan on the Closing Date or the assignment of any interests
therein pursuant to Article XII shall constitute an affirmation by the subject
assignee or acquiring Lender of the preceding representations and warranties.

 

Section 8.2.           Warranties and Representations of the Lessee. The Lessee
warrants and represents to each of the other parties that, except as set forth
in Schedule 8.2 attached hereto, as of the date hereof and as of the Closing
Date:

 

(a)           Existence and Power. The Lessee is a corporation duly organized
and validly existing under the laws of the jurisdiction of its incorporation, is
duly qualified to do business as a foreign corporation in the State of Texas and
is in good standing in the State of Texas and in all other jurisdictions, except
where the failure to be so qualified would not have a Material Adverse Effect,
and has full corporate power and authority and all necessary licenses and
permits to carry on its present business and operations, to own or lease its
properties and to execute, deliver and perform its obligations under the
Operative Documents to which it is a party.

 

(b)           Authorization; Enforceability. The Operative Documents to which
the Lessee is a party have been duly authorized, executed and delivered by the
Lessee and constitute legal, valid and binding obligations of the Lessee
enforceable against the

 

21

--------------------------------------------------------------------------------


 

Lessee in accordance with the respective terms thereof, except as enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
laws affecting the enforcement of creditors’ rights generally and general
equitable principles (whether in equity or at law).

 

(c)           No Contravention; Consents and Approvals. (i) The execution and
delivery by the Lessee of each of the Operative Documents to which it is a party
and compliance by the Lessee with all of the provisions thereof do not and will
not contravene any law, governmental rule or regulation or any order of any
court or Governmental Authority or agency applicable to or binding on the Lessee
or contravene the provisions of, or constitute a default under, or result in the
creation (except as contemplated by the Operative Documents) of any Lien upon
the property of the Lessee under, its charter or by-laws or any indenture,
mortgage, contract or other agreement or instrument to which the Lessee is a
party or by which it or any of its properties may be bound or affected.

 

(ii)           No authorization, consent, approval, license, exemption of, or
filing or registration with, any Government Authority, or approval or consent of
any other Person, is required for the due execution, delivery or performance by
Lessee of any of the Operative Documents or the consummation of the Overall
Transaction, except those which have been obtained or made and are in full force
and effect.

 

(d)           Litigation. Except as disclosed in the Lessee’s financial
statements described in Section 8.2(h)(i), there are no proceedings pending or,
to the knowledge of the Lessee, threatened against the Lessee in any court or
before any Governmental Authority or arbitration board or tribunal as to which
there exists a substantial likelihood of an adverse determination which is
reasonably likely, individually or in the aggregate (and after consideration of
payments made under any insurance policies then in effect), when resolved, to
have a Material Adverse Effect. The Lessee is not in default with respect to any
order of any court or Governmental Authority or arbitration board or tribunal.

 

(e)           Registrations; Filings. Lessee has obtained all consents,
approvals and authorizations and made or obtained all filings, registrations or
qualifications required for the parties to consummate the transactions
contemplated by the Operative Documents.

 

(f)            Title to the Subject Property. Subject at all times to
Section 5.1 hereof, the Lessor will on the Closing Date have good and marketable
recorded title to the Subject Property, free and clear of all Liens other than
Permitted Liens.

 

(g)           No Violations. None of the transactions contemplated by the
Operative Documents (including, without limitation, the funding by the Lessor of
the Lessor Amount and the purchase by the Lenders of the Notes) will result in a
violation of Section 7 of the Securities Exchange Act of 1934, as amended, or
any regulations issued pursuant thereto, including, without limitation,
Regulations T, U and X issued by the Board of Governors of the Federal Reserve
System. The proceeds of the sale of the

 

22

--------------------------------------------------------------------------------


 

Notes and the funding of the Lessor Amount will be used only for the purpose of
financing (i) the acquisition of the Subject Property, (ii) the payment of the
Transaction Expenses incurred in connection therewith and (iii) such other
purposes, if any, as may be indicated on the closing statements prepared by the
Escrow Agent or the Advance Request. None of the proceeds from the Notes or the
funding of the Lessor Amount will be used to purchase or carry (or refinance any
borrowing the proceeds of which were used to purchase or carry) any “security”
within the meaning of the Securities Exchange Act of 1934, as amended.

 

(h)           Financial Information. (i) The audited consolidated balance sheets
of the Lessee and its Subsidiaries as of December 31, 2005 and the related
audited consolidated statements of income, stockholder equity and cash flows for
the fiscal year ending December 31, 2005, accompanied by a report thereof
containing an opinion unqualified as to scope limitations imposed by the Lessee
and otherwise without qualification (copies of which are available on EDGAR),
have been prepared in accordance with GAAP consistently applied, and correctly
set forth in all material respects the financial condition of the Lessee and its
Subsidiaries as of such date and the results of its operations, earnings and
cash flows for the period then ended.

 

(ii)           Since December 31, 2005, there has been no event, circumstance or
condition which could reasonably be expected to have a Material Adverse Effect.

 

(i)            Creation of Liens; Permitted Liens. (i) On the Closing Date,
(i) all filings necessary or reasonably requested by the Required Participants
to establish and perfect the Lessor’s title to and interest in the Subject
Property and the Lessee Collateral as against the Lessee and any third parties
and to perfect the lien and security interest of the Lessor under the Lease in
the Leased Property and the other Lessee Collateral as against creditors of and
purchasers from the Lessee have been duly made, and the Lease will on the
Closing Date create a valid and perfected first priority lien and security
interest in the Leased Property and the other Lessee Collateral effective as
against creditors of and purchasers from the Lessee securing the payment of all
obligations of the Lessee under the Operative Documents, and (ii) all filings
necessary or reasonably requested by the Required Participants to perfect the
lien and security interest of the Collateral Agent under the Assignment of
Leases and Rents and the Deed of Trust with respect to the Subject Property and
the other Lessee Collateral and Lessor Collateral as against creditors of and
purchasers from the Lessee and the Lessor have been duly made, and the
Assignment of Leases and Rents and the Deed of Trust will on the Closing Date
create a valid and perfected first priority lien and security interest in the
Subject Property and the other Lessee Collateral and Lessor Collateral effective
as against creditors of and purchasers from the Lessee and Lessor securing the
payment of all obligations of the Lessee and Lessor under the Operative
Documents; and

 

(ii)           The Subject Property is free and clear of all Liens other than
Permitted Liens.

 

23

--------------------------------------------------------------------------------


 

(j)            Insurance. On the Closing Date, the Subject Property will be
covered by the insurance required by Section 13.1 of the Lease to the extent set
forth therein.

 

(k)           Absence of Defaults; Fulfillment of Master Agreement. (A)(i) No
Default or Event of Default has occurred and is continuing, (ii) the Lessee is
not or, but for the passage of time, would be in violation in any material
respect of any term of any charter instrument or by-law to which it is a party
or by which it may be bound, (iii) the Lessee is not or, but for the passage of
time, would be in violation in any respect of any term of any agreement or
instrument to which it is a party or by which it may be bound, except as would
not have a Material Adverse Effect, (iv) the Lessee is in compliance with all
laws, ordinances, governmental rules and regulations to which it is subject, the
failure to comply with which would have a Material Adverse Effect and (v) the
Lessee has obtained all licenses, permits, franchises and other governmental
authorizations material to the conduct of its business, except where the failure
to so obtain would not have a Material Adverse Effect;

 

(B)           No default has occurred or is continuing (i) with respect to the
Tenant, under and as defined in, the Ground Lease, (ii) with respect to the
Seller under any Related Agreement or (iii) with respect to any other party
under any Related Agreement which, in the case of this clause (iii) only, would
have a Material Adverse Effect; and

 

(C)           All obligations of CSC under, and as defined in, the Master
Agreement have been fully discharged.

 

(l)            Sale of Notes and Funding of Lessor Amount. The execution and
delivery of this Agreement and the issue and sale of the Notes and the funding
of Lessor Amount under the Operative Documents will not involve any transaction
which is subject to the prohibitions of Section 406 of ERISA or in connection
with which a tax could be imposed pursuant to Section 4975 of the Code. The
representation by the Lessee in the preceding sentence is made in reliance upon
and subject to the accuracy of the representations of the Participants in
Section 8.1(a).

 

(m)          No Transfer Taxes. On the Closing Date, all sales, use or transfer
taxes payable required to be paid as of the Closing Date upon the acquisition by
the Lessor of the Subject Property and on the lease of the Leased Property to
the Lessee will have been paid (or provision for the payment thereof shall have
been made) or such transactions will then be exempt from any such taxes and no
taxes, fees or other charges in connection with the execution and delivery of
the Operative Documents or the issuance and sale of the Notes and the funding of
Lessor Amount are payable.

 

(n)           Taxes. The Lessee has filed all tax returns that are required to
have been filed by it in any jurisdiction, or has timely filed extension
requests with respect thereto, and has paid all taxes shown to be due and
payable on such returns and all other taxes and assessments levied upon it or
its properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent,
except for any taxes and assessments (i) the amount of which if not paid

 

24

--------------------------------------------------------------------------------


 

would not result in a Material Adverse Effect or (ii) the amount, applicability
or validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which the Lessee has established adequate
reserves in accordance with GAAP. The Lessee knows of no basis for any other tax
or assessment that could reasonably be expected to have a Material Adverse
Effect on any of them. The charges, accruals and reserves on the books of the
Lessee in respect of Federal, state or other taxes for all fiscal periods are
adequate.

 

(o)           Solvency. The Lessee is Solvent.

 

(p)           Location of Chief Executive Office and Principal Place of
Business; Formation. The Lessee’s chief executive office and principal place of
business is 7000 West William Cannon Drive, Austin, TX 78735, and the place
where its records concerning the Leased Property and all documents relating
thereto are kept, is either (i) 7000 West William Cannon Drive, Austin, TX 78735
or (ii) 4635 Boston Lane, Austin, TX 78735. The Lessee is only formed in the
State of Delaware and “Silicon Laboratories Inc.” is the name as it appears in
the official filings in the State of Delaware.

 

(q)           Title to Property; Leases. (i) The Lessee has good and marketable
title to all of the properties and other assets (real or personal, tangible,
intangible or mixed) it owns or purports to own, except for such defects in
title as, in the aggregate, would not have a Material Adverse Effect on any of
them.

 

(ii)           Leases. All leases to which the Lessee is a party as lessee or
sublessee are in full force and effect, except for such defects in title and
such invalidity or unenforceability of leases as, in the aggregate, would not
have a Material Adverse Effect on any of them.

 

(r)            Not an Investment Company/Public Utility Holding Company. The
Lessee is not an “investment company” or a company “controlled” by an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940 or subject to regulation under the Public Utility
Holding Company Act of 1935.

 

(s)           Full Disclosure. No information, report, financial statement,
exhibit or schedule furnished by or on behalf of the Lessee to the Lenders and
the Lessor in connection with the negotiation of any Operative Document or
included therein or delivered pursuant thereto contained or contains any
material misstatement of fact or omitted or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were, are or will be made, not misleading.

 

(t)            Compliance with ERISA. (i) The Lessee and each other member of
the ERISA Group have operated and administered each Plan in compliance with all
applicable laws except for such instances of noncompliance as have not resulted
in and could not reasonably be expected to result in a Material Adverse Effect
on any of them. Neither the Lessee nor any other member of the ERISA Group has
incurred any liability with respect to any Plan pursuant to Title I or IV of
ERISA (other than routine benefit

 

25

--------------------------------------------------------------------------------


 

claims in accordance with Plan provisions) or the penalty or excise tax
provisions of the Code relating to employee benefit plans (as defined in
Section 3 of ERISA), and no event, transaction or condition has occurred or
exists that could reasonably be expected to result in the incurrence of any such
liability by the Lessee or any other member of the ERISA Group, or in the
imposition of any Lien on any of the rights, properties or assets of the Lessee
or any ERISA Group, in either case pursuant to Title I or IV of ERISA or to such
penalty or excise tax provisions or to Section 401(a)(29) or 412 of the Code,
other than such liabilities or Liens as would not individually or in the
aggregate result in a Material Adverse Effect.

 

(ii)           The present value of the aggregate benefit liabilities under each
of the Plans (other than Multiemployer Plans), determined as of such Plan’s most
recently ended plan year for which an actuarial report has been prepared on the
basis of the actuarial assumptions specified for funding purposes in such Plan’s
most recent actuarial valuation report, did not exceed the aggregate current
value of the assets of such Plan allocable to such benefit liabilities by more
than $0 on a non-termination basis in the case of any single Plan and by more
than $0 on a non-termination basis in the aggregate for all Plans. The term
“benefit liabilities” has the meaning specified in section 4001 of ERISA and the
terms “current value” and “present value” have the meanings specified in
section 3 of ERISA. All calculations shall be made under Section 302 of ERISA.

 

(iii)          The Lessee and the other member of the ERISA Group have not
incurred withdrawal liabilities (and are not subject to contingent withdrawal
liabilities) under section 4201 or 4204 of ERISA in respect of Multiemployer
Plans that individually or in the aggregate are Material.

 

(iv)          The expected post-retirement benefit obligation (determined as of
the last day of the Lessee’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Statement No. 106, without regard to
liabilities attributable to continuation coverage mandated by section 4980B of
the Code) of the Lessee has been disclosed in the most recent Annual Report on
Form 10-K filed by the Lessee with the Securities and Exchange Commission.

 

(u)           [Intentionally Omitted.]

 

(v)           Environmental Matters.

 

(i)            In the ordinary course of its business, the Lessee from time to
time conducts reviews of the effect of Environmental Laws on its business,
operations and properties, in the course of which it attempts to identify and
evaluate associated liabilities and costs. On the basis of this review, the
Lessee has concluded that it is not subject to any Environmental Claims under
Environmental Laws in effect as of the Closing Date that are likely to have a
Material Adverse Effect;

 

26

--------------------------------------------------------------------------------


 

(ii)           As of the Closing Date, to the knowledge of the Lessee, no
Environmental Claims, investigation or written inquiry exists, and the Lessee is
not aware of any circumstances which would warrant or give rise to such an
Environmental Claim, investigation or inquiry, with regard to the Lessee or any
facility owned, leased or operated by the Lessee, under CERCLA, Environmental
Laws in effect on the Closing Date that are likely to have a Material Adverse
Effect;

 

(iii)          except as otherwise could not reasonably be expected to have a
Material Adverse Effect, the Subject Property (including soils, surface waters,
groundwaters on, at or under the Subject Property) does not contain and is not
otherwise affected by, and to the Lessee’s knowledge (other than certain
Hazardous Substances that previously have been cleaned up or remediated in
accordance with applicable commercial laws and which do not have a Material
Adverse Effect) has not previously contained or been affected by, any Hazardous
Substances in amounts or concentrations which (1) constitute or constituted a
violation of applicable Environmental Laws or (2) could give rise to liability
or obligation under applicable Environmental Laws;

 

(iv)          except as otherwise could not reasonably be expected to have a
Material Adverse Effect, the Subject Property and all operations conducted in
connection therewith are in compliance, and have been in compliance, with all
applicable Environmental Laws, and there are no Hazardous Substances at, under
or about the Subject Property or such operations which could reasonably be
expected to interfere with the continued operation of the Subject Property;

 

(v)           except as otherwise could not reasonably be expected to have a
Material Adverse Effect, the Lessee has obtained, is in compliance with, and has
made all appropriate filings for issuance or renewal of, all environmental
permits with respect to the Subject Property, and all such environmental permits
are in full force and effect;

 

(vi)          except as otherwise could not reasonably be expected to have a
Material Adverse Effect, Lessee has not received any notice of violation,
alleged violation, noncompliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws, in each case, with
respect to the Subject Property, nor does Lessee have knowledge or reason to
believe that, any such notice has been received by Seller or will be received or
is being threatened;

 

(vii)         except as otherwise could not reasonably be expected to have a
Material Adverse Effect, Hazardous Substances have not been transported or
disposed of from the Subject Property in violation of, or in a manner or to a
location which could reasonably be expected to give rise to liability under,
applicable Environmental Laws, nor have any Hazardous Substances been generated,
treated, stored or disposed of at, on or under the Subject Property in

 

27

--------------------------------------------------------------------------------


 

violation of, or in a manner which could reasonably be expected to give rise to
liability under, any applicable Environmental Laws;

 

(viii)        except as otherwise could not reasonably be expected to have a
Material Adverse Effect, no judicial proceedings or governmental or
administrative action is pending, or threatened, under any applicable
Environmental Law with respect to the Subject Property, nor are there any
consent decrees or other decrees, consent orders, administrative orders or other
orders, or other administrative or judicial requirements outstanding under any
applicable Environmental Law with respect to the Subject Property; and

 

(ix)           except as otherwise could not reasonably be expected to have a
Material Adverse Effect, there has been no release, or threat of release, of
Hazardous Substances at or from the Subject Property, in violation of or in
amounts or in a manner that could reasonably be expected to give rise to
liability under applicable Environmental Laws.

 

(w)          Applicable Law. The Subject Property and the contemplated use
thereof is in material compliance with all Applicable Law (including, without
limitation, all zoning and land use laws and Environmental Laws) and Insurance
Requirements, except for Applicable Laws as it shall be contesting in good faith
by appropriate proceedings. There is no action, suit or proceeding (including
any proceeding in condemnation or eminent domain or under any Environmental Law)
pending or, to the best of its knowledge, threatened with respect to it, or the
Subject Property which could reasonably be expected to have a Material Adverse
Effect.

 

(x)            USA Patriot Act. Neither Lessee nor any Subsidiary (A) is a
Person described or designated in the Specially Designated Nationals and Blocked
Persons List of the Office of Foreign Assets Control or in Section 1 of the
Anti-Terrorism Order or (B) engages in any material dealings or transactions
with any such Person. Lessee and its Subsidiaries are in compliance with the USA
Patriot Act.

 

(y)           Flood Hazard Area. No portion of the Subject Property is located
in an area identified as a special flood hazard area by the Federal Emergency
Management Agency or other applicable agency.

 

(z)            [Intentionally Omitted].

 

(aa)         Purchase Agreement. To Lessee’s actual knowledge, as of the Closing
Date each of the representations and warranties of the Seller set forth in the
Purchase Agreement is true and correct.

 

(bb)         Rights in Respect of the Subject Property.

 

(i)            The Subject Property is located in City of Austin, Travis County,
Texas. The Subject Property and any present use and presently anticipated future

 

28

--------------------------------------------------------------------------------


 

use thereof by Lessee and its agents, assignees, employees, invitees, lessees,
licensees and tenants comply with all Requirements of Law (including zoning and
land use laws) and Insurance Requirements, except for such instances of
non-compliance that could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect. No notices, complaints or orders of
violation or non-compliance or liability have been issued to the Lessee or, to
the best of its knowledge, threatened by any Person with respect to the Subject
Property or the present or intended future use thereof, except for such
violations and instances of non-compliance as could not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, and Lessee
is not aware of any circumstances which could give rise to the issuance of any
such notices, complaints or orders;

 

(ii)           The Improvements are located wholly within the boundaries of the
Land (other than as indicated in the survey delivered pursuant to Section 6.1(q)
hereof) and comply with applicable building restrictions and requirements, and
setback and sideyard lines and will not encroach on or interfere with existing
easements (whether on, above or below ground), conditions or restrictions
affecting the Subject Property and that there are no encroachments (other than
as indicated in the survey delivered pursuant to Section 6.1(q) hereof) from the
Subject Property extending to adjacent property or from adjacent property onto
the Subject Property nor are there any gapes or gores;

 

(iii)          The zoning classification applicable to the Land on which the
Subject Property is located (which zoning classification and the governmental
bodies have jurisdiction thereof shall be described) permits the use of the
Leased Property as contemplated by the Operative Documents. All licenses,
permits and approvals necessary for the operation and use of the Leased Property
have been obtained and are in full force and effect and that the Subject
Property and the operation of the Leased Property as contemplated by the
Operative Documents will comply with all Requirements of Law in existence as of
the Closing Date, except where non-compliance would not result in a Material
Adverse Effect;

 

(iv)          Adequate ingress and egress to and from the Subject Property is
available over dedicated and accepted public streets and rights-of-way;

 

(v)           Adequate utility facilities are available to the Subject Property
over dedicated and accepted public streets and rights of way; and

 

(vi)          Any exceptions to the title of the Lessor to the Subject Property
do not individually or in the aggregate materially have a Material Adverse
Effect.

 

(cc)         Casualties and Condemnations. As of the Closing Date, no Casualty
has occurred and is continuing and there is no action pending or, to the best of
the Lessee’s knowledge, threatened by any Governmental Authority to initiate a
Condemnation.

 

29

--------------------------------------------------------------------------------


 

(dd)         Subjection to Government Regulation. As of the Closing Date, to the
Lessee’s knowledge neither Collateral Agent nor any Participant will, solely by
reason of entering into the Operative Documents or consummating the transactions
contemplated thereby, (i) become subject to ongoing regulation of its operations
by any Governmental Authority; or (ii) become subject to ongoing regulation of
its operations by any Governmental Authority upon exercise of remedies (other
than the operation of the Subject Property) under the Operative Documents or
upon the expiration thereof; or (iii) be required to qualify to do business in
any jurisdiction.

 

(ee)         Appraisal Data. To the Lessee’s knowledge, the written information
provided by Lessee to the Appraiser, taken as a whole, was true and correct in
all material respects on the date so given and did not omit any information
known and available to Lessee necessary to make the information provided not
misleading.

 

(ff)           Related Agreements. (i) Schedule I to the Deed of Trust sets
forth a complete and accurate list as of the Closing Date of each Related
Agreement; and

 

(ii)           Except for the agreements set forth on Schedule 8.2(ff) which may
terminate, as of the Closing Date, (x) the Ground Lease and (y) except as would
not have a Material Adverse Effect, each other Related Agreement is in all
material respects valid, binding and in full force and effect and is enforceable
by Lessor against the other parties thereto in accordance with its terms, except
as affected by bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or similar laws affecting creditors’ rights generally and general
equitable principles (whether in equity or at law). As of the Closing Date, no
party (A) under the Ground Lease or, (B) except as would not have a Material
Adverse Effect or except with regard to the agreements set forth on
Schedule 8.2(ff) hereto, under any other Related Agreement has given notice of
termination of, or taken any action inconsistent with the continuation of, the
Ground Lease or any other Related Agreement. As of the Closing Date, none of
such other parties will have any presently exercisable right to terminate the
Ground Lease or, except as would not have a Material Adverse Effect or except
with regard to the agreements set forth on Schedule 8.2(ff) hereto, any other
Related Agreement for any reason, including as a result of the execution,
delivery or performance of the Operative Documents.

 

(gg)         Offer of Securities, Etc. Neither the Lessee nor (assuming the
accuracy of the representations of the Participants set forth in Sections 8.1(i)
and 8.4(g) hereof) any Person authorized to act on its behalf has, directly or
indirectly, offered to sell the Notes, the Lessor’s Interest or any other
similar securities (the sale or offer of which would be integrated with the sale
or offer of the Notes or the Lessor’s Interest), for sale to, or solicited any
offer to acquire any of the same from, any Person other than the Participants
and other “accredited investors” (as defined in Regulation D of the Securities
and Exchange Act).

 

(hh)         Subleases; Assignments. Other than the subleases that constitute
Related Agreements and assignments that are referenced in the definition of
Related Agreements, as of the Closing Date, there are no other subleases or
assignments in effect with respect

 

30

--------------------------------------------------------------------------------


 

to the Subject Property, other than such other subleases or assignments which do
not have a Material Adverse Effect.

 

Section 8.3.           [Intentionally Omitted].

 

Section 8.4.           Representations and Warranties of Lessor. Lessor hereby
represents and warrants to each of the other parties hereto as that as of the
date hereof and as of the Closing Date:

 

(a)           Power and Authority. The Lessor has the requisite power and
authority to enter into and perform its obligations under the Operative
Documents to which it is a party.

 

(b)           Lessor Liens. There are no Lessor Liens attributable to Lessor on
the Leased Property or the other Lessor Collateral.

 

(c)           Organization, Etc. The Lessor is a corporation validly organized
and existing and in good standing under the laws of the State of Delaware.

 

(d)           Investment. The Lessor’s Interest being acquired by the Lessor as
of the Closing Date is being acquired by Lessor for investment and not with a
view to the resale or distribution of such interest or any part thereof, but
without prejudice, however, to the right of Lessor at all times, subject to
Article XII, to sell or otherwise dispose of all or any part of such interest
under a registration available under the Securities Act or under an exemption
from such registration available under the Securities Act, it being understood
that the disposition by Lessor of the Lessor’s Interest to be purchased by
Lessor shall, at all times, remain within its control, subject to Article XII.

 

(e)           Offer of Securities, Etc. Neither the Lessor nor any Person
authorized to act on its behalf has, directly or indirectly, offered to sell the
Lessor’s Interest or any other similar securities (the sale or offer of which
would be integrated with the sale or offer of the Lessor’s Interest), for sale
to, or solicited any offer to acquire any of the same from, any Person.

 

(f)            No Registration. The Lessor understands and acknowledges that the
Lessor’s Interest has not been and will not be registered under the Securities
Act in reliance upon the exemption provided in Section 4(2) of the Securities
Act or any other applicable exemption, that the Lessor’s Interest has not and
will not be registered or qualified under the securities or “blue sky” laws of
any jurisdiction, that the Lessor’s Interest may be resold or otherwise
transferred only if so registered or qualified or if an exemption from
registration or qualification is available, that none of the Lessee, the Lenders
or the Collateral Agent is required to register the Lessor’s Interest and that
any transfer must comply with the provisions of the Operative Documents relating
thereto. The Lessor will comply with all applicable federal and state securities
laws in connection with any subsequent resale of the Lessor’s Interest held by
it.

 

31

--------------------------------------------------------------------------------


 

(g)           Institutional Investor. The Lessor is a sophisticated
institutional investor and an “accredited investor” as defined in paragraph (1),
(2), (3) or (7) of Rule 501(a) of the Securities Act, and has knowledge and
experience in financial and business matters and is capable of evaluating the
merits and risks of its investment in the Lessor’s Interest and is able to bear
the economic risk of such investment. The Lessor has been given such information
concerning the Lessor’s Interest, the other Operative Documents, the Leased
Property, the Collateral Agent, the Lenders and the Lessee as it has requested.

 

(h)           ERISA. Lessor is not and will not be Funding the Lessor Amount
with the assets of an “employee benefit plan” (as defined in Section 3(3) of
ERISA) which is subject to Title I of ERISA, or a “plan” (as defined in Section
4975(e)(1) of the Code.

 

(i)            Enforceability, Etc. Each Operative Document to which Lessor is a
party constitutes the legal, valid and binding obligation of Lessor enforceable
against it in accordance with the terms thereof, except as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
and similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles.

 

Section 8.5.           Representations and Warranties of Wells Fargo Bank
Northwest, National Association, individually and as Collateral Agent.
Collateral Agent and Wells Fargo Bank Northwest, National Association, in its
individual capacity and not in its capacity as Collateral Agent, each severally
hereby represents and warrants to each of the other parties hereto that as of
the date hereof and as of the Closing Date:

 

(a)           Organization and Authority. It is duly organized as a national
banking association under the laws of the United States, and has the power and
authority to enter into and perform its obligations under the Operative
Documents.

 

(b)           Authorization; Binding Effect. The Operative Documents to which
Collateral Agent is or will be a party have been or will be, on the date
required to be delivered hereby, duly authorized, executed and delivered by the
Collateral Agent. This Participation Agreement is, and each such other Operative
Document is, or, when so executed and delivered by the Collateral Agent will be,
the valid, legal and binding obligation of the Collateral Agent, enforceable
against the Collateral Agent in accordance with their respective terms, except
as enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally and by general principles of equity.

 

(c)           Non-Contravention. Neither the execution and delivery by the
Collateral Agent of the Operative Documents to which it is or will be a party,
either in its individual capacity, or as Collateral Agent, or both, nor
compliance with the terms and provisions thereof, conflicts with, results in a
breach of, constitutes a default under (with or without the giving of notice or
lapse of time or both), or violates any of the terms, conditions or provisions
of:  (i) its charter documents or bylaws; (ii) any bond, debenture, note,
mortgage, indenture, agreement, lease or other instrument to which it is now a
party or by which it or its property, either in its individual capacity, or as
Collateral Agent, or both, is

 

32

--------------------------------------------------------------------------------


 

bound or affected, where such conflict, breach, default or violation would be
reasonably likely to materially and adversely affect the ability of the
Collateral Agent, either in its individual capacity, or as Collateral Agent, or
both, to perform its obligations under any Operative Document to which it is or
will be a party, either in its individual capacity, or as Collateral Agent, or
both; or (iii) any of the terms, conditions or provisions of any law, rule,
regulation, order, injunction or decree of any United States Governmental
Authority governing the banking or trust powers of Wells Fargo Bank Northwest,
National Association or Governmental Authority of the State of Utah, either in
its individual capacity or as Collateral Agent, or both, where such conflict,
breach, default or violation would be reasonably likely to materially and
adversely affect the ability of the Collateral Agent, either in its individual
capacity or as the Collateral Agent or both, to perform its obligations under
any Operative Document to which it is or will be a party.

 

(d)           Absence of Litigation, etc. There is no litigation (including
derivative actions), arbitration or governmental proceedings pending or, to the
best knowledge of the Collateral Agent, threatened against it which would be
reasonably likely to have material adverse effect on the Collateral Agent’s
ability to perform its obligations under the Operative Documents to which it is
or will be a party.

 

(e)           Governmental Actions. No action, consent or approval of,
registration or filing with or any other action by any United States
Governmental Authority governing the banking or trust powers of Wells Fargo Bank
Northwest, National Association, is or will be required for the execution,
delivery or performance by the Collateral Agent of the Operative Documents to
which it is a party, either in its individual capacity or as the Collateral
Agent or both or in connection with the Overall Transaction, except those which
have been made or obtained or will be obtained on a timely basis in the ordinary
course of the Collateral Agent’s business, and which are and shall remain in
full force and effect.

 

ARTICLE IX

COVENANTS OF LESSEE

 

Section 9.1.           Lessee Covenants. The Lessee covenants that, until such
time as the earlier to occur of the date when:  (i) the Lease Balance has been
paid in full or (ii) Lessee returns the Leased Property to the Lessor pursuant
to Section 20.3 of the Lease, the Lessee will comply with the following
provisions:

 

(a)           Statutory Compliance. Lessee will comply in all material respects
with all valid and applicable statutes, laws, ordinances, zoning and building
codes and other rules and regulations of the United States of America, of the
states and territories thereof and their counties, municipalities and other
subdivisions and of any foreign country or other jurisdictions applicable to
such Person, unless failure to comply would not have a Material Adverse Effect.

 

(b)           [Intentionally Omitted.]

 

33

--------------------------------------------------------------------------------


 

(c)           Fiscal Year, Financial Statements Etc.

 

(i)            Date of Annual Financial Statements. The annual financial
statements of the Lessee will be dated as of December 31 if such date occurs on
a Saturday or, if not, as of the Saturday nearest to December 31 in each year,
unless Lessee changes its fiscal year.

 

(ii)           Annual Financial Statements; Compliance Certificate. The Lessee
will furnish to each Participant and the Collateral Agent as soon as available,
and in any event within 90 days after the end of each fiscal year, the
consolidated balance sheets and statements of income, stockholders’ equity and
cash flows of the Lessee as at the end of such fiscal year (in reasonable
detail), setting forth in comparative form the corresponding figures for the
previous fiscal year and accompanied by (A) a report of independent certified
public accountants of recognized national standing which are acting as the
Lessee’s auditors stating that such financial statements have been prepared in
accordance with GAAP and fairly present the consolidated financial position and
results of operations of the Lessee as at the end of and for such fiscal year,
and without an explanatory paragraph for a going concern uncertainty (provided
that so long as the Lessee is a reporting company under the Securities Exchange
Act of 1934, as amended, the Participants shall be deemed to have been furnished
the foregoing financial statements to the extent such financial statements are
posted within such time period on EDGAR) and (B) a certificate of the Lessee
signed by a Financial Officer to the effect that the Financial Officer has no
knowledge of any Default, or if such Financial Officer has such knowledge,
specifying such Default and the nature thereof, and what action the Lessee has
taken, are taking or propose to take with respect thereto, together with a
schedule, in form reasonably satisfactory to the Participants, of the
computations used by the Lessee in determining compliance with the covenants
contained in Sections 9.1(p) and (q).

 

(iii)          Quarterly Financial Statements; Compliance Certificate. The
Lessee will furnish to each Participant and the Collateral Agent as soon as
available and, in any event, within 45 days after the end of each of the first
three fiscal quarters of the Lessee, the internally prepared consolidated
balance sheets and statements of income and cash flows of the Lessee as of the
end of such fiscal quarter, in all comparative form (provided that so long as
the Lessee is a reporting company under the Securities Exchange Act of 1934, as
amended, the Participants shall be deemed to have been furnished the foregoing
financial statements to the extent such financial statements are posted within
such time period on EDGAR) accompanied by a certificate of the Lessee signed by
a Financial Officer to the effect that such financial statements have been
prepared in accordance with GAAP (subject to normal year-end adjustments),
together with a schedule in form reasonably satisfactory to the Participants, of
the computations by the Lessee in determining compliance with the covenants
contained in Sections 9.1(p) and (q).

 

34

--------------------------------------------------------------------------------


 

(iv)          Notice of Litigation, Defaults, Etc. The Lessee will, subject to
Section 16.15, (A) promptly furnish to each Participant written notice of any
litigation or any administrative or arbitration proceeding (x) which creates a
material risk of resulting, after giving effect to any applicable insurance, in
the payment by Lessee of more than $20,000,000, or (y) which has, or creates a
material risk of having, a Material Adverse Effect and (B) promptly, and in any
event within ten (10) Business Days of a Responsible Officer acquiring knowledge
thereof, notify each Participant in writing of the existence of any Default or
Event of Default, specifying the nature thereof and what action the Lessee has
taken, is taking or propose to take with respect thereto.

 

(v)           Other Information. The Lessee will maintain accurate books,
accounts and records of the financial affairs of the Lessee and its Subsidiaries
sufficient to permit the preparation of financial statements therefrom in
accordance with GAAP and will prepare all financial statements required
hereunder in accordance with GAAP and in compliance with the regulations of any
Governmental Authority having jurisdiction thereof. The Lessee will provide
copies to each Participant, promptly after the sending, making available or
filing of all reports and financial statements which the Lessee sends or makes
available to its stockholders, and all registration statements and amendments
thereto, and all reports on Form 8-K or any similar form hereafter in use which
the Lessee files with the Securities and Exchange Commission; provided that so
long as the Lessee is a reporting company under the Securities and Exchange Act
of 1934, as amended, the Participants shall be deemed to have been furnished
with the foregoing reports, financial statements, registration statements and
amendments thereto, reports on Form 8-K or any similar form to the extent such
documents are posted within such time period on EDGAR. At any time (i) the
Lessee ceases to be a reporting company under the Securities and Exchange Act of
1934, as amended, or (ii) an Event of Default has occurred or is continuing,
(A) from time to time at reasonable intervals upon the request of any authorized
officer of any Participant and subject to Section 16.15, Lessee will furnish to
each Participant such other information regarding the business, assets,
financial condition, income or prospects of the Lessee as such officer may
reasonably request and (B) subject to Section 16.15, Lessee will permit,
representatives and independent contractors of the Collateral Agent or any
Participant to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the expense of Lessee and
at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to Lessee, in each case at
the expense of Lessee at any time during normal business hours and without
advance notice.

 

35

--------------------------------------------------------------------------------


 

(d)           Transactions with Affiliates. Lessee will not effect any
transaction with any of its respective Affiliates on a basis less favorable to
Lessee than would be the case if such transaction had been effected with a
non-Affiliate.

 

(e)           Environmental Laws.

 

(1)           Compliance with Law and Permits. Lessee will use and operate the
Subject Property in compliance with all Environmental Laws, keep all necessary
permits, approvals, certificates, licenses and other authorizations relating to
environmental matters in effect and remain in compliance therewith, and handle
all Hazardous Substances in compliance with all applicable Environmental Laws,
other than an immaterial violation of which could not reasonably be expected to
have a Material Adverse Effect.

 

(2)           Notice of Claims, Etc. Lessee will immediately notify each
Participant, and provide copies upon receipt, of all written material claims,
complaints, notices or inquiries from governmental authorities received by
Lessee relating to the condition of the Subject Property or compliance with
Environmental Laws. The Lessee will promptly cure and diligently defend any
actions and proceedings relating to compliance of the Subject Property with
Environmental Laws by the Lessee.

 

(f)            Payment of Taxes, Etc. Lessee will file all tax returns required
to be filed in any jurisdiction and pay and discharge, before the same become
delinquent, (i) all Taxes, assessments and governmental charges or levies
imposed upon it or upon its property and (ii) all lawful claims that, if unpaid,
might by law become a Lien upon its property; provided, however, that unless and
until any Lien resulting therefrom attaches to its property and becomes
enforceable against its other creditors, no payment will be required if such
Tax, assessment, charge, levy or claim is being contested in good faith and by
proper proceedings for which adequate reserves determined in accordance with
GAAP have been established (and as to which property subject to any such Lien is
not yet subject to foreclosure, sale or loss on account thereof) or where the
failure to make such payment would not have a Material Adverse Effect.

 

(g)           Preservation of Existence, Etc. Lessee will preserve and maintain
(i) its existence, good standing, legal structure and state of incorporation
necessary or desirable in the normal conduct of its business and (ii) except as
could not be reasonably expected to have a Material Adverse Effect, its rights
(charter and statutory), permits, licenses, approvals, privileges and
franchises.

 

(h)           Compliance with Terms of Related Agreements; Notices. (i) Lessee,
on behalf of Lessor, will be responsible for and comply with and perform all
obligations agreements and covenants of Lessor set forth in the Related
Agreements or as may otherwise be required to be performed by Lessor with
respect to the Subject Property pursuant to Applicable Law, Governmental Actions
or third parties with respect to the property subject thereto, including without
limitation, the payment of all rents and any

 

36

--------------------------------------------------------------------------------


 

other amounts payable by the Lessor thereunder and (ii) upon receipt thereof,
Lessee will promptly provide each Participant with copies of any and all
(x) notices of default, (y) notices of termination and (z) any other information
that could reasonably be expected to have a Material Adverse Effect, in each
case, received by Lessee under any of the Related Agreements.

 

(i)            Use of Proceeds. Lessee will use the proceeds of the Advance
hereunder exclusively for the purposes set forth herein and as described in the
Advance Request.

 

(j)            Changes in Accounting. Lessee will not make any material change
in accounting treatment or reporting practices, except as required or permitted
by GAAP.

 

(k)           [Intentionally Omitted.]

 

(l)            [Intentionally Omitted.]

 

(m)          Compliance with ERISA; Notices. (i) Lessee will, and shall cause
each ERISA Group Person to: (A) maintain each Plan in compliance in all material
respects with the applicable provisions of ERISA, the Code and other federal or
state law; (B) cause each Plan which is qualified under Section 401(a) of the
Code to maintain such qualification; and (C) make all required contributions to
any Plan subject to Section 412 of the Code; and

 

(ii)           As soon as possible and in any event within 30 days after receipt
thereof by any Lessee or, to the extent Lessee has knowledge thereof, by any
ERISA Group Person, the Lessee will deliver to each Participant copies of each
notice from the PBGC stating its intention to terminate any Plan or to have a
trustee appointed to administer a Plan. As soon as possible and in event within
30 days after receipt thereof by Lessee or, to the extent Lessee has knowledge
thereof, by any ERISA Group Person from the sponsor of a Multiemployer Plan,
copies of each notice concerning (A) the imposition of withdrawal liability by
any such Multiemployer Plan, (B) the reorganization or termination, within the
meaning of Title IV of ERISA, of any such Multiemployer Plan, or (C) the amount
of liability incurred, or that may be incurred, by Lessee or ERISA Group Person
in connection with any event described in clause (A) or (B).

 

(n)           [Intentionally Omitted.]

 

(o)           Consolidation and Merger. The Lessee will not merge, consolidate,
liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution); provided that notwithstanding the foregoing provisions of this
clause (o), if after giving effect to a merger or consolidation no Default or
Event of Default exists, the Lessee may merge or consolidate with any other
Person if either (A) the Lessee shall be the continuing or surviving corporation
or (B) the Lessee shall not be the continuing or surviving corporation and the
corporation or other legal entity so continuing or surviving (x) is a
corporation or other legal entity organized and duly existing under the law of
any state of the United States and (y) executes and delivers to the Collateral
Agent and the

 

37

--------------------------------------------------------------------------------


 

Participants an instrument in form and substance reasonably satisfactory to the
Required Participants pursuant to which it expressly assumes all of the
obligations of the Lessee under the Operative Documents, and procures for the
Collateral Agent and each Participant an opinion in form reasonably satisfactory
to the Required Participants and from counsel reasonably satisfactory to the
Required Participants in respect of the due authorization, execution, delivery
and enforceability of such instrument.

 

(p)           Cash. Lessee will not permit its Cash on a consolidated basis at
any time to be less than $75,000,000.

 

(q)           Funded Debt to EBITDAR. The Lessee will maintain on a consolidated
basis as of the last day of each fiscal quarter a ratio of Funded Debt to
EBITDAR for the four consecutive fiscal quarters ended as of such day of not
more than 1.50 to 1.00.

 

ARTICLE X

OTHER COVENANTS AND AGREEMENTS

 

Section 10.1.        Covenants of the Participants and the Collateral Agent.

 

(a)           Lessor Liens. Each of the Participants (severally and not jointly
with any other Participants) and the Collateral Agent hereby agrees that so long
as this Participation Agreement is in effect it:

 

(i)            will not create, incur, assume or suffer to exist any Lessor Lien
attributable to it upon the Lease or the Leased Property (other than as
contemplated by any of the Operative Documents); and

 

(ii)           will remove any Lessor Lien created or incurred by it and use its
best efforts to remove any Lessor Lien attributable to it assumed or suffered to
exist by it upon the Lease or the Leased Property (other than the Liens of the
Security Instruments and such other Liens as are contemplated by any of the
Operative Documents); provided, however, that any action taken pursuant to this
clause (ii) shall not limit the Lessee’s rights or remedies under any of the
Operative Documents.

 

(b)           Acceptance of Provisions of Lease. The Participants and the
Collateral Agent hereby acknowledge and accept the terms of the Lease, including
the provisions of Sections 15.2, 19.1, 19.2 and 20.1 of the Lease.

 

(c)           Depreciation. With respect to any taxable year or portion thereof,
prior to the Expiration Date, neither the Lessor nor any Lender shall claim any
federal or state or local tax attributes or benefits (including depreciation)
relating to the Subject Property or any Modifications or otherwise claim
ownership of the Subject Property or any Modifications for federal, state or
local tax purposes unless required to do so by an appropriate taxing authority
or after a clearly applicable change in Applicable Laws or as a protective
response to a proposed adjustment by a Governmental Authority; provided,
however, that if an appropriate taxing

 

38

--------------------------------------------------------------------------------


 

authority shall require Lessor or any Lender to claim any such federal or state
tax attributes or benefits or if it proposes to claim any such federal or state
tax attributes or benefits as a protective response, such Person shall promptly
notify Lessee thereof and shall permit Lessee to contest such requirement in a
manner similar to the contest rights provided in, and subject to any applicable
limitation to a contest contained in, Section 13.4(b).

 

(d)           Insolvency Proceedings. Each of the Lenders, Lessor and Collateral
Agent, in its individual capacity, the Lessee covenants as to itself, not
jointly with any other Person, that it shall not (i) commence or join in any
action, proceeding or other case with respect to the Lessor under any existing
or future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, arrangement, winding up, liquidation, dissolution,
composition or other relief with respect to indebtedness, (ii) seek appointment
of a receiver, trustee, custodian or other similar official with respect to the
Lessor and for all or any substantial benefit of the creditors of the Lessor, or
(iii) take any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in this Section 10.1(h),
except in each case, as expressly permitted pursuant to the Loan Agreement upon
the occurrence of a Loan Agreement Event of Default.

 

(e)           Release of Documents. The Collateral Agent hereby agrees that,
upon a sale of the Subject Property pursuant to Sections 15.1, 16.2, 18.1 or
20.1 of the Lease, payment of all amounts due and owing from the Lessee under
the Operative Documents or repayment in full of all Loans and Lessor Amount and
all other amounts due and owing from Lessee under the Operative Documents to
Collateral Agent and the Participants, the Collateral Agent shall execute and
deliver to the Lessee a release of any Security Instrument, and releases of all
other Liens created by the Operative Documents, and termination statements for
any financing statements relating to the Subject Property or any of the Lessor
Collateral which are then of record naming the Collateral Agent as secured party
or assignee thereof.

 

(f)            Release of Liens. Collateral Agent hereby agrees with the Lessee
(so long as no Event of Default shall have occurred and be continuing) and the
Lenders, except as otherwise expressly authorized or otherwise permitted under
the Operative Documents, not to release the Lien of any of the Security
Instruments on the Lessor Collateral.

 

(g)           Requested Information. From time to time at Lessee’s request,
Lessor shall provide Lessee with information similar to the information provided
by Lessor to Lessee on or before the Closing Date with respect to ownership and
control of the Lessor.

 

ARTICLE XI
LESSEE’S RIGHT OF QUIET ENJOYMENT

 

Notwithstanding anything contained herein to the contrary, the provisions of
Section 4.1 of the Lease shall be applicable to the Participants and Collateral
Agent under this Participation Agreement and each Participant and Collateral
Agent hereby agrees to be bound by the provisions of such Section 4.1 of the
Lease and to recognize the Lessee’s rights to purchase the Subject Property as
set forth in the Lease.

 

39

--------------------------------------------------------------------------------


 

ARTICLE XII

TRANSFERS OF PARTICIPANTS’ INTERESTS

 

Section 12.1.        Assignments. (a) All or any part of the interest of any
Lender in, to or under this Participation Agreement, the other Operative
Documents, the Leased Property and its Notes, Loans and Commitment may be sold,
assigned or transferred by such Lender at any time to any Person; provided,
however, that (i) each such assignment shall be of a constant, and not a
varying, percentage of all such rights and obligations being assigned,
(ii) unless both parties to the assignment are Participants immediately prior to
giving effect to the assignment, the amount of the Commitment of the assigning
Lenders being assigned pursuant to each such assignment shall not be less than
$1,000,000 (or if less, the entire amount of such Lender’s Commitment) and shall
be an integral multiple of $100,000 (or such Lender’s entire Commitment),
(iii) each such assignment shall be to an Eligible Assignee, (iv) the Lessor
shall have received from the assignee/transferee or the assignor/transferor a
transfer fee in the amount of $1,500, (v) each assignee or transferee shall have
complied, as of the date of the transfer or assignment, with the delivery
requirements of Section 12.3(a), and (vi) each assignee or transferee shall
(A) acknowledge in writing, addressed and delivered to each of the parties to
this Participation Agreement, that the obligations otherwise to be performed by
the assignor or transferor from and after the date of such transfer or
assignment under this Participation Agreement and all other Operative Documents
are its obligations, including the obligations imposed by this Section 12.1(a)
(and the transferor and transferee Lender shall deliver to the Lessee, the
Collateral Agent and the Lessor an Assignment Agreement, in substantially the
form of Exhibit F, executed by the assignee or transferee) and (B) represent and
warrant to Collateral Agent, each Participant and the Lessee in writing each of
the representations and warranties as set forth in Section 8.1 and that:

 

(w)          it has the requisite power and authority to accept such assignment
or transfer and to engage in the Overall Transaction;

 

(x)            it will not take any action with respect to such Note that would
violate any applicable securities laws;

 

(y)           it will not assign or transfer any interest in its Note except in
compliance with this Section 12.1; and

 

(z)            it will not transfer any Note unless the proposed transferee
makes the foregoing representations and covenants.

 

Any transfer or assignment made in violation of the above requirements shall not
be effective against the other parties to this Participation Agreement until
such requirements are satisfied. Lessee shall not be responsible for any costs
or expenses in connection with any such sale, assignment or other transfer.

 

(b)           Lessor may sell, assign or transfer all, but not less than all, of
the Lessor’s Interest at any time to any Person; provided, however, that
(i) each such assignment shall be to an

 

40

--------------------------------------------------------------------------------


 

Eligible Assignee, (ii) the Lessor shall give the Lessee, Collateral Agent and
the Lenders at least thirty (30) days’ prior written notice of such transfer,
which notice shall be conspicuously captioned “NOTICE OF TRANSFER: URGENT
ATTENTION REQUIRED. YOUR FAILURE TO RESPOND TO THIS NOTICE IN A TIMELY MANNER
MAY RESULT IN A TRANSFER OF THE LESSOR’S INTEREST IN THE SUBJECT PROPERTY
WITHOUT YOUR CONSENT”, shall make specific reference to the Lease and this
Section 12.1(b) in particular and shall include the name of the assignee or
transferee, (iii) each assignee or transferee shall have complied with the
delivery requirements of Section 12.3(a), and (iv) each assignee or transferee
shall (A) acknowledge in writing, addressed and delivered to each of the parties
to this Participation Agreement, that the obligations otherwise to be performed
by the assignor or transferor from and after the date of such transfer or
assignment under this Participation Agreement and all other Operative Documents
are its obligations, including the obligations imposed by this Section 12.1(b)
(and the transferor and transferee shall deliver to the Lessee and Collateral
Agent an Assignment and Assumption Agreement in the form of Exhibit F, executed
by the assignee or transferee) and (B) further represent and warrant to the
Lessee, the Collateral Agent and each Participant in writing each of the
representations and warranties as set forth in Section 8.1 and that:

 

(w)          it meets the criteria of an Eligible Assignee, and it has the
requisite power and authority to accept such assignment or transfer and to
engage in the Overall Transaction;

 

(x)            it will not take any action with respect to its Lessor’s Interest
that would violate any applicable securities laws;

 

(y)           it will not assign or transfer its Lessor’s Interest except in
compliance with this Section 12.1(b); and

 

(z)            it will not transfer its Lessor’s Interest unless the proposed
transferee makes the foregoing representations and covenants.

 

Notwithstanding anything contained in the foregoing to the contrary, so long as
no Event of Default exists, such assignment shall not be made if (1) in the
reasonable opinion of Lessee, such assignment would cause Lessee to be required
to cease reporting this Lease as an operating lease in Lessee’s financial
statements and (2) Lessee provides the Collateral Agent and the Participants
written notice of such determination within ten (10) Business Days of
(A) Lessee’s receipt of the notice described in clauses (b)(iii) above and
(B) Lessee’s receipt of all information needed regarding the proposed assignee
as may be reasonably requested by Lessee or Lessee’s independent public
accountants, which request shall be made within 10 Business Days after Lessee’s
receipt of the notice described in clause (b)(iii) above. In the event Lessee
has objected in writing to the proposed assignee above, Lessee hereby agrees to
cooperate with Lessor to restructure the proposed assignment or find a
replacement assignee which shall be an Eligible Assignee and which shall comply
with the terms and conditions set forth above and to which Lessee shall not have
objected in writing pursuant to the terms hereof. The parties hereto and any
such assignee will execute such documents and make such filings and recordings
as are reasonably requested by the Lessor or the Collateral Agent to maintain
the interests of the parties, preserve, protect and perfect the interest of
Collateral Agent and Lessor in the Leased

 

41

--------------------------------------------------------------------------------


 

Property, the Lessor Collateral and the Lessee Collateral and/or any
Participant’s rights under this Participation Agreement and the other Operative
Documents. Notwithstanding any of the foregoing, Lessor shall at all times be
permitted, without the consent of Lessee, to transfer the Lessor’s Interest to
an Eligible Assignee to effectuate compliance with any law, rule, regulation or
order issued by any federal or state regulatory authority having jurisdiction
over the Lessor (other than any such law, rule, regulation or order that was
published and effective prior to March 1, 2006). In such event, Lessor shall, to
the extent possible in Lessor’s sole good faith judgment, notify Lessee of such
proposed transfer and shall, to the extent possible in Lessor’s sole good faith,
judgment, work in good faith with Lessee to cause the Lessor’s Interest to be
transferred to an Eligible Assignee in a manner such that, to the extent
possible in Lessee’s sole good faith judgment, Lessee shall not be required to
cease reporting the Lease as an operating lease.

 

Any transfer or assignment made in violation of the above requirements shall not
be effective against the other parties to this Participation Agreement until
such requirements are satisfied.

 

Section 12.2.        Participations. Any Lender may at any time sell to one or
more commercial banks or other Persons (each of such commercial banks and other
Persons being herein called a “Sub-Participant”) participating interests in all
or a portion of its rights and obligations under this Participation Agreement,
the other Operative Documents and its Notes (including, without limitation, all
or portion of the Rent owing to it); provided, however, that:

 

(a)           no participation contemplated in this Section 12.2 shall relieve
such Lender from its obligations hereunder or under any other Operative
Document;

 

(b)           such Lender shall remain solely responsible for the performance of
its obligations hereunder and under any Operative Document;

 

(c)           the Lessee, the Lessor and the Collateral Agent shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Participation Agreement and each of the other
Operative Documents;

 

(d)           each such Sub-Participant will make representations and warranties
to the Participant that are consistent with Section 8.1, mutatis mutandis;

 

(e)           no Sub-Participant, unless such Sub-Participant is an Affiliate of
such Lender, or is itself a Lender, shall be entitled to require such Lender to
take or refrain from taking any action hereunder or under any other Operative
Document, except for matters requiring consent of all Participants; and

 

(f)            the Lessee shall not be required to pay any amount under this
Participation Agreement that is greater than the amount which it would have been
required to pay had no participating interest been sold.

 

42

--------------------------------------------------------------------------------


 

Section 12.3.        Withholding Taxes; Disclosure of Information; Pledge Under
Regulation A. (a) If any Participant or any assignee of, or Sub-Participant in,
any Funding each such assignee or Sub-Participant, a “Transferee”) is organized
under the laws of any jurisdiction other than the United States or any State
thereof, then such Lessor, Lender or Transferee, as applicable, shall (as a
condition precedent to acquiring or participating in any Funding) (i) furnish to
the Collateral Agent and the Lessee (unless such Participant or Transferee is
unable to so furnish due to a Change in Law, first effective after such
Participant or Transferee becomes a Participant or Transferee, as applicable) in
duplicate, for each taxable year of such Participant or Transferee during the
Term, a properly completed and executed copy of either Internal Revenue Service
Form W-8 ECI or Internal Revenue Service Form W-8 BEN and Internal Revenue
Service Form W-8 or Internal Revenue Service Form W-9 and any additional form
(or such other form) as is necessary to claim complete exemption from United
States withholding taxes on all payments hereunder, and (ii) provide to the
Lessor, the Collateral Agent and the Lessee a new Internal Revenue Service Form
W-8 ECI or Internal Revenue Service Form W-8 BEN and Internal Revenue Service
Form W-8 or Internal Revenue Service Form W-9 and any such additional form (or
any successor form or forms) upon the expiration or obsolescence of any
previously delivered form and comparable statements in accordance with
applicable United States laws and regulations and amendments duly executed and
completed by such Participant or Transferee, and to comply at all times such
Participant or Transferee shall beneficially own a Note or Lessor’s Interest
with all applicable United States laws and regulations and all provisions of any
applicable tax treaty with regard to such withholding tax exemption unless any
Change in Law has occurred subsequent to the date such Participant or Transferee
became a Participant or Transferee as applicable and prior to the date on which
any such delivery otherwise would be required which renders such form
inapplicable or which would prevent such Participant or Transferee from duly
completing and delivering any such forms and such Lender or Transferee so
advises the Lessee; provided, however, that if Lessor or any Participant or
Transferee is not the beneficial owner of a payment, as defined in Treasury
Regulation §1.1441-1(c)(6), and therefore is unable to provide a Form W-8BEN or
W-8ECI, then such Person may provide (i) one duly completed and executed copy of
Internal Service Form W-8IMY (in lieu of the Form W-8BEN or W-8ECI), and all
additional forms or certifications, as provided in Treasury Regulation
§1.1441-1(e)(3), required to be attached to such Form W-8IMY, necessary to
establish that such party is entitled to receive payments hereunder without
deduction or withholding of any United States Federal income taxes, and (ii) any
other form for other taxing jurisdictions confirming that such Person is exempt
from withholding from such jurisdiction. By its acceptance of a participation or
assignment of a Participant’s Note or Lessor’s Interest, each Transferee shall
be deemed bound by the provisions set forth in this Article XII. Notwithstanding
anything to the contrary in the Operative Documents, the Lessee shall not be
required to gross-up any payment for withholding taxes imposed on any Tax
Indemnitee which has failed to comply with its obligations under this
Section 12.3 if such compliance would have avoided such withholding taxes, and
the Lessee shall be entitled to withhold from any payments to such Tax
Indemnitee under this Participation Agreement or any other Operative Document
such amounts of withholding taxes as may be required by law to be withheld.

 

(b)           Anything in this Article XII to the contrary notwithstanding, any
Participant may, without the consent of the Lessee, assign and pledge all or any
portion of the Notes or Lessor’s

 

43

--------------------------------------------------------------------------------


 

Interest held by it to any Federal Reserve Bank as collateral security pursuant
to Regulation A of the F.R.S. Board.

 

Section 12.4.        Lessee Directions. Each of the Participants and the Lessee
hereby agree that:

 

(a)           the Lessee shall have the right to replace any Participant
(i) with respect to which, (A) the right to pay Interest or Yield by reference
to the LIBO Rate shall be suspended under Section 15.1 or 15.2, or (B) there are
or would be any claim to reimbursement or compensation under Section 15.3 or
15.5 or (ii) that fails to consent to any amendment, extension or waiver
requested by Lessee, in each case with an Eligible Assignee selected by the
Lessee and reasonably acceptable to the Collateral Agent and which Eligible
Assignee shall comply with the terms of clause (vi) of Section 12.1(a) or
clause (iv) of Section 12.1(b), as applicable;

 

(b)           the Lessee shall have the exclusive right to exercise the right
under Section 12.4(a) above upon not less than three (3) Business Days’ prior
written notice from the Lessee to the Collateral Agent and each Participant ;
and

 

(c)           the Collateral Agent and each Participant hereby agree to
cooperate with the Lessee, at Lessee’s sole cost and expense in Lessee’s efforts
to arrange one or more replacement Participants as contemplated by
Section 12.4(a).

 

ARTICLE XIII

INDEMNIFICATION

 

Section 13.1.        Indemnification.

 

(a)           General Indemnification. Subject to Sections 13.1(b) and 13.3,
whether or not any of the transactions contemplated hereby shall be consummated,
Lessee shall pay and assume liability for, and does hereby agree to indemnify,
protect, defend, save and keep harmless each General Indemnitee on an After Tax
Basis from and against any and all Claims that may be imposed on, incurred by or
asserted against such General Indemnitee (whether because of action or omission
by such General Indemnitee), whether or not such Claim is covered by any other
indemnification under this Article XIII or such General Indemnitee shall also be
indemnified as to any such Claim by any other Person, and whether or not such
Claim arises or accrues after the Expiration Date, in each case under this
Section 13.1(a), arising out of or in any way relating to:

 

(i)            any of the Operative Documents, any of the transactions
contemplated thereby or any investigation, litigation or proceeding in
connection therewith, and any amendment, modification or waiver in respect
thereof;

 

(ii)           the Subject Property, or any part thereof or interest therein;

 

44

--------------------------------------------------------------------------------


 

(iii)          the purchase, manufacturing, mortgaging, design, construction,
preparation, installation, inspection, delivery, non-delivery, acceptance,
rejection, purchase, ownership, possession, use, rental, lease, sublease,
repossession, maintenance, repair, alteration, modification, addition or
substitution, storage, transfer of title, redelivery, use, financing,
refinancing, operation, condition, sale (including, without limitation, any sale
or other transfer pursuant to Section 15.1, 16.2, 18.1 or 18.2 of the Lease or
any sale or transfer pursuant to Articles XX or XXI of the Lease), return or
other disposition of all or any part of any interest in the Subject Property or
the imposition of any Lien (or incurring of any liability to refund or pay over
any amount as a result of any Lien) thereon, including, without limitation: 
(A) Claims or penalties arising under any agreements or obligations from any
violation of law or in tort (strict liability or otherwise) by Lessee,
Collateral Agent, Lessor, any Lender or any other Person or with respect to the
use, ownership, possession, operation or maintenance of the Subject Property,
(B) any Claim resulting from or related to latent or other defects, whether or
not discoverable relating to the Subject Property, (C) any Claim resulting from
or related to the purchase, acquisition, lease or transfer of the Subject
Property, (D) any Claim based upon a violation or alleged violation of the terms
of any restriction, easement, condition or covenant or other matter affecting
title to the Subject Property or (E) the making of any Modifications in
violation of any standards imposed by any insurance policies required to be
maintained by the Lessee pursuant to the Lease which are in effect at any time
with respect to the Subject Property or any part thereof;

 

(iv)          the offer, issuance, sale, transfer or delivery of the Notes or
Lessor’s Interest in accordance with the terms of the Participation Agreement;

 

(v)           the breach by Lessee of any representation or warranty made by it
in any Operative Document or any certificate delivered by it with respect to any
agreement relating thereto;

 

(vi)          the transactions contemplated hereby or by any other Operative
Document, in respect of the application of Parts 4 and 5 of Subtitle B of Title
I of ERISA and any prohibited transaction described in Section 4975(c) of the
Code;

 

(vii)         the retaining or employment of any broker, finder or financial
advisor by the Lessee to act on its behalf in connection with this Participation
Agreement; or

 

(viii)        any other agreement entered into or assumed by Lessee or its
Affiliate in connection with the Subject Property (including, in connection with
each of the matters described in this Section 13.1 to which this indemnity shall
apply, matters based on or arising from the negligence of any General
Indemnitee).

 

It is expressly understood and agreed that the indemnities provided for herein
shall, except as otherwise provided in Section 13.1(b), survive the expiration
or termination of and shall be separate and independent from any remedy under
the Lease or any other Operative Document.

 

45

--------------------------------------------------------------------------------


 

(b)           Exclusions from Indemnities. Notwithstanding the foregoing
provisions of this Article XIII, Lessee shall not be obligated to indemnify a
General Indemnitee under Section 13.1(a) for any Claim to the extent that such
Claim is attributable to: (i) acts, events or circumstances occurring after (but
only to the extent not attributable to or constituting acts, events or
circumstances occurring prior to), (A) the expiration or earlier termination of
the Lease and (B) delivery of possession of the Subject Property to Lessee,
Lessor pursuant to Article XX of the Lease or, solely with respect to a Limited
Recourse Event of Default, Article XVI of the Lease, or to a third party;
(ii) criminal acts of such Indemnitee or the gross negligence or willful
misconduct of such Indemnitee, provided that a default under, or the failure of
Lessor to perform any obligation, covenant or agreement in, any Related
Agreement or otherwise required by Applicable Law, Governmental Action or third
parties with respect to the Subject Property shall not be deemed gross
negligence or willful misconduct; (iii) any Claim resulting from the imposition
of any Lessor Lien which such Indemnitee is responsible for discharging under
the Operative Documents; (iv) any Claim for Taxes or Impositions other than
those relating to a Claim of the type described at clause (iv) of
Section 13.1(a) above or the obligation of Lessee to pay amounts under this
Section 13.1 on an After Tax Basis (it being understood that Claims for Taxes or
Impositions are dealt with in Sections 13.4, 13.5 and 15.3 and in such
provisions as require payments by Lessee to be made on an After Tax Basis);
(v) in the event that the Lessee has exercised the Sale Option in accordance
with Article XX of the Lease or Lessor or the Collateral Agent has exercised
remedies under Section 16.2 of the Lease solely as a result of a Limited
Recourse Event of Default, any Claim for the costs of selling or marketing the
Subject Property in excess of the amount of such costs Lessee would be obligated
to pay under the Lease in connection with the exercise of the Sale Option and
(vi) breach by such General Indemnitee of its representations and warranties in
Section 8.1 or 8.4, as the case may be, or the breach by such General Indemnitee
of its covenants as set forth in this Participation Agreement or the Lease;
provided, however, that nothing in the foregoing clauses (i) through (v) shall
be deemed to exclude or limit any remedy under or right to damages pursuant to
Article XVI of the Lease.

 

Section 13.2.        End of Term Indemnity. In the event that (a) Lessee elects
the Sale Option; and (b) after paying to Collateral Agent or Lessor, as the case
may be, for the benefit of the Participants, any amounts due under Articles XX,
XXI and XXII of the Lease, the Lease Balance shall not have been reduced to
zero, then Lessee shall deliver a report from neutral MAI appraiser selected by
the Lessor having at least five (5) years of experience in the appraisal of
commercial properties comparable to the Leased Property. The report shall be in
form and substance satisfactory to the Lessor. The appraisal shall use customary
and usual appraisal methods to determine the Fair Market Value of the Leased
Property as of the Expiration Date (the “Expiration Date Fair Market Value”). If
the appraiser concludes in his or her professional judgment that the reasons for
the Expiration Date Fair Market Value of the Leased Property being less than the
Fair Market Value as of the date of the Appraisal were due to any of the
following events, circumstances or conditions, then Lessee shall promptly pay
over to Collateral Agent or Lessor, as the case may be, any amount by which the
Fair Market Value of the Leased Property as specified in the Appraisal exceeds
the Expiration Date Fair Market Value to the extent attributable to any of the
following events:  (i) excessive use of the Leased Property; (ii) the failure to
maintain the Leased Property as required by the Lease and the other Operative
Documents, and in at least as good a condition as it was as of the commencement
of the Term, ordinary wear and tear excepted; (iii) any Modification to or
restoration or rebuilding of the

 

46

--------------------------------------------------------------------------------


 

Leased Property, whether or not permitted pursuant to the Operative Documents,
except for Required Modifications performed in accordance with Article X of the
Lease; (iv) the existence on or before the Expiration Date of any adverse
environmental condition at or affecting the Leased Property; or (v) any other
cause or condition within the power of Lessee or any Affiliate to control or
affect, other than ordinary wear and tear.

 

Section 13.3.        Proceedings in Respect of Claims. With respect to any
amount that the Lessee is requested by an Indemnitee to pay by reason of
Section 13.1(a) or 13.2, such Indemnitee shall, if so requested by the Lessee
and prior to any payment, submit such additional information to the Lessee as
Lessee may reasonably request and which is in the possession of such Indemnitee
to substantiate properly the requested payment.

 

In case any action, suit or proceeding shall be brought against any Indemnitee,
such Indemnitee shall, within a reasonable period notify the Lessee in writing
of the commencement thereof provided that failure to notify Lessee shall not
alter such Indemnitee’s rights under this Section 13.3, except to the extent
such failure precludes or materially impairs Lessee’s ability to conduct a
defense, and the Lessee shall be entitled, at its expense, to participate in,
and, to the extent that the Lessee desires to, assume and control the defense
thereof through its own counsel, which shall be subject to the reasonable
approval of the Indemnitee; provided, however, that the Lessee shall have
acknowledged in writing its obligation to fully indemnify such Indemnitee in
respect of such action, suit or proceeding and, at the request of the
Indemnitee, provide an indemnity and, if requested by such Indemnitee,
collateral security, reasonably satisfactory to the Indemnitee, and, the Lessee
shall keep such Indemnitee fully apprised of the status of such action, suit or
proceeding and shall provide such Indemnitee with all information with respect
to such action, suit or proceeding as such Indemnitee shall reasonably request.
Lessee must indicate its election to assume such defense by written notice to
the Indemnitee within 90 days following receipt of Indemnitee’s notice of the
Claim, or in the case of a third party claim which requires a shorter time for
response then within such shorter period as specified in the Indemnitee’s notice
of Claim, provided that such Indemnitee has given Lessee notice thereof. Lessee
shall not be entitled to assume and control the defense of any such action, suit
or proceeding if and to the extent that, (A) in the reasonable opinion of such
Indemnitee, (x) such action, suit or proceeding involves any risk of imposition
of criminal liability or any material risk of imposition of material civil
liability on such Indemnitee or will involve a material risk of the sale,
forfeiture or loss of, or the creation of any Lien (other than a Permitted Lien)
on the Leased Property unless, in the case of civil liability, the Lessee shall
have posted a bond or other security reasonably satisfactory to the relevant
Indemnitees in respect to such risk or (y) the control of such action, suit or
proceeding would involve an actual or potential conflict of interest, (B) such
proceeding involves Claims not fully indemnified by the Lessee which the Lessee
and the Indemnitee have been unable to sever from the indemnified Claim(s), or
(C) an Event of Default has occurred and is continuing. The Indemnitee may
participate in a reasonable manner at its own expense and with its own counsel
in any proceeding conducted by the Lessee in accordance with the foregoing. The
Lessee shall not enter into any settlement or other compromise with respect to
any Claim which is entitled to be indemnified under Section 13.1 or 13.2, as
applicable, without the prior written consent of the Indemnitee, which consent
shall not be unreasonably withheld or delayed in the case of a money settlement
not involving an admission of liability of such Indemnitee.

 

47

--------------------------------------------------------------------------------


 

The party controlling the defense shall consult in good faith with the other
party and its counsel with respect to the defense and shall keep the
non-controlling party reasonably informed as to the progress of the defense.
Each Indemnitee shall supply the Lessee with such information and documents
reasonably requested by the Lessee as are necessary or advisable for the Lessee
to participate in any action, suit or proceeding to the extent permitted by
Section 13.1 or 13.2, as applicable, and Lessee shall reimburse the Indemnitee
for the reasonable out-of-pocket expenses of supplying such information and
documents. Except during the occurrence of an Event of Default where Lessee
shall have failed to provide indemnity and, if requested by an Indemnitee,
collateral security, both in form, substance and in such amounts reasonably
satisfactory to each Indemnitee, no Indemnitee shall enter into any settlement
or other compromise with respect to any Claim which is entitled to be
indemnified under Section 13.1 or 13.2, as applicable, without the prior written
consent of the Lessee, which consent shall not be unreasonably withheld, unless
such Indemnitee waives its right to be indemnified under Section 13.1 or 13.2,
as applicable, with respect to such Claim, does not admit any criminal liability
or civil liability on behalf of the Lessee in connection with such Claim, and
uses reasonable efforts to advise the Lessee on the status of proceedings from
time to time during the pendency of such Claim.

 

Upon payment in full or other satisfaction of any Claim by the Lessee pursuant
to Section 13.1 or 13.2, as applicable, to or on behalf of an Indemnitee, the
Lessee, without any further action, shall be subrogated to any and all claims
that such Indemnitee may have relating thereto (other than claims in respect of
insurance policies maintained by such Indemnitee at its own expense), and such
Indemnitee shall execute such instruments of assignment and conveyance, evidence
of claims and payment and such other documents, instruments and agreements as
may be necessary to preserve any such claims and otherwise cooperate with the
Lessee and give such further assurances as are necessary or advisable to enable
the Lessee vigorously to pursue such claims.

 

Any amount payable to an Indemnitee pursuant to Section 13.1 or 13.2 shall be
paid to such Indemnitee promptly upon receipt of a written demand therefor from
such Indemnitee, accompanied by a written statement describing in reasonable
detail the basis for such indemnity and the computation of the amount so
payable.

 

Section 13.4.        General Tax Indemnity.

 

(a)           Indemnification. Without limitation on the rights of any Tax
Indemnitee under any other indemnification provision of this Article XIII, the
Lessee shall pay and assume liability for, and does hereby agree to indemnify,
protect and defend the Subject Property and all Tax Indemnitees, and hold it and
them harmless against, all Impositions relating to the Subject Property or the
Overall Transaction on an After Tax Basis.

 

(b)           Contests. If any claim shall be made against any Tax Indemnitee or
if any proceeding shall be commenced against any Tax Indemnitee (including a
written notice of such proceeding) for any Imposition as to which the Lessee may
have an indemnity obligation pursuant to this Section 13.4, or if any Tax
Indemnitee shall determine that any Imposition for which the Lessee may have an
indemnity obligation pursuant to this Section 13.4 may be payable, such Tax
Indemnitee shall promptly and in any event, within 30 days after a

 

48

--------------------------------------------------------------------------------


 

Responsible Officer of such Tax Indemnitee has actual knowledge thereof notify
the Lessee in writing provided that failure to so notify the Lessee within 30
days after a Responsible Officer of such Tax Indemnitee has actual knowledge
thereof shall not alter such Tax Indemnitee’s rights under this Section 13.4,
except to the extent such failure precludes or materially adversely affects the
ability to conduct a contest of any indemnified Taxes) and shall not take any
action with respect to such claim, proceeding or Imposition without the written
consent of the Lessee (such consent not to be unreasonably withheld or
unreasonably delayed) for 30 days after the receipt of such notice by the
Lessee; provided, however, that in the case of any such claim or proceeding, if
such Tax Indemnitee shall be required by law or regulation to take action prior
to the end of such 30-day period, such Tax Indemnitee shall in such notice to
the Lessee, so inform the Lessee, and such Tax Indemnitee shall not take any
action with respect to such claim, proceeding or Imposition without the consent
of the Lessee (such consent not to be unreasonably withheld or unreasonably
delayed) for 10 days after the receipt of such notice by the Lessee, unless the
Tax Indemnitee shall be required by law or regulation to take action prior to
the end of such 10-day period.

 

The Lessee shall be entitled for a period of 60 days from receipt of such notice
from the Tax Indemnitee (or such shorter period as the Tax Indemnitee has
notified the Lessee is required by law or regulation for the Tax Indemnitee to
commence such contest), subject to the immediately following sentence, to assume
control of such contest or if such contest is of a type that must be pursued, if
at all, in the name of such Tax Indemnitee, require that such Tax Indemnitee
pursue such contest. If (x) such contest can be pursued in the name of the
Lessee and independently from any other proceeding involving a Tax liability of
such Tax Indemnitee for which the Lessee has not agreed to indemnify such Tax
Indemnitee, (y) such contest must be pursued in the name of the Tax Indemnitee,
but can be pursued independently from any other proceeding involving a Tax
liability of such Tax Indemnitee for which the Lessee has not agreed to
indemnify such Tax Indemnitee or (z) the Tax Indemnitee so requests, then the
Lessee shall be permitted to control the contest of such claim, provided that in
the case of a contest described in any of clause (x), (y) or (z) if the Tax
Indemnitee determines reasonably and in good faith that such contest by the
Lessee could have a material adverse effect on the business or operations of the
Tax Indemnitee and provides a written explanation to the Lessee of such
determination, the Tax Indemnitee may elect to control or reassert control of
the contest, and provided, that by taking control of the contest, Lessee
acknowledges that it is responsible for the Imposition ultimately determined to
be due by reason of such claim, and provided, further, that in determining the
application of clauses (x) and (y) of the preceding sentence, each Tax
Indemnitee shall take any and all reasonable steps to segregate claims for any
Taxes for which the Lessee indemnifies hereunder from Taxes for which the Lessee
is not obligated to indemnify hereunder, so that the Lessee can control the
contest of the former. In all other claims requested to be contested by the
Lessee, the Tax Indemnitee shall control the contest of such claim, acting
through counsel of its selection reasonably acceptable to the Lessee. In no
event shall the Lessee be permitted to contest (or the Tax Indemnitee required
to contest) any claim, (A) if such Tax Indemnitee provides the Lessee with a
legal opinion of independent counsel that such action, suit or proceeding
involves a risk of imposition of criminal liability or will involve a material
risk of the sale, forfeiture or loss of, or the creation of any Lien (other than
a Permitted Lien) on the Subject Property or any part of any thereof unless the
Lessee shall have posted and maintained a bond or other security reasonably
satisfactory to the relevant Tax Indemnitee in respect to such

 

49

--------------------------------------------------------------------------------


 

risk, (B) if an Event of Default has occurred and is continuing, unless the
Lessee shall have posted and maintained a bond or other security satisfactory to
the relevant Tax Indemnitee in respect of the Taxes subject to such claim and
any and all expenses for which Lessee is responsible hereunder, (C) unless the
Lessee shall have agreed to pay and shall pay to such Tax Indemnitee on demand
all reasonable out-of-pocket costs, losses and expenses that such Tax Indemnitee
may incur in connection with contesting such Imposition, including all
reasonable legal, accounting and investigatory fees and disbursements as well as
the Impositions which are the subject of such claim to the extent the contest is
unsuccessful, or (D) if such contest shall involve the payment of the Tax prior
to the contest, unless the Lessee shall provide to the Tax Indemnitee an
interest-free advance in an amount equal to the Imposition that the Indemnitee
is required to pay (with no additional net after-tax costs (including Taxes) to
such Tax Indemnitee). In addition for Tax Indemnitee controlled contests and
claims contested in the name of the Tax Indemnitee in a public forum, no contest
by a Tax Indemnitee shall be required:  (1) unless the amount of the potential
indemnity (taking into account all similar or logically related claims that have
been or could be raised in any audit involving such Tax Indemnitee for which the
Lessee may be liable to pay an indemnity under this Section 13.4(b)) exceeds
$50,000 and (2) unless, if requested by the Tax Indemnitee, the Lessee shall
have provided to the Tax Indemnitee an opinion from counsel or a tax accountancy
firm selected by the Lessee and reasonably acceptable to the Tax Indemnitee
confirming that a reasonable basis exists to contest such claim (or in the case
of an appeal of an adverse determination, an opinion of such counsel to the
effect that it is more likely than not that the determination may be reversed on
appeal). In no event shall a Tax Indemnitee be required to appeal an adverse
judicial determination to the United States Supreme Court.

 

The party conducting the contest shall consult in good faith with the other
party and its counsel with respect to the contest of such claim for Taxes (or
claim for refund). In addition, the controlling party shall keep the
noncontrolling party reasonably informed as to the progress of the contest, and
shall provide the noncontrolling party with a copy of (or appropriate excerpts
from) any reports or claims issued by the relevant auditing agents or taxing
authority to the controlling party thereof, in connection with such claim or the
contest thereof.

 

Each Tax Indemnitee shall supply the Lessee with such information and documents
reasonably requested by the Lessee as are necessary or advisable for the Lessee
to participate in any action, suit or proceeding to the extent permitted by this
Section 13.4(b), and the Lessee shall promptly reimburse such Indemnitee for the
reasonable out-of-pocket expenses of supplying such information and documents.
Except during the occurrence of an Event of Default where Lessee shall have
failed to provide indemnity and, if requested by an Indemnitee, collateral
security, both in form, substance and in such amounts reasonably satisfactory to
each Indemnitee, no Tax Indemnitee shall enter into any settlement or other
compromise or fail to appeal an adverse ruling with respect to any claim which
is entitled to be indemnified under this Section 13.4 (and with respect to which
contest is required under this Section 13.4(b)) without the prior written
consent of the Lessee, unless such Tax Indemnitee waives its right to be
indemnified under this Section 13.4 with respect to such claim.

 

Notwithstanding anything contained herein to the contrary, a Tax Indemnitee will
not be required to contest (and the Lessee shall not be permitted to contest) a
claim with respect to the

 

50

--------------------------------------------------------------------------------


 

imposition of any Tax if (i) such Tax Indemnitee shall waive its right to
indemnification under this Section 13.4 with respect to such claim (and any
claim with respect to such year or any other taxable year, the contest of which
is materially adversely affected as a result of such waiver) or (ii) such Tax is
the sole result of a claim of a continuing and consistent nature, which claim
has previously been resolved against the relevant Tax Indemnitee (unless a
change in law or facts has occurred since such prior adverse resolution and
Lessee provides an opinion of independent tax counsel to the effect that it is
more likely than not that such change in law or facts will result in a favorable
resolution of the claim at issue).

 

(c)           Payments.

 

(i)            To or For the Account of a Tax Indemnitee. Any Imposition
indemnifiable under this Section 13.4 shall be paid directly when the liability
of the Tax Indemnitee has been finally determined to the applicable taxing
authority if direct payment is practicable and permitted. If direct payment to
the applicable taxing authority is not permitted or is otherwise not made, any
amount payable to a Tax Indemnitee pursuant to this Section 13.4 shall be paid
within thirty (30) days after receipt of a written demand therefor from such Tax
Indemnitee, accompanied by a written statement describing in reasonable detail
the amount so payable, but not before two Business Days prior to the date that
the relevant Taxes are due. Any payments made pursuant to this Section 13.4
shall be made directly to the Tax Indemnitee entitled thereto in immediately
available funds at such bank or to such account as specified by the Tax
Indemnitee in written directions to the Lessee, or, if no such direction shall
have been given, by check of the Lessee payable to the order of the Tax
Indemnitee by certified mail, postage prepaid at its address as set forth in
this Participation Agreement. Upon the request of any Tax Indemnitee with
respect to a Tax that the Lessee is required to pay, the Lessee shall furnish to
such Tax Indemnitee the original or a certified copy of a receipt for the
Lessee’s payment of such Tax or such other evidence of payment as is reasonably
acceptable to such Tax Indemnitee.

 

(ii)           To the Lessee. (x) If any Tax Indemnitee actually shall realize a
Tax benefit (whether by way of deduction, credit, allocation or apportionment or
otherwise) with respect to a Tax not indemnifiable hereunder which would not
have been realized but for any Tax with respect to which the Lessee has
reimbursed or indemnified such Tax Indemnitee pursuant to the Operative
Documents, which benefit was not previously taken into account in determining
the amount of the Lessee’s payment to such Tax Indemnitee, such Tax Indemnitee
shall pay to the Lessee an amount equal to the amount of such Tax benefit,
increased by any actual Tax savings realized by such Tax Indemnitee and net of
any additional Taxes actually borne by such Tax Indemnitee as a result of such
payment (a “Grossed-Up Basis”); provided, however, that as long as an Event of
Default is continuing any such amounts may be applied against any amounts due
and owing by Lessee under the Lease; provided further, however, that no Tax
Indemnitee shall be required to pay to the Lessee any Tax benefit to the extent
such payment would be greater than the amount of such Taxes in respect of which
the reimbursement or indemnification was paid by the Lessee, reduced by all
prior payments by such Tax Indemnitee under this Section 13.4(c)(ii)(x) in
respect of such amount; any payment to the Lessee which is so limited shall, to
the extent of such unpaid excess, be carried over and shall be available to
offset any future obligations of the Lessee under this Section 13.4. If such
repaid Tax benefit is thereafter

 

51

--------------------------------------------------------------------------------


 

lost, the additional Tax payable shall be treated as a Tax indemnifiable
hereunder without regard to the exclusions set forth in clauses (i) through (x)
of the definition of Impositions.

 

(y)           Upon receipt by a Tax Indemnitee of a refund or credit of all or
part of any Taxes paid or indemnified against by the Lessee, which refund or
credit was not previously taken into account in determining the amount of the
Lessee’s payment to such Tax Indemnitee, such Tax Indemnitee shall pay to the
Lessee, on a Grossed-Up Basis, an amount equal to the amount of such refund,
plus any interest received by or credited to such Tax Indemnitee with respect to
such refund; provided, however, that as long as an Event of Default is
continuing any such amounts may be applied against any amounts due and owing by
Lessee under the Lease; provided, further, however, that no Tax Indemnitee shall
be required to pay to the Lessee any refund or credit to the extent such refund
or credit is greater than the amount of Taxes in respect of which payment or
indemnification was made by the Lessee, reduced by all prior payments by such
Tax Indemnitee under this Section 13.4(c)(ii)(y) in respect of such amount. If
such repaid refund or credit is thereafter lost, the additional Tax payable
shall be treated as a Tax indemnifiable hereunder without regard to the
exclusions set forth in clauses (i) through (x) of the definition of
Impositions.

 

(d)           Reports. In the case of any report, return or statement required
to be filed with respect to any Taxes that are subject to indemnification under
this Section 13.4 and of which the Lessee has knowledge, the Lessee shall
promptly notify the Tax Indemnitee of such requirement and, at the Lessee’s
expense (i) if the Lessee is permitted (unless otherwise requested by the Tax
Indemnitee) by Applicable Laws, timely file such report, return or statement in
its own name or (ii) if such report, return or statement is required to be in
the name of or filed by such Tax Indemnitee or the Tax Indemnitee otherwise
requests that such report, return or statement be filed in the name of or by
such Tax Indemnitee, the Lessee shall prepare such report, return or statement
for filing by such Tax Indemnitee in such manner as shall be satisfactory to
such Tax Indemnitee and send the same to the Tax Indemnitee for filing no later
than 15 days prior to the due date therefor. In any case in which the Tax
Indemnitee will file any such report, return or statement, the Lessee shall,
upon written request of such Tax Indemnitee, provide such Tax Indemnitee with
such information as is reasonably necessary to allow the Tax Indemnitee to file
such report, return or statement.

 

(e)           Withholding Taxes.

 

(i)            The Lessor or its agent shall withhold any Taxes required by
Applicable Laws to be withheld on any payment to the Lessor or any Lender,
except to the extent that the Lessor or any Lender has furnished such
information to the Lessor or its agent as set forth in Section 12.3 and such
information is sufficient under Applicable Laws to entitle such Person to an
exemption from withholding Taxes. Except to the extent set forth in Section
13.6, the amount payable to the Lessor, the Lenders, any other Participant or
any Sub-Participant shall be reduced by the amount of any withholding Taxes
required to be withheld by the Lessor or its Collateral Agent pursuant to the
preceding sentence, and except with respect to such withholding Taxes for which
Lessee is liable pursuant to Section 15.3, the Lessee and the Lessor shall have
no liability or obligation to the Lessor or the Lenders with respect to any such
withholding Taxes. To the extent that the Lessor

 

52

--------------------------------------------------------------------------------


 

is required to withhold such withholding Taxes as the result of a Change in Law
(only if such Change in Law occurs after the relevant Participant has become a
party to this Participation Agreement), Lessee shall be responsible for, and
shall indemnify and hold harmless Lessor (without duplication of any
indemnification required in Section 13.4(a)), on an After Tax Basis against, any
claims regarding such withholding taxes made against the Lessor, to the extent,
but only to the extent, Lessor has actually paid funds to a taxing authority
with respect to such withholding Taxes or receives a demand for such payments
from any taxing authority. In accepting and carrying out its duties with respect
to withholding Taxes pursuant to this Section 13.4(e), Lessor shall act as the
duly authorized agent of Lessee under the withholding provisions of Chapter 3 of
the Code. Lessee shall file notice of such appointment with the Director of
Foreign Operations District of the Internal Revenue Service in accordance with
Treas. Reg. §1.1441-7(c). Such agency shall terminate in the event that there is
a Change in Law as to release Lessee of the obligation to withhold Taxes with
respect to payments made by Lessee under the Lease and in any event upon
termination or expiration of the Lease.

 

(ii)           If and to the extent the Lessor or its agent has in good faith
reasonably attempted to comply with its obligation to withhold Taxes in
accordance with clause (i) and a claim regarding withholding Taxes is made
against the Lessor or its agent, as between the Lessee and the Lessor (or its
agent), the Lessee shall be responsible for, and the Lessee shall indemnify and
hold harmless the Lessor (and its agent) (without duplication of any
indemnification required by subsection (a)) on an After Tax Basis against, such
claim to the extent, but only to the extent, the Lessor or its agent has
actually paid funds to a taxing authority with respect to such withholding taxes
or receives a demand for such payment from any taxing authority.

 

(iii)          Each Lender agrees to reimburse the Lessor and Collateral Agent
for any withholding Taxes for which the Lessor or Collateral Agent becomes
liable and, except with respect to such Taxes for which Lessee is liable
pursuant to Section 15.3, to reimburse the Lessee for any Taxes or other amounts
paid by the Lessee (A) pursuant to clause (ii) hereof and (B) to the extent
Lessee has otherwise paid funds to a taxing authority with respect to any
withholding taxes or receives a demand for such payment from any taxing
authority.

 

(iv)          For purposes of this Section 13.4(e), it shall be assumed that the
Lease constitutes a loan for United States federal income tax purposes (as is
the parties’ intention).

 

(f)            Disclosure. The parties agree that any party to this
Participation Agreement (and each employee, representative, or other agent of
such party) may disclose the tax aspects of the transactions contemplated by
this Participation Agreement and the structural aspects of these transactions as
they relate to such tax aspects without limitation of any kind on such
disclosure.

 

(g)           Verification. At the Lessee’s request, the amount of any indemnity
payment by the Lessee or any payment by an Indemnitee to the Lessee pursuant to
this Section 13.4 shall be verified and certified by an independent public
accounting firm mutually acceptable to the

 

53

--------------------------------------------------------------------------------


 

Lessee and such Indemnitee. The costs of such verification shall be borne by the
Lessee. In no event shall the Lessee have the right to review such Indemnitee’s
tax returns or receive any other confidential information from such Indemnitee
in connection with such verification. Any information provided to such
accountants by any Person shall be and remain the exclusive property of such
Person and shall be deemed by the parties to be (and the accountants will
confirm in writing that they will treat such information as) the private,
proprietary and confidential property of such Person, and no Person other than
such Person and the accountants shall be entitled thereto and all such materials
shall be returned to such Person. Such accounting firm shall be requested to
make its determination within 30 days of the Lessee’s request for verifications
and the computations of the accounting firm shall be final, binding and
conclusive upon the Lessee and such Indemnitee. The parties agree that the sole
responsibility of the independent public accounting firm shall be to verify the
amount of a payment pursuant to the Lease and that matters of interpretation of
the Lease are not within the scope of the independent accounting firm’s
responsibilities.

 

Section 13.5.        After Tax Basis. If an Indemnitee shall not be entitled to
a corresponding and equal deduction with respect to any payment or Tax which
Lessee is required to pay or reimburse under any other provision of this
Article XIII (each such payment or reimbursement under this Article XIII, an
“Original Payment”) and which Original Payment constitutes income to such
Indemnitee when accrued or received, then Lessee shall pay to, or for the
account of, such Indemnitee on demand the amount of such Original Payment on an
After Tax Basis.

 

Section 13.6.        Environmental Indemnity. (A) Without limitation of the
other provisions of this Article XIII, the Lessee hereby agrees to indemnify,
hold harmless and defend each Indemnitee from and against any and all claims,
losses, damages, liabilities, fines, penalties, charges, administrative and
judicial proceedings (including informal proceedings) and orders, judgments,
remedial action, requirements, enforcement actions of any kind, and all
reasonable and documented costs and expenses incurred in connection therewith
(including reasonable and documented attorneys’, expert consultants’, expert
witnesses’, and/or paralegals’ fees and expenses), including all costs incurred
in connection with any investigation or monitoring of the condition of the
Subject Property or any clean-up, remedial, removal or restoration work by any
Governmental Authority relating to the Subject Property (collectively,
“Environmental Claims”), and whether or not such Environmental Claim arises or
occurs after the Expiration Date, in each case under this Section 13.6, arising
in whole or in part, out of:

 

(a)           the presence on, under or around the Subject Property or any
portion thereof of any Hazardous Substance, or any releases or discharges of any
Hazardous Substance on, under, from, onto or around the Subject Property or any
portion thereof,

 

(b)           any activity, including, without limitation, construction carried
on or undertaken on or off the Subject Property or any portion thereof, and
whether by Lessee or any of its Affiliates or any predecessor in title or any
employees, agents, sublessees, contractors or subcontractors of the Lessee, any
of its Affiliates or any predecessor in title, or any other Persons (including
such Indemnitee), in connection with the handling, treatment, removal, storage,
decontamination, clean-up, transport or disposal of any Hazardous Substance that
at any time are located or present on, under or around, or that

 

54

--------------------------------------------------------------------------------


 

at any time migrate, flow, percolate, diffuse or in any way move onto or under
the Subject Property or any portion thereof,

 

(c)           loss of or damage to any property or the environment arising from,
or in any way related to, the Subject Property or Lessee or any of its
Affiliates (including, without limitation, clean-up costs, response costs,
remediation and removal costs, cost of corrective action, costs of financial
assurance, fines and penalties and natural resource damages), or death or injury
to any Person, and all expenses associated with the protection of wildlife,
aquatic species, vegetation, flora and fauna, and any mitigative action required
by or under Environmental Laws, in each case arising from, or in any way related
to, the Subject Property, Lessee or the Overall Transaction or any portion
thereof,

 

(d)           any claim concerning lack of compliance with Environmental Laws in
connection with the Subject Property (including, without limitation, any claim
arising from the failure or alleged failure to obtain or comply with any permit
required by any Environmental Laws for the construction or operation of the
Subject Property), or any act or omission causing an environmental condition
that requires remediation or would allow any Governmental Authority to record a
Lien against the Subject Property or any portion thereof, or

 

(e)           any residual contamination on or under any of the Subject
Property, or adversely affecting any natural resources, and any contamination of
any property or natural resources arising in connection with the generation,
use, handling, storage, transport or disposal of any such Hazardous Substance,
in each case arising from, or in any way related to, the Subject Property,
Lessee or the Overall Transaction or any portion thereof, and irrespective of
whether any of such activities were or will be undertaken in accordance with
Applicable Laws.

 

(B)           Notwithstanding the foregoing provisions of this Section 13.6,
Lessee shall not be obligated to indemnify an Indemnitee under this Section 13.6
for any Claim or Environmental Claim to the extent that such Claim or
Environmental Claim is attributable to (i) the gross negligence or willful
misconduct of such Indemnitee; provided that a default under, or the failure of
Lessor to perform any covenant or agreement in, any Related Agreement or
otherwise required by Applicable Law, Governmental Action or third parties with
respect to the property subject thereto or (ii) acts, events or circumstances
occurring after, and to the extent not attributable to or constituting acts,
events or circumstances occurring prior to (1) the expiration or earlier
termination of the Lease and (2) delivery of possession of the Subject Property
to Lessee, Lessor pursuant to Article XX of the Lease or, solely with respect to
a Limited Recourse Event of Default, Article XVI of the Lease, or to a third
party or (iii) any breach by such Indemnitee of its representations and
warranties in Section 8.1 or 8.4, as the case may be, or the breach by such
Indemnitee of its covenants as set forth in this Participation Agreement or the
Lease.

 

55

--------------------------------------------------------------------------------


 

ARTICLE XIV



[INTENTIONALLY OMITTED.]

 

ARTICLE XV



CONTINGENT RENT AND OTHER COSTS

 

Section 15.1.                         LIBO Rate Lending Unlawful. If, after the
Closing Date, any Participant shall reasonably determine (which determination
shall, upon notice thereof to the Lessee and the Participants, be conclusive and
binding on the Lessee and which notice shall be withdrawn whenever the
applicable circumstances no longer exist) that the introduction of or any change
in or in the interpretation of any Applicable Law makes it unlawful, or any
central bank or other Governmental Authority asserts that it is unlawful, for
such Participant to make available, continue or maintain any Loan or Lessor
Amount that bears Interest or Yield based upon the LIBO Rate, as the case
may be, the obligation of such Participant to make available, continue or
maintain any such Loan or Lessor Amount, as the case may be, shall, upon such
determination, forthwith be suspended until such Participant shall notify the
Lessee and the Lessor that the circumstances causing such suspension no longer
exist and, to the extent required by any such introduction of or change in or in
the interpretation of any law, all Loans, or Lessor Amount, as the case may be,
of such Participant shall automatically bear Interest or accrue Yield at the
Alternate Base Rate either (a) on the last day of the then current Interest
Period applicable to such Loan or Lessor Amount, as the case may be, if such
Participant may lawfully continue to maintain and fund such Loan or Lessor
Amount, or (b) immediately if such Participant shall determine that it may not
lawfully continue to maintain and fund such Loan or Lessor Amount, as the case
may be, to such day thereto or sooner, if required by such law or assertion.

 

Section 15.2.                         Deposits
Unavailable.                       If any of the Participants shall have
determined that:

 

(a)                                  Dollar deposits in the relevant amount and
for the relevant Interest Period are not available to such Participant in its
relevant market; or

 

(b)                                 by reason of circumstances affecting such
Participant’s relevant market, adequate means do not exist for ascertaining the
LIBO Rate applicable to such Participant’s Loans or Lessor Amount,

 

then, upon notice from such Participant to the Lessee and the other
Participants, each outstanding Loan or Lessor Amount, as the case may be, of the
affected Participant shall begin to bear Interest or accrue Yield at the
Alternate Base Rate on the last day of the then current Interest Period
applicable thereto.

 

Section 15.3.                         Increased Costs,
Etc.                               If any change in, or the introduction,
adoption, effectiveness, interpretation, reinterpretation or phase-in of any law
or regulation, directive, guideline, decision or request (whether or not having
the force of law) of any court, central bank, regulator or other Governmental
Authority after the Closing Date hereof increases or would increase the cost
(other than in respect of Taxes, except for withholding taxes imposed as the

 

56

--------------------------------------------------------------------------------


 

result of any change in law, regulation or treaty first enacted, promulgated or
signed after the later of the Closing Date and the date such Participant becomes
a Participant (and without limiting the Lessee’s obligations pursuant to
Sections 13.4, 13.5 or 15.6 hereof)), to any Participant of, or reduces or would
reduce the amount of any sum receivable by, such Participant in respect of
making available, continuing or maintaining (or of its obligation to make
available, continue or maintain) or prevents or would prevent any Participant
from being legally entitled to a complete exemption from withholding as
described in Section 12.3 with respect to, any Loans or Lessor Amount, as the
case may be,  then the Lessee shall from time to time, within thirty (30) days
of demand by such Participant together with the certificate referred to below
(with a copy of such demand and certificate to the Collateral Agent), pay to the
Collateral Agent for the account of such Participant additional amounts
sufficient to compensate such Participant for such increased cost or reduced
amount receivable; provided, that no Participant shall be entitled to demand
such compensation more than ninety (90) days following the last day of the
Interest Period in respect of which such demand is made; provided further,
however, that the foregoing provision shall in no way limit the right of any
Participant to demand or receive such compensation to the extent that such
compensation relates to the retroactive application of any law, regulation,
guideline or request if such demand is made within ninety (90) days after the
implementation of such retroactive law, interpretation, guideline or request. A
reasonably detailed certificate as to the nature and amount of such increased
cost, submitted to the Lessee and the Collateral Agent by such Participant in
good faith, shall be conclusive and binding for all purposes, absent manifest
error.

 

Section 15.4.                         Funding Losses.        In the event any
Participant shall incur any loss or out-of-pocket expense (including any Break
Costs and any loss or out-of-pocket expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such
Participant to make available, continue or maintain any portion of the principal
amount of any Loan or Lessor Amount, as the case may be) as a result of:

 

(a)                                  any repayment or prepayment of the
principal amount of any Loans or Lessor Amount, as the case may be, on a date
other than the scheduled last day of the Interest Period applicable thereto; or

 

(b)                                 any Loans or Lessor Amount, as the case
may be, not being made in accordance with the Advance Request therefor (unless
such failure to make such Loans or fund such Lessor Amount, as the case may be,
constitutes a breach by the applicable Participant of its obligations under
Article III),

 

then, upon the written notice of such Participant to the Lessee, the Lessee
shall, within five days of its receipt thereof, pay directly to such Participant
as Supplemental Rent such amount (determined on the basis of such Participant’s
standard practices) as will reimburse such Participant for such loss or
out-of-pocket expense. Such written notice (which shall include calculations in
sufficiently reasonable detail to indicate the incurrence and amount of such
loss and out-of-pocket expense) shall be presumed correct and binding on the
Lessee absent manifest error.

 

57

--------------------------------------------------------------------------------


 

Section 15.5.                         Increased Capital Costs.          If any
Participant reasonably determines that compliance with any law or regulation or
any guideline or request from any central bank or other Governmental Authority
(whether or not having the force of law) issued, promulgated or made, as the
case may be, after the Closing Date (or, if later, the date on which such
Participant becomes a Participant) affects or would affect the amount of capital
required or expected to be maintained by such Participant or any corporation
controlling such Participant and that the amount of such capital is increased by
or based upon the existence of such Participant’s commitment hereunder or under
the Loan Agreement and other commitments of this type or the Loans or Lessor
Amount, then, within 30 days of demand by such Participant together with the
certificate referred to below (with a copy of such demand and certificate to the
Collateral Agent), the Lessee shall pay to the Collateral Agent for the account
of such Participant, from time to time as specified by such Participant,
additional amounts sufficient to compensate such Participant or such corporation
in the light of such circumstances, to the extent that such Participant
determines such increase in capital to be allocable to the existence of such
Participant’s commitment hereunder or under the Loan Agreement or the Fundings
made by such Participant hereunder, provided, that no Participant shall be
entitled to demand such compensation more than 90 days following the last day of
the fiscal year of such Participant during which such capital requirement was
applicable and in respect of which such Participant is seeking compensation;
provided further, however, that the foregoing proviso shall in no way limit the
right of any Participant to demand or receive such compensation to the extent
that such compensation relates to the retroactive application of any law,
regulation, guideline or request described above if such demand is made within
90 days after the implementation of such retroactive law, interpretation,
guidelines or request. A reasonably detailed certificate as to such amounts
submitted to the Lessee and the Collateral Agent by such Participant in good
faith shall be conclusive and binding for all purposes, absent manifest error.

 

Section 15.6.                         After Tax Basis.            Lessee shall
pay all amounts owing under this Article XV on an After Tax Basis.

 

Section 15.7.                         Applicability of Certain Sections and
Payments.                           The provisions of Sections 15.1 through 15.6
are applicable to the Lenders and the Lessor in connection with any funding by
reference to the LIBO Rate, and not otherwise.

 

Section 15.8.                         Funding Office; Mitigation of
Costs.                                            If the Lessee is required to
pay additional amounts to or for the account of any Participant pursuant to
Sections 15.1 through 15.3, and 15.5 to the extent applicable, then such
Participant will agree to use reasonable efforts to reduce or eliminate any
claim for compensation thereunder, including, without limitation, to change the
jurisdiction of its Applicable Lending Office so as to eliminate or reduce any
such additional payment which may thereafter accrue if such change, in the sole
judgment of such Participant, is not otherwise disadvantageous to such
Participant.

 

58

--------------------------------------------------------------------------------


 

ARTICLE XVI



MISCELLANEOUS

 

Section 16.1.                         Survival of Agreements.                The
representations and warranties made as of the date hereof and as of the Closing
Date and the parties’ obligations under any and all the covenants, indemnities
and agreements of the parties provided for in the Operative Documents, arising
from events commencing prior to the expiration or earlier termination of this
Participation Agreement and any other Operative Document, shall survive the
execution and delivery and the termination or expiration of this Participation
Agreement and any of the other Operative Documents, the transfer of the interest
in the Leased Property as provided herein or in any other Operative Documents
(and shall not be merged into any conveyance or transfer document), any
disposition of any interest of Lessor in the Leased Property, the purchase and
sale of the Notes or Lessor’s Interest, payment therefor and any disposition
thereof, and shall be and continue in effect notwithstanding any investigation
made by any party hereto or to any of the other Operative Documents and the fact
that any such party may waive compliance with any of the other terms, provisions
or conditions of any of the Operative Documents.

 

Section 16.2.                         No Broker, Etc.            Except for the
Lessee’s dealing with Banc of America Leasing & Capital, LLC, as Arranger, each
of the parties hereto represents to the others that it has not retained or
employed any arranger, broker, finder or financial advisor to act on its behalf
in connection with this Participation Agreement, nor has it authorized any
arranger, broker, finder or financial adviser retained or employed by any other
Person so to act, nor has it incurred any fees or commissions to which
Collateral Agent or any Participant might be subjected by virtue of their
entering into the Overall Transaction. Any party who is in breach of this
representation shall indemnify and hold the other parties harmless from and
against any liability arising out of such breach of this representation.

 

Section 16.3.                         Notices.    Unless otherwise specified
herein, all notices, requests, demands or other communications to or upon the
respective parties hereto shall be in writing and shall be deemed to have been
duly given and shall be effective:  (i) in the case of notice by letter, the
earlier of when delivered to the addressee by hand or courier if delivered on a
Business Day and, if not delivered on a Business Day, the first Business Day
thereafter or on the third Business Day after depositing the same in the mails,
registered or certified mail, postage prepaid, return receipt requested, (ii) in
the case of a prepaid delivery to a reputable national overnight air courier
service, on the Business Day following such date of delivery, and (iii) in the
case of notice by facsimile or bank wire, when receipt is confirmed if delivered
on a Business Day and, if not delivered on a Business Day, the first Business
Day thereafter, addressed as provided on Schedule III hereto, or to such other
address as any of the parties hereto may designate by written notice.

 

Section 16.4.                         Counterparts.                    This
Participation Agreement may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute but one and the same
instrument.

 

59

--------------------------------------------------------------------------------


 

Section 16.5.                         Amendments.                         No
Operative Document (other than the Related Agreements pursuant to and in
accordance with Section 6.2 of the Lease) nor any of the terms thereof may be
terminated, amended, supplemented, waived or modified without the written
agreement or consent of Lessor and the Required Participants; provided that
Section 16.20 hereof may not be terminated, amended, supplemented, waived or
modified without the written agreement or consent of the Arranger; provided,
further, that such termination, amendment, supplement, waiver or modification
shall require the written agreement or consent of each Participant if such
termination, amendment, supplement, waiver or modification would:

 

(a)                                  modify any of the provisions of this
Section 16.5, change the definition of “Required Participants” or “Required
Lenders” or modify or waive any provision of an Operative Document requiring
action by each Participant (including, without limitation, Section 4.7 hereof);

 

(b)                                 (i) amend, modify, waive or supplement any
of the provisions of Section 4.1, 4.2 or 5.3 hereof or Section 2.5, 2.6 or 2.7
of the Loan Agreement or (ii) extend the maturity date of any Note or extend the
Expiration Date;

 

(c)                                  reduce, modify, amend or waive any fees or
indemnities in favor of any Participant, including without limitation amounts
payable pursuant to Article XIII (except that any Person may consent to any
reduction, modification, amendment or waiver of any indemnity payable to it);

 

(d)                                 modify, postpone, reduce or forgive, in
whole or in part, any payment of Rent (other than pursuant to the terms of the
Operative Documents), any Loan or Lessor Amount or any amount payable in respect
of the Lease Balance, the Loan Balance, Sale Option Recourse Amount, amounts due
pursuant to Article XX of the Lease, Interest or Yield, subject to clause
(c) above, any other amount payable to it under the Lease or this Participation
Agreement, or modify the definition or method of calculation of Rent (other than
pursuant to the terms of the Operative Documents), Loans or Lessor Amount, Lease
Balance, Loan Balance, Lessor Balance, Sale Option Recourse Amount, Participant
Balance or any other definition which would affect the amounts to be advanced or
which are payable under the Operative Documents;

 

(e)                                  consent to any assignment of the Lease by
the Lessee, releasing the Lessee from its obligations in respect of the payments
of Rent, Loan Balance, Lessor Balance or Lease Balance or changing the absolute
and unconditional character of such obligations; or

 

(f)                                    release of any Lien granted by the Lessee
or the Lessor under the Operative Documents, except as provided in the Operative
Documents.

 

Section 16.6.                         Loan Agreement and Related
Obligations.           The Lessee shall pay, as Supplemental Rent, when due, all
costs, expenses and other amounts (other than principal and Interest on the
Loans which are payable to the extent otherwise required by the Operative

 

60

--------------------------------------------------------------------------------


 

Documents) required to be paid by the Lessor under the Loan Agreement and any
Security Instrument.

 

Section 16.7.                         Headings, Etc.                 The Table
of Contents and headings of the various Articles and Sections of this
Participation Agreement are for convenience of reference only and shall not
modify, define, expand or limit any of the terms or provisions hereof.

 

Section 16.8.                         Parties in
Interest.                                            Except as provided in
Section 16.20 and as otherwise expressly provided herein, none of the provisions
of this Participation Agreement is intended for the benefit of any Person except
the parties hereto. Except as otherwise specifically provided for in the Lease
or any Operative Document, the Lessee shall not assign or transfer any of its
rights or obligations under the Operative Documents without the prior written
consent of the Required Participants. Except as provided in Section 12.1, the
Participants shall not assign or transfer any of their respective rights or
obligations under the Operative Documents.

 

Section 16.9.                         Governing Law.         This Participation
Agreement shall in all respects be governed by the internal law of the State of
New York as to all matters of construction, validity and performance, without
regard to conflicts of law principles to the extent permitted by Applicable Law.

 

Section 16.10.                  Severability.                           Any
provision of this Participation Agreement that is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

Section 16.11.                  Liability Limited.  No Participant shall have
any obligation to any other Participant or to the Lessee or the Collateral Agent
with respect to the Overall Transaction, except those obligations of such
Participant expressly set forth in the Operative Documents or except as set
forth in the instruments delivered in connection therewith, and no Participant
shall be liable for performance by any other party hereto of such other party’s
obligations under the Operative Documents, except as otherwise so set forth.

 

Section 16.12.                  Further
Assurances.                                   The parties hereto shall promptly
cause to be taken, executed, acknowledged or delivered, at the sole expense of
the Lessee, all such further acts, conveyances, documents and assurances as the
other parties may from time to time reasonably request in order to carry out
more effectively the intent and purposes of this Participation Agreement and the
other Operative Documents and the Overall Transaction, including, without
limitation to establish, preserve, protect and perfect the interest of Lessor in
the Subject Property and the Lessee Collateral, the Lien of Lessor in the Lessee
Collateral and Collateral Agent in the Lessor Collateral and Lessee Collateral,
and/or any Participant’s rights under this Participation Agreement and the other
Operative Documents (including, without limitation, the preparation, execution
and filing of any and all UCC Financing Statements (including precautionary
financing statements) and other filings or registrations which the parties
hereto may from time to time reasonably request to be filed or effected). The
Lessee, at its own expense and without the need of any prior request from any
other party, shall take such action as may be necessary

 

61

--------------------------------------------------------------------------------


 

(including any action specified in the preceding sentence), or (if the Lessor
shall so request) as so requested, in order to maintain and protect all Liens
and security interests provided for hereunder or under any other Operative
Document.

 

Section 16.13.                  Submission to Jurisdiction.    Lessee hereto
irrevocably and unconditionally:

 

(a)                                  submits to the nonexclusive jurisdiction of
the state courts of the State of New York and to the nonexclusive general
jurisdiction of the United States District Court for the Southern District of
New York and of any New York state court sitting in the borough of Manhattan,
and appellate courts from any thereof, for the purpose of any suit, action or
other proceeding relating to or arising out of this Participation Agreement or
any other Operative Documents, or for recognition and enforcement of any
judgment in respect thereof; and

 

(b)                                 consents that any such action or proceedings
may be brought to such courts, and waives any objection that it may now or
hereafter have to the venue of any such action or proceeding in any such court
or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same.

 

SECTION 16.14.      WAIVER OF JURY TRIAL.     THE PARTIES HERETO VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH,
THIS PARTICIPATION AGREEMENT OR ANY OTHER OPERATIVE DOCUMENT, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF
ANY OF THE PARTIES HERETO AND THERETO. THE PARTIES HERETO HEREBY AGREE THAT THEY
WILL NOT SEEK TO CONSOLIDATE ANY SUCH LITIGATION WITH ANY OTHER LITIGATION IN
WHICH A JURY TRIAL HAS NOT OR CANNOT BE WAIVED. THE PROVISIONS OF THIS
SECTION 16.14 HAVE BEEN FULLY NEGOTIATED BY THE PARTIES HERETO AND SHALL BE
SUBJECT TO NO EXCEPTIONS. THE LESSEE ACKNOWLEDGES AND AGREES THAT THEY HAVE
RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION (AND EACH OTHER
PROVISION OF EACH OTHER OPERATIVE DOCUMENT TO WHICH THEY ARE A PARTY) AND THAT
THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTICIPANTS ENTERING INTO THIS
PARTICIPATION AGREEMENT AND EACH OTHER OPERATIVE DOCUMENT.

 

Section 16.15.                  Confidentiality.          Each party hereto
shall keep confidential, and shall not disclose, any information not otherwise
publicly available it obtains about the Lessee or the books and records of
Lessee and each of its Affiliates or relating to the Leased Property, except
that such party may disclose such information (i) as required by Applicable
Laws, (ii) to its attorneys, auditors, accountants and other professional
advisors which have been informed as to the confidential nature of such
information, (iii) in connection with the enforcement of the Operative
Documents, (iv) to any transferee or potential transferee permitted by the
Operative Documents, provided such transferee or potential transferee agrees to
the terms of this sentence and (v) to any federal or state banking authority or
other regulatory authority having jurisdiction over any Participant or
Collateral Agent or any of their respective Affiliates.

 

62

--------------------------------------------------------------------------------


 

Section 16.16.                  Limited Liability of Lessor.   The parties
hereto agree that Lessor shall have no liability whatsoever to Lessee, the
Lenders, Collateral Agent or any of their respective successors and assigns or
any other Person for any Claim based on or in respect of this Participation
Agreement or any of the other Operative Documents or arising in any way from the
Overall Transaction; provided, however, that Lessor shall be liable:  (a) for
its own willful misconduct or gross negligence (or negligence in the handling of
funds), provided that a default under or, the failure of Lessor to perform any
obligation, covenant or agreement in, any Related Agreement or otherwise
required by Applicable Law, Governmental Action or third parties with respect to
the Subject Property shall not be deemed gross negligence or willful misconduct,
(b) any Lessor Lien attributable to it, (c) for liabilities that may result from
the inaccuracy or incorrectness of any representation or warranty expressly made
by it in Section 8.4 of this Participation Agreement or (d) for the failure of
Lessor to perform the covenants and agreements set forth in the Lease and this
Participation Agreement.

 

Section 16.17.                  Limited Liability of Collateral Agent.   The
parties hereto agree that Collateral Agent, in its individual capacity, shall
have no personal liability whatsoever to Lessee, the Lessor, the Lenders or any
of their respective successors and assigns for any Claim based on or in respect
of this Participation Agreement or any of the other Operative Documents or
arising in any way from the Overall Transaction; provided, however, that
Collateral Agent shall be liable in its individual capacity:  (a) for its own
willful misconduct or gross negligence (or negligence in the handling of funds)
and, to each Participant for the breach of its obligations to such Participant
in respect of the Operative Documents and the Leased Property, (b) for
liabilities that may result from the incorrectness of any representation or
warranty expressly made by it in this Participation Agreement or from its
failure to perform the covenants and agreements set forth in this Participation
Agreement or any other Operative Document, or (c) for any Tax based on or
measured by any fees, commission or compensation received by it for actions
contemplated by the Operative Documents. It is understood and agreed that,
except as provided in the preceding proviso, Collateral Agent shall have no
personal liability under any of the Operative Documents as a result of acting
pursuant to and consistent with any of the Operative Documents.

 

Section 16.18.                  Payment of Transaction Expenses and Other Costs

 

(a)                                  Transaction Expenses and Continuing
Expenses. Subject to clause (b) below, as and when any portion of Transaction
Expenses becomes due and payable, including the continuing fees, expenses and
disbursements (including reasonable counsel fees and expenses) of Lessor, as
Lessor under the Lease, with respect to the Collateral Agent under the Operative
Documents, such Transaction Expenses shall be paid by Lessee as Supplemental
Rent.

 

(b)                                 Amendments, Supplements and Appraisal. In
accordance with the terms herein applicable to the payment of Transaction
Expenses, Lessee agrees to pay to the Participants and Collateral Agent all
reasonable costs and expenses (including reasonable legal fees and expenses of
one special counsel to the Collateral Agent and one special counsel to Lessor
and one special counsel for the Lenders) incurred by any of them in connection
with:  (i) the considering, evaluating, investigating, negotiating and entering
into or giving or withholding of any amendments or supplements or waivers or
consents with respect to any Operative Document (other than with respect to
amendments, supplements, waivers or consents not requested by

 

63

--------------------------------------------------------------------------------


 

Lessee); (ii) any Event of Loss or termination of the Lease or any other
Operative Document; (iii) the negotiation and documentation of any restructuring
or “workout”, whether or not consummated, of any Operative Document; (iv) the
enforcement of the rights or remedies under the Operative Documents; or (v) any
transfer by Lessor or a Lender of any interest in the Operative Documents during
the continuance of an Event of Default.

 

Section 16.19.                  Reproduction of Documents.   This Participation
Agreement, all documents constituting an Appendix, Schedule or Exhibit hereto,
and all documents relating hereto received by a party hereto, including, without
limitation:  (a) consents, waivers and modifications that may hereafter be
executed; (b) documents received by the Participants in connection with the
receipt and/or acquisition of the Leased Property; and (c) financial statements,
certificates, and other information previously or hereafter furnished to Lessor,
Collateral Agent or any Lender may be reproduced by the party receiving the same
by any photographic, photostatic, microfilm, micro-card, miniature photographic
or other similar process. Each of the parties hereto agrees and stipulates that,
to the extent permitted by law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such party in the regular course of business) and that,
to the extent permitted by law, any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence. This
Section 16.19 shall not prohibit the Lessee or any other party hereto from
contesting any such reproduction to the same extent that it could contest the
original, or from introducing evidence to demonstrate the inaccuracy of any such
reproduction.

 

Section 16.20.                  Role of Banc of America Leasing & Capital,
LLC.                     Each party hereto acknowledges hereby that it is aware
of the fact that Banc of America Leasing & Capital, LLC has acted and is acting
as an “arranger” with respect to the Overall Transaction. The parties hereto
acknowledge and agree that Arranger and its Affiliates, including Bank of
America, have not made any representations or warranties concerning, and that
they have not relied upon Arranger as to, the tax, accounting or legal
characterization or validity of (i) the Operative Documents or (ii) any aspect
of the Overall Transaction. The parties hereto acknowledge and agree that
Arranger has no duties, express or implied, under the Operative Documents in its
capacity as Arranger. The parties hereto further agree that Section 5.1,
Section 17.6, Section 16.2, the first proviso in the first sentence of
Section 16.5, Section 16.18(a) and this Section 16.20 are for the express
benefit of Arranger, and Arranger shall be entitled to rely thereon as if it
were a party hereto.

 

Section 16.21.                  Deliveries to
Participants.                                                 Lessee may fulfill
its obligations hereunder and under each of the other Operative Documents to
provide any item (other than any notices) to any Participant or other party
hereto by providing sufficient copies of such item directly to the Collateral
Agent, with instructions to the Collateral Agent to deliver such item to such
Participant.

 

64

--------------------------------------------------------------------------------


 

ARTICLE XVII



THE COLLATERAL AGENT

 

Section 17.1.                         Appointment.                       Each
Participant hereby irrevocably designates and appoints the Collateral Agent as
the Collateral Agent of such Participant under this Participation Agreement and
the other Operative Documents, and each such Participant irrevocably authorizes
the Collateral Agent, in such capacity, to take such action on its behalf under
the provisions of this Participation Agreement and the other Operative Documents
and to exercise such powers and perform such duties as are expressly delegated
to the Collateral Agent by the terms of this Participation Agreement and the
other Operative Documents, together with such other powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary elsewhere in
this Participation Agreement, the Collateral Agent shall not have any duties or
responsibilities, except those expressly set forth herein and in the other
Operative Documents, or any fiduciary relationship with any Participant or any
other party to the Operative Documents, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Participation Agreement or any other Operative Document or otherwise exist
against the Collateral Agent.

 

Section 17.2.                         Delegation of
Duties.                             The Collateral Agent may execute any of its
duties under this Participation Agreement and the other Operative Documents by
or through agents or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties.

 

Section 17.3.                         Exculpatory Provisions.             Except
as provided in Section 16.17, neither the Collateral Agent (in its capacity as
such) nor any of its officers, directors, employees, agents, attorneys-in-fact
or Affiliates shall be (a) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Participation
Agreement or any other Operative Document, except for its or such Person’s own
willful misconduct or gross negligence (or negligence in the handling of funds)
or (b) responsible in any manner to any of the Participants or any other party
to the Operative Documents for any recitals, statements, representations or
warranties made by the Lessor or the Lessee or any officer thereof contained in
this Participation Agreement or any other Operative Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Collateral Agent under or in connection with, this
Participation Agreement or any other Operative Document, or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Participation Agreement or any other Operative Document or for any failure of
the Lessor or the Lessee to perform their respective obligations hereunder or
thereunder. The Collateral Agent shall not be under any obligation to any
Participant or any other party to the Operative Documents to ascertain or to
inquire as to the observance or performance of any of the agreements contained
in, or conditions of, this Participation Agreement or any other Operative
Document, or to inspect the properties, books or records of the Lessor or the
Lessee.

 

Section 17.4.                         Reliance by Collateral
Agent.                              The Collateral Agent shall be entitled to
rely, and shall be fully protected in relying, upon any Note, Lessor’s Interest,
writing, resolution, notice, consent, certificate, affidavit, letter, facsimile
message, statement, order or other

 

65

--------------------------------------------------------------------------------


 

document or other written communication believed by it to be genuine and correct
and to have been signed, sent or made by the proper Person or Persons and upon
advice and statements of legal counsel (including, without limitation, counsel
to the Lessor or the Lessee), independent accountants and other experts selected
by the Collateral Agent. The Collateral Agent may deem and treat the payee of
any Note or Lessor’s Interest as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Collateral Agent, in accordance with the Loan Agreement. The
Collateral Agent shall be fully justified in failing or refusing to take any
action under this Participation Agreement or any other Operative Document unless
it shall first receive the advice or concurrence of the Required Participants
and it shall first be indemnified to its satisfaction by the applicable
Participants against any and all liability and expense which may be incurred by
it by reason of taking or continuing to take any such action. The Collateral
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Participation Agreement and the other Operative Documents in
accordance with a request of the Required Participants, and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Participants and all future holders of the applicable Notes or Lessor’s
Interest. Wherever in the Operative Documents the consent or approval of the
Collateral Agent is required, in giving any such consent or approval the
Collateral Agent may rely upon, or make its approval subject to, and if the
Required Participants provide direction then Collateral Agent shall consent or
approve or withhold its consent or approval consistent with, the directions of
or consent or approval from the Required Participants.

 

Section 17.5.                         Notice of Default.   The Collateral Agent
shall not be deemed to have knowledge or notice of the occurrence of any Default
or Event of Default unless the Collateral Agent has received notice from a
Participant or the Lessor referring to this Participation Agreement, describing
such Default or Event of Default and stating that such notice is a “notice of
default”. In the event that the Collateral Agent receives such a notice, the
Collateral Agent shall promptly give notice thereof to the Participants, the
Lessor and the Lessee. The Collateral Agent shall take such action with respect
to such Default or Event of Default as shall be directed by the Required
Participants or, except as set forth in Section 5.2 of the Loan Agreement, the
Required Lenders; provided, however, that unless and until the Collateral Agent
shall have received such directions, the Collateral Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Participants.

 

Section 17.6.                         Non-Reliance on Collateral Agent and Other
Participants.   Each Participant expressly acknowledges that neither the
Collateral Agent, nor the Arranger, nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or Affiliates, has made any
representations or warranties to it and that no act by the Collateral Agent or
the Arranger hereinafter taken, including any review of the affairs of the
Lessor or the Lessee, shall be deemed to constitute any representation or
warranty by the Collateral Agent or the Arranger to any Participant. Each
Participant represents to the Collateral Agent and the Arranger that it has,
independently and without reliance upon the Collateral Agent, the Arranger or
any other Participant, and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Lessor and the Lessee and made its own decision to enter

 

66

--------------------------------------------------------------------------------


 

into this Participation Agreement. Each Participant also represents that it
will, independently and without reliance upon the Collateral Agent, the Arranger
or any other Participant, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Participation
Agreement and the other Operative Documents, and to make such investigation as
it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Lessor and the Lessee.
Except for notices, reports and other documents expressly required to be
furnished to the Participants by the Collateral Agent hereunder, neither the
Collateral Agent nor the Arranger shall have any duty or responsibility to
provide any Participant with any credit or other information concerning the
business, operations, property, condition (financial or otherwise), prospects or
creditworthiness of the Lessor or the Lessee which may come into the possession
of the Collateral Agent, the Arranger or any of their respective officers,
directors, employees, agents, attorneys-in-fact or Affiliates.

 

Section 17.7.                         Indemnification.       Other than with
respect to indemnification provided to the Collateral Agent in accordance with
Section 17.4, the Collateral Agent agrees to look solely to the Lessee under
Article XIII, and not to any other party hereto, for any claim for
indemnification which may arise hereunder or under any other Operative Document.

 

Section 17.8.                         Collateral Agent in Its Individual
Capacity.  Each Participant acknowledges that Wells Fargo Bank Northwest,
National Association is acting as Collateral Agent hereunder. Wells Fargo Bank
Northwest, National Association and its Affiliates may make loans to, issue
letters of credit for the account of, accept deposits from, acquire equity
interests in and generally engage in any kind of banking, trust, financial
advisory, underwriting or other business with the Lessor, the Lessee and their
Affiliates as though it was not the Collateral Agent hereunder and under the
other Operative Documents and without notice to or consent of the Participants.
Each Participant acknowledges that, pursuant to such activities, Wells Fargo
Bank Northwest, National Association or its Affiliates may receive information
regarding the Lessee, the Lessor or their respective Affiliates (including
information that may be subject to confidentiality obligations in favor of the
Lessee, the Lessor or their respective Affiliates) and acknowledges that such
Persons shall be under no obligation to provide such information to them.

 

Section 17.9.                         Successor Collateral Agent.   The
Collateral Agent may resign at any time by giving not less than 30 days’ prior
written notice thereof to the Participants and the Lessee and may be removed at
any time with or without cause by the Required Participants. Upon any such
resignation or removal, the Required Participants shall have the right to
appoint a successor Collateral Agent. If no successor Collateral Agent shall
have been so appointed by the Required Participants, and shall have accepted
such appointment, within thirty (30) days after the retiring Collateral Agent’s
giving of notice of resignation or the Required Participants’ removal of the
retiring Collateral Agent, then the retiring Collateral Agent may, on behalf of
the Participants, appoint a successor Collateral Agent, which shall be a
commercial bank described in clause (i) or (ii) of the definition of “Eligible
Assignee” and having a combined capital and surplus of at least $150,000,000.
Upon the acceptance of any appointment as Collateral Agent hereunder by a
successor Collateral Agent, such successor Collateral Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Collateral Agent, and the retiring Collateral Agent shall be
discharged from its duties and obligations under this

 

67

--------------------------------------------------------------------------------


 

Participation Agreement. After any retiring Collateral Agent’s resignation or
removal hereunder as Collateral Agent, the provisions of this Article XVII shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Collateral Agent under this Agreement. Notwithstanding the foregoing if
no Event of Default and no Default, shall have occurred and be continuing, then
no successor Collateral Agent shall be appointed under this Section 17.9 without
the prior written consent of the Lessee, which consent shall not be unreasonably
withheld or delayed.

 

Section 17.10.                  Release of Collateral.   Collateral Agent and
the Participants acknowledge and agree that Lessee shall be a third party
beneficiary of Section 6.2 of the Loan Agreement, pursuant to which the Subject
Property shall be released from all Liens in favor of the Collateral Agent or
any Participant upon Lessee’s purchase of the Subject Property in accordance
with the Lease.

 

[END OF PAGE]

[SIGNATURE PAGES FOLLOW]

 

68

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Participation Agreement
to be duly executed by their respective officers thereunto duly authorized as of
the day and year first above written.

 

LESSEE:

SILICON LABORATORIES INC., as Lessee

 

 

 

 

 

By:

/s/ Jonathan D. Ivester

 

 

 

 

Name:

Jonathan D. Ivester

 

 

Title:

Vice President of Worldwide Operations

 

--------------------------------------------------------------------------------


 

LESSOR:

BAL INVESTMENT & ADVISORY INC.

 

 

 

 

 

 

 

By:

/s/ Sonia T. Delen

 

 

 

Name:

Sonia T. Delen

 

 

Title:

Principal

 

--------------------------------------------------------------------------------


 

LENDERS:

COMERICA BANK, as Lender

 

 

 

 

 

By:

/s/ Charles T. Johnson

 

 

 

Name: Charles T. Johnson

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, NATIONAL ASSOCIATION, as

 

Lender

 

 

 

 

 

By:

/s/ Stewart Kapnick

 

 

 

Name: Stewart Kapnick

 

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

 

MIZUHO CORPORATE BANK, LTD., as Lender

 

 

 

 

 

By:

/s/ Betram Tang

 

 

 

Name: Betram Tang

 

 

Title: Senior Vice President & Team Leader

 

--------------------------------------------------------------------------------


 

 

BANK HAPOALIM B.M., as Lender

 

 

 

 

 

By:

/s/ Shaun Breidbart

 

 

 

Name: Shaun Breidbart

 

 

Title: Vice President

 

 

 

By:

/s/ Charles McLaughlin

 

 

 

Name: Charles McLaughlin

 

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

COLLATERAL AGENT:

WELLS FARGO BANK NORTHWEST, NATIONAL

 

ASSOCIATION, not in its individual capacity,

 

except as expressly stated herein, but solely

 

as Collateral Agent

 

 

 

 

 

By:

/s/ Val T. Orton

 

 

 

Name:

Val T. Orton

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

DEFINITIONS

 

APPENDIX 1

(to Participation Agreement)

 

--------------------------------------------------------------------------------


 

LESSOR COMMITMENT

 

LESSOR

 

COMMITMENT AMOUNT

 

 

 

 

 

BAL Investment & Advisory, Inc.

 

$

9,000,000

 

 

SCHEDULE I

(to Participation Agreement)

 

--------------------------------------------------------------------------------


 

LENDERS’ COMMITMENTS

 

Lender

 

Commitment Amounts

 

 

 

 

 

Bank Hapoalim B.M.

 

$

5,000,000.00

 

 

 

 

 

Comerica

 

$

5,000,000.00

 

 

 

 

 

HSBC Bank USA, National Association

 

$

15,250,000.00

 

 

 

 

 

Mizuho Corporate Bank, Ltd.

 

$

10,000,000.00

 

 

 

 

 

Total Loan Commitments:

 

$

35,250,000.00

 

 

SCHEDULE II

(to Participation Agreement)

 

--------------------------------------------------------------------------------


 

NOTICE INFORMATION, PAYMENT OFFICES
AND APPLICABLE LENDING OFFICES

 

LESSEE

 

SILICON LABORATORIES INC.

4635 Boston Lane

Austin, TX 78735

Attention: Corporate Treasurer

Telephone: 512-464-9422

Facsimile: 512-464-9479

 

With a copy to:

 

SILICON LABORATORIES INC.

Attention:  Chief Financial Officer

4635 Boston Lane

Austin, TX 78735

Telephone: 512-464-9260

Facsimilie: 512-428-1666

 

SILICON LABORATORIES INC.

Attention:  Chief Legal Counsel

4635 Boston Lane

Austin, TX 78735

Telephone: 512-464-9295

Facsimile: 512-428-1504

 

SILICON LABORATORIES INC.

Attention:  Worldwide Facilities Manager

4635 Boston Lane

Austin, TX 78735

Telephone: 512-464-9448

Facsimile: 512-464-9341

 

Wire Instructions:

 

Bank Name: Bank of America, N.A.

ABA No.: 0260-0959-3

Account No.: 004797976867

Account Name: Silicon Laboratories Inc.

Swift Code: BOFAUS3N

Reference: 400 West Ceasar Chavez

 

SCHEDULE III

(to Participation Agreement)

 

--------------------------------------------------------------------------------


 

LESSOR

 

BAL INVESTMENT & ADVISORY, INC.

One Financial Plaza

RI1-537-02-02

Providence, RI 02903

Attention:  Cheryl Valcourt SVP-Operations

Telephone:  401-278-7241

Facsimile:  401-278-7207

 

Wire Instructions:

Bank of America

Concord, Ca

ABA No.:  026-009-593

Account Of:  Banc of America Leasing & Capital LLC

Account No. 12334-01992

Reference:  Silicon Labs

 

2

--------------------------------------------------------------------------------


 

COLLATERAL AGENT

 

WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION

299 South Main Street, 12th Floor

Corporate Trust Services

Salt Lake City, Utah 84111

Attention: DeAnn Madsen

Telephone: (801) 246-5809

Facsimile: (801) 246-5053

 

Wire Instructions:

Wells Fargo Bank, N.A.

ABA No.: 12100248

CR:  Corporate Trust Department

A/C.: 0510922115

Re: Silicon Laboratories

 

3

--------------------------------------------------------------------------------


 

LENDERS

 

BANK HAPOALIM B. M.

 

New York Branch

1177 Avenue of the Americas

New York, NY 10036

 

Credit Contact:

 

Operations Contact:

Attention: Sean Breidbart

 

Attention: Donna Gindoff

Telephone: (212) 782-2186

 

Telephone: (212) 782-2179

Facsimile: (212) 782-2382

 

Facsimile: (212) 782-2187

 

Wire Instructions:

Bank:  Federal Reserve Bank of New York

ABA No.:  026-008-866

Account No.:  011756-00000

Tax I.D.# 13-2775750

Attention: Commercial Loan Operations

Reference:  Silicon Labs

 

COMERICA BANK

 

Credit Contacts:

 

Administrative Contacts:

910 Louisiana St, Suite 400

 

4100 Spring Valley Road, Suite 400

Houston, TX 77002

 

Dallas, TX 75265-0282

Attention: Charles T. Johnson

 

Attention: Pat Britton

Telephone: (713) 220-5662

 

Telephone: (972) 361-2598

Fax: (713) 220-5631

 

Fax: (972) 361-2519

 

Loan Wire Instructions:

Bank:  Comerica Bank

ABA No.: 072000096

Account No.:  21585-90010

Account Name:  Commercial Loan Servicing

Reference: Silicon Laboratories Inc.

Tax I.D. # 38-0477375

 

4

--------------------------------------------------------------------------------


 

HSBC BANK USA, NATIONAL ASSOCIATION

 

Credit Contacts:

 

Administrative Contact:

425 Fifth Avenue, Tower 5

 

One HSBC Center, 29th Floor

New York, NY 10018

 

Buffalo, New York 14203

Attention: Stewart Kapnick

 

Attention: Maria Moncada

Telephone: (212) 525-5266

 

Telephone: (212) 525-8786

Facsimile: (212) 525-8370

 

Facsimile: (212) 525-8370

 

Wire Instructions:

Bank:  HSBC Bank USA, National Association

ABA No.: 021001088

Account No.: 713-006-382

Account Name:  AFS Wire Account

Attention: Stewart Kapnick

Reference: Silicon Labs

Tax I.D. # 20-1177241

 

MIZUHO CORPORATE BANK, LTD.

 

Credit Contacts:

 

Administrative Contacts:

1251 Avenue of the Americas

 

1800 Plaza Ten

New York, NY 10020-1104

 

Harbor Financial Center

Attention: Paulo Ferrera - AVP

 

Jersey City, NJ 07311

Telephone: (212) 282-4390

 

Attention: Noreen Young

Facsimile: (212) 282-4488

 

Telephone: (202) 626-9341

 

 

Facsimile: (202) 626-9941

 

Secondary

 

Secondary

Attention: Bertram Tang - SVP

 

Attention: Shirly Wu

Telephone: (212) 282-3486

 

Telephone: (202) 626-9416

Facsimile: (212) 282-4488

 

Facsimile: (202) 626-9941

 

Wire Instructions:

Bank:  Mizuho Corporate Bank, Ltd., New York Branch

Address:  1251 Avenue of the Americas, New York, NY 10020-1104

ABA No.: 026 004 307

Account No.:  H79-740-222205

Account Name:  LAU-ISA

Attention: Noreen Young

Reference: Banc of America Leasing & Capital / Silicon Laboratories

Tax I.D. #  TBD

 

5

--------------------------------------------------------------------------------


 

CERTAIN FILINGS AND RECORDINGS

 

1.                                       The Memorandum of Second Amendment to
Ground Lease Agreement dated March 30, 2006 between the City of Austin and
Computer Sciences Corporation for filing in the appropriate offices of the
County of Travis, Texas;

 

2.                                       The Memorandum of Sixth Amendment to
the Master Agreement dated March 30, 2006 between City of Austin and Computer
Sciences Corporation for filing in the appropriate offices of the County of
Travis, Texas;

 

3.                                       The Special Warranty Deed dated
March 30, 2006 from Computer Sciences Corporation to BAL Investment &
Advisory, Inc. for filing in the appropriate offices of the County of Travis,
Texas;

 

4.                                       The Assignment and Assumption of Ground
Lease dated March 30, 2006 from Computer Sciences Corporation to BAL
Investment & Advisory, Inc. for filing in the appropriate offices of the County
of Travis, Texas;

 

5.                                       The General Assignment dated March 30,
2006 from Computer Sciences Corporation to BAL Investment & Advisory, Inc. for
filing in the appropriate offices of the County of Travis, Texas;

 

6.                                       The Assignment of Leases, Security
Deposits and Prepaid Rents dated March 30, 2006 from Computer Sciences
Corporation to BAL Investment & Advisory, Inc. for filing in the appropriate
offices of the County of Travis, Texas;

 

7.                                       The Memorandum of Lease, Deed of Trust
and Security Agreement dated as of March 30, 2006 between BAL Investment &
Advisory, Inc., as Lessor, and Silicon Laboratories Inc., as Lessee for filing
in the appropriate offices of the County of Travis, Texas;

 

8.                                       The Leasehold Deed of Trust, Security
Agreement and Fixture Filing with Assignment of Rents dated as of March 30, 2006
from BAL Investment & Advisory, Inc., as Lessor, to Gary S. Farmer, as Trustee,
the Deed of Trust Trustee named therein, for the benefit of Wells Fargo Bank
Northwest, National Association, as Collateral Agent, as beneficiary, with
Joinder by Silicon Laboratories Inc. for filing in the appropriate offices of
the County of Travis, Texas;

 

9.                                       The Assignment of Leases and Rents and
Security Agreement dated as of March 30, 2006 from BAL Investment &
Advisory, Inc., to Wells Fargo Bank Northwest, National Association, as
Collateral Agent, with Joinder by Silicon Laboratories Inc. for filing in the
appropriate offices of the County of Travis, Texas;

 

10.                                 The Assignment of Purchase Agreement dated
as of March 30, 2006 from Silicon Laboratories Inc. to BAL Investment &
Advisory, Inc. for filing in the appropriate offices of the County of Travis,
Texas;

 

SCHEDULE 6.1(s)

(to Participation Agreement)

 

--------------------------------------------------------------------------------


 

11.                                 One (1) UCC-1 Financing Statement from the
Lessee, as debtor to the Lessor, as secured party (relating to the Lease) for
filing with the Secretary of State of the State of Delaware; and

 

12.                                 One (1) UCC-1 Financing Statement from the
Lessor, as debtor to the Collateral Agent, as secured party (relating to the
Assignment of Leases and Rents) for filing with the Secretary of State of the
State of Delaware.

 

2

--------------------------------------------------------------------------------


 

DISCLOSURE SCHEDULE

 

Notwithstanding anything to the contrary contained in Section 8.2(h) of the
Participation Agreement, the Lessee hereby acknowledges that it may reclassify
approximately $155 million of variable rate demand notes from “Cash and Cash
Equivalents” to “Short-term Investments” and make the related adjustments to the
consolidated statement of cash flows.

 

SCHEDULE 8.2

(to Participation Agreement)

 

--------------------------------------------------------------------------------

 


 

Agreements to be Terminated

 

1.             Office Lease dated February 11, 2002 between Seller and Microsoft
Corporation.

 

2.             Amended and Restated Underground Tunnel Agreement dated as
January 31, 2002 between Seller and the City of Austin, Texas.

 

3.             View Corridor Easement Agreement dated as of February 15, 2000
between the City of Austin, Texas and the Seller.

 

Schedule 8.2(ff)

(to Participation Agreement)

 

--------------------------------------------------------------------------------


 

Form of Advance Request

 

Exhibit A

(to Participation Agreement)

 

--------------------------------------------------------------------------------


 

Form of Opinion of Special Counsel to the Participants

 

Exhibit B-1

(to Participation Agreement)

 

--------------------------------------------------------------------------------


 

Form of Opinion of Special Counsel to Lessee

 

Exhibit B-2

(to Participation Agreement)

 

--------------------------------------------------------------------------------


 

Form of Assignment of Lease and Rent and Security Agreement

 

Exhibit C

(to Participation Agreement)

 

--------------------------------------------------------------------------------


 

Form of Responsible Officer’s Certificate of Lessee

 

Exhibit D

(to Participation Agreement)

 

--------------------------------------------------------------------------------


 

Form of Assignment Agreement

 

Exhibit F

(to Participation Agreement)

 

--------------------------------------------------------------------------------


 

[Intentionally Omitted]

 

Exhibit G

(to Participation Agreement)

 

--------------------------------------------------------------------------------


 

Form of Officer’s Certificate of Lessee

 

Exhibit H-1

(to Participation Agreement)

 

--------------------------------------------------------------------------------


 

Form of Officer’s Certificate of Lessor

 

Exhibit H-2

(to Participation Agreement)

 

--------------------------------------------------------------------------------


 

Form of Offeree Letter

 

Exhibit L

(to Participation Agreement)

 

--------------------------------------------------------------------------------


 

Form of Ground Lessor Estoppel Certificate

 

Exhibit M

(to Participation Agreement)

 

--------------------------------------------------------------------------------


 

Appendix 1

to

Participation Agreement

 

Definitions and Interpretation

 

A.            Interpretation.  In each Operative Document, unless a clear
contrary intention appears:

 

(i)         the singular number includes the plural number and vice versa;

 

(ii)        reference to any Person includes such Person’s successors and
assigns but, if applicable, only if such successors and assigns are permitted by
the Operative Documents, and reference to a Person in a particular capacity
excludes such Person in any other capacity or individually;

 

(iii)       reference to any gender includes the other gender;

 

(iv)       reference to any agreement (including any Operative Document),
document or instrument means such agreement, document or instrument as amended
or modified and in effect from time to time in accordance with the terms thereof
and, if applicable, the terms of the other Operative Documents, and reference to
any promissory note includes any promissory note which is an extension or
renewal thereof or a substitute or replacement therefor;

 

(v)        reference to any Applicable Laws means such Applicable Laws as
amended, modified, codified, replaced or reenacted, in whole or in part, and in
effect from time to time, including rules and regulations promulgated thereunder
and reference to any section or other provision of any Applicable Laws means
that provision of such Applicable Laws from time to time in effect and
constituting the substantive amendment, modification, codification, replacement
or reenactment of such section or other provision;

 

(vi)       reference in any Operative Document to any Article, Section,
Appendix, Schedule or Exhibit means such Article or Section thereof or Appendix,
Schedule or Exhibit thereto;

 

(vii)      “hereunder”, “hereof”, “hereto” and words of similar import shall be
deemed references to an Operative Document as a whole and not to any particular
Article, Section or other provision thereof;

 

(viii)     “including” (and with correlative meaning “include”) means including
without limiting the generality of any description preceding such term;

 

2

--------------------------------------------------------------------------------


 

(ix)       relative to the determination of any period of time, “from” means
“from and including,” “to” and “until” each mean “to but excluding;” and

 

(x)        with respect to any rights and obligations of the parties under the
Operative Documents, all such rights and obligations shall be construed to the
extent permitted by Applicable Law.

 

B.            Accounting Terms.  In each Operative Document, unless expressly
otherwise provided, accounting terms shall be construed and interpreted, and
accounting determinations and computations shall be made, and all financial
statements required to be delivered thereunder shall be prepared, in accordance
with GAAP, applied on a basis consistent (except for changes concurred in by the
Lessee’s independent public accountants or otherwise required by a change in
GAAP ) with the most recent audited consolidated financial statements of the
Lessee and its Consolidated Subsidiaries delivered to the Participants.

 

C.            Conflict in Operative Documents.  If there is any conflict between
any Operative Documents, such Operative Document shall be interpreted and
construed, if possible, so as to avoid or minimize such conflict, but, to the
extent (and only to the extent) of such conflict, the Participation Agreement
shall prevail and control.

 

D.            Legal Representation of the Parties.  The Operative Documents were
negotiated by the parties with the benefit of legal representation and any rule
of construction or interpretation otherwise requiring the Operative Document to
be construed or interpreted against any party shall not apply to any
construction or interpretation hereof or thereof.

 

E.             Defined Terms.  Unless a clear contrary intention appears, terms
defined herein have the respective indicated meanings when used in each
Operative Document.

 

“Acceleration” is defined in Section 5.2(a)(ii) of the Loan Agreement.

 

“Advance” means the advance by the Collateral Agent (on behalf of the Lessor) to
the Seller to purchase the Subject Property and of funds to pay Transaction
Expenses, which shall be Funded by the Participants pursuant to Article III of
the Participation Agreement.

 

“Advance Request” is defined in Section 3.3(a) of the Participation Agreement.

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such Person.  For purposes of this definition, “control”, when used
with respect to any Person, means the power to direct the management and
policies of such Person, directly or indirectly, whether through the ownership
of voting securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.

 

“After Tax Basis” means, with respect to any payment to be received (to the
extent the receipt of such payment constitutes taxable income to such
recipient), the amount of such payment increased so that, after deduction of the
amount of all Taxes (including any Taxes

 

3

--------------------------------------------------------------------------------


 

payable by reason of inclusion of such amount in income otherwise excluded by
the definition of Impositions, and assuming for this purpose that the recipient
of such payment is subject to taxation at the highest Federal and applicable
state and local marginal rates applicable to such recipient for the year in
which such income is taxable) required to be paid by the recipient (less any tax
savings, credits, deductions or other quantifiable tax benefits realized,
utilizing the same tax rate assumptions as set forth in the immediately
preceding parenthetical phrase, and the present value of any tax savings
projected, utilizing the same tax rate assumptions as set forth in the
immediately preceding parenthetical phrase, to be realized by the recipient as a
result of such payment) with respect to the receipt by the recipient of such
amounts, such increased payment (as so reduced) is equal to the payment
otherwise required to be made.

 

“Aggregate Commitment Amount” means $44,250,000.

 

“ALTA” means the American Land Title Association.

 

“Alternate Base Rate” means, on any date with respect to any Loan or Lessor
Amount, a fluctuating rate of interest per annum equal to the higher of (A) the
rate of interest most recently announced by Bank of America at its principal
lending office in the United States from time to time as its “prime rate,” which
need not be the lowest interest rate charged by Bank of America, and (B) the
Federal Funds Effective Rate most recently determined by Bank of America plus
.50% per annum.  If either of the aforesaid rates or their equivalent changes
from time to time after the Closing Date, the Alternate Base Rate shall be
automatically increased or decreased, if appropriate and as the case may be,
without notice to Lessee or the Lessor, as of the effective time of each change.

 

“Applicable Lessor Margin” means, at any time of determination of the LIBO Rate,
2.00%.

 

“Applicable Laws” at any time means all then existing applicable laws, rules,
regulations (including Environmental Laws) statutes, treaties, codes,
ordinances, permits, certificates, orders and licenses of and interpretations by
any Governmental Authority, and applicable judgments, decrees, injunctions,
writs, orders or like action of any court, arbitrator or other administrative,
judicial or quasi-judicial tribunal or agency of competent jurisdiction
(including those pertaining to health, safety or the environment (including,
without limitation, wetlands)).

 

“Applicable Lender Margin” means, at any time of determination of the LIBO Rate,
0.875%.

 

“Applicable Lending Office” means, for each Participant, the office of such
Participant set forth as the Applicable Lending Office for such Participant on
Schedule III to the Participation Agreement, or such other office of such
Participant (or of an Affiliate of such Participant) as such Participant may
from time to time specify to the Collateral Agent and Lessee by written notice
as the office from which its Loans or Lessor Amount, as applicable, accruing
Interest or Yield, as applicable, at the LIBO Rate (Reserve Adjusted) are made
available and maintained.

 

4

--------------------------------------------------------------------------------


 

“Appraisal” means the “Appraisal” as defined in Section 6.1(j) of the
Participation Agreement.

 

“Appraiser” means the AEGIS Group, Inc. or any independent MAI appraiser
selected by the Collateral Agent.

 

“Appurtenant Rights” means, with respect to the Land, (i) all agreements,
easements, rights of way or use, rights of ingress or egress, privileges,
appurtenances, tenements, and other rights and benefits at any time belonging or
pertaining to the Land or the Improvements thereon, including, without
limitation, the use of any streets, ways, alleys, vaults or strips of land
adjoining, abutting, adjacent or contiguous to the Land and (ii) all permits,
licenses and rights, whether or not of record, appurtenant to the Land.

 

“Arrangement Fee Letter” means that certain letter agreement dated February 28,
2006, between Arranger and Lessee.

 

“Arranger” means Banc of America Leasing & Capital, LLC.

 

“Assignee” is defined in the caption of the Assignment of Leases and Rents to
mean the Collateral Agent.

 

“Assignment Agreement” means an Assignment Agreement, substantially in the form
of Exhibit F to the Participation Agreement, as amended or modified from time to
time.

 

“Assignment of Ground Lease” means the Assignment and Assumption of Ground Lease
dated as of March 30, 2006 from the Seller to Lessor.

 

“Assignment of Related Agreements” means the General Assignment in the form of
Exhibit M to the Purchase Agreement dated as of March 30, 2006 and executed by
Seller and Lessor.

 

“Assignment of Leases and Rents” means the Assignment of Leases and Rents and
Security Agreement dated as of March 30, 2006 from Lessor to Collateral Agent,
as amended, modified or other supplemented from time to time.

 

“Assignment of Purchase Agreement” means the Assignment of Purchase Agreement
dated as of March 30, 2006 between the Lessee and the Lessor.

 

“Assignment of Subleases” means the Assignment of Leases, Security Deposits and
Prepaid Rents in the form of Exhibit L to the Purchase Agreement dated as of
March 30, 2006 and executed by Seller and Lessor.

 

“Assignor” is defined in the caption of the Security Agreement to mean the
Lessor.

 

“Authorized Officer” means any officer of Lessor who shall be duly authorized to
execute the Operative Documents.

 

5

--------------------------------------------------------------------------------


 

“Bank of America” means Bank of America, National Association.

 

“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as amended.

 

“Basic Rent” means, for any Payment Date on which Basic Rent is due, an amount
equal to the sum of the aggregate amount of Interest and Yield payable under the
Operative Documents on such date on the Notes and the Lessor Amount in respect
of the applicable Interest Period.

 

“Benefited Lender” is defined in Section 8.6 of the Loan Agreement.

 

“Benefited Participant” is defined in Section 5.4 of the Participation
Agreement.

 

“Borrower” means Lessor, in its capacity as borrower under the Loan Agreement.

 

“Break Costs” means an amount equal to the amount, if any, required to
compensate Lessor or any Lender for any additional losses (including, without
limitation, any loss, cost or expense incurred by reason of the liquidation or
reemployment of deposits or funds acquired by Lessor or any Lender to fund its
obligations under the Operative Documents) it may reasonably incur as a result
of (x) the Lessee’s payment of Basic Rent other than on a Payment Date, (y) the
Advance not being made on the date specified therefor in the Advance Request
(other than as a result of a breach by Lessor or such Lender, as the case may
be, of its obligation under Section 3.1 of the Participation Agreement to make
the Advance to the Lessee or make Lessor Amount or Loans available to the
Lessor) or (z) any conversion of the LIBO Rate during an Interest Period
pursuant to and in accordance with the Operative Documents.  A statement as to
the amount of such loss, cost or expense, prepared in good faith and in
reasonable detail and submitted by Lessor or any Lender, as the case may be, to
the Lessee, shall be presumed correct absent demonstrable error.

 

“Business Day” means (i) each Monday, Tuesday, Wednesday, Thursday and Friday,
which is not a day on which banks in New York, New York, Austin, Texas, Salt
Lake City, Utah or Providence, Rhode Island are generally authorized or
obligated, by law or executive order, to close and (ii) in connection with the
LIBO Rate, any day which is a Business Day under clause (i) and is also a day on
which dealings in Dollars are carried on in the London interbank eurodollar
market.

 

“Bylaws” means all written bylaws, rules, regulations and all other documents
relating to the management, governance or internal regulation of any Person
other than an individual or interpretive of the Charter of such Person, all as
from time to time in effect.

 

“Capitalized Leases” means, in the case of any Person, (a) all leases that have
been, should be or are expected to be recorded as capital leases on a balance
sheet of such Person in accordance with GAAP, and (b) the principal balance
outstanding under any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off balance sheet financing transaction where
such transaction is considered borrowed money indebtedness for tax purposes but
is classified as an operating lease in accordance with GAAP.

 

6

--------------------------------------------------------------------------------


 

“Cash” means the sum of (i) cash and cash equivalents, plus (ii) short-term
investments as stated on Lessee’s financial statements rated at least A/A2 by
S&P and Moody’s, respectively, that are included as current assets in the
Lessee’s financial statements prepared in accordance with GAAP, in each case,
which are not subject to any Lien of any kind.

 

“Casualty” means an event of damage or destruction relating to all or any
portion of the Leased Property.

 

“CERCLA” means the federal Comprehensive Environmental Response, Compensation
and Liability Act of 1980.

 

“Certificate of Deposit Rate” means the highest rate of return for certificates
of deposit issued by Bank of America and having a maturity of one month.

 

“Change in Law” means any change or proposed change in or any introduction of or
interpretation (whether or not having the force of law and whether or not
failure to comply therewith would be unlawful) after the Closing Date of
Applicable Law or any regulations, policies, directives or guidelines issued by
any governmental body, central bank or other fiscal or monetary or accounting
authority or other national, international, state or local organization which
purports to regulate or otherwise affects a Participant.

 

“Charter” means the articles of organization, certificate of incorporation,
statute, constitution, joint venture agreement, partnership agreement, trust
indenture, limited liability company agreement or other charter document of any
Person other than an individual, each as from time to time in effect.

 

“City of Austin” means the City of Austin, Texas, a home rule city and municipal
corporation.

 

“Claims” means any and all obligations, liabilities, losses, actions, suits,
judgments, penalties, fines, claims, demands, settlements, costs and expenses
(including, without limitation, reasonable legal fees and expenses) of any
nature whatsoever; provided, however, “Claims” shall not include Taxes.

 

“Closing Date” is defined in Section 2.1 of the Participation Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time, or any successor statute thereto.

 

“Collateral Agent” means Wells Fargo Bank Northwest, National Association, in
its capacity as Collateral Agent, or any successor Collateral Agent designated
in accordance with the Operative Documents.

 

“Collateral Agent Fee Letter” means the fee letter dated March 30, 2006, between
Lessee and Collateral Agent.

 

7

--------------------------------------------------------------------------------


 

“Commitment” means (i) as to any Lender, its Loan Commitment, and (ii) as to
Lessor, its Lessor Commitment.

 

“Condemnation” means any condemnation, requisition, confiscation, seizure or
other taking or sale of the use or title to the Subject Property or any part
thereof (temporarily or permanently) in, by or on account of any eminent domain
proceeding or other action by any Governmental Authority under the power of
eminent domain or otherwise or any transfer in lieu of or in anticipation
thereof.  A Condemnation shall be deemed to have “occurred” on the earliest of
the dates that use or title is taken or transferred.

 

“Consolidated” means, with respect to any Person’s accounts, the accounts of the
Person and all of its Subsidiaries, or such of its Subsidiaries as may be
specified, consolidated (or combined) in accordance with GAAP.

 

“Credit Exposure” means (i) in the case of a Participant that is the Lessor, the
outstanding amount of the Lessor Amount owed to the Lessor, and (ii) in the case
of a Participant that is a Lender, the aggregate outstanding amount of Loans
made by such Lender.

 

“Deed” is defined in Section 6.1(o) of the Participation Agreement.

 

“Deed of Trust” means the Leasehold Deed of Trust, Security Agreement and
Fixture Filing with Assignment of Rents dated as of March 30, 2006, from Lessor
in favor of the Deed of Trust Trustee for the benefit of Collateral Agent.

 

“Deed of Trust Trustee” means Gary S. Farmer, together with his successor in
trust pursuant to the Deed of Trust.

 

“Default” means any condition, occurrence or event which, after notice or lapse
of time or both, would constitute an Event of Default.

 

“Dollars” and “$” mean dollars in lawful currency of the United States of
America.

 

“Early Termination Option” means the Lessee’s option to purchase the Subject
Property in accordance with the provisions of Section 18.1 of the Lease.

 

“EBITDAR” means, for any period, the sum of (a) Net Income for such period
(excluding the effect of any extraordinary gains), plus (b) an amount which, in
the determination of Net Income for such period, has been deducted for (i)
Interest Expense for such period, and (ii) total federal, state and other income
taxes for such period, and (iii) all depreciation and amortization for such
period, and (iv) total expenses associated with the non-cash portion of all
employee bonus plans for such period, and (v) stock compensation expense in
connection with stock options or stock awards, and (vi) write-offs of in-process
or acquired research and development costs, and (vii) impairment charges related
to intangible assets, and (viii) impairment of tangible assets other than
investments, and (ix) restructuring charges (other than cash costs relating to
such charges), and (x) Lease Expense for such period, all as determined in
accordance with GAAP.

 

8

--------------------------------------------------------------------------------


 

“EDGAR” means the SEC’s Electronic Data Gathering, Analysis and Retrieval System
or any successor system.

 

“Eligible Assignee” means (i) a commercial bank organized under the laws of the
United States, or any State thereof; (ii) a commercial bank organized under the
laws of any other country that is a member of the OECD or has concluded special
lending arrangements with the International Monetary Fund associated with its
general arrangements to borrow, or a political subdivision of any such country,
provided that such bank is acting through a branch or agency located in the
United States; (iii) a finance company, leasing company or other financial
institution or fund (whether a corporation, partnership or other entity)
primarily engaged in making, purchasing or otherwise investing in commercial
loans or lease transactions in the ordinary course of its business; (iv) the
central bank of any country that is a member of the OECD; or (v) any Affiliate
of any Participant; provided, however, that any such Person described in clause
(i), (ii), (iii), (iv) or (v) above shall have, or be a subsidiary of an entity
(and such entity shall guarantee such subsidiary’s obligations under the
Operative Documents) that has, a combined capital and surplus (as established in
its most recent report of condition to its primary regulator) of not less than
$75,000,000 (or its equivalent in foreign currency).

 

“Environmental Audit” means a Phase One environmental site assessment (the scope
and performance of which meets or exceeds ASTM Standard Practice E1527-00
Standard Practice for Environmental Site Assessments:  Phase One Environmental
Site Assessment Process) of the Land.

 

“Environmental Claims” is defined in Section 13.6 of the Participation
Agreement.

 

“Environmental Laws” means any and all applicable federal, state and local
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, injunctions, permits, concessions, grants, licenses, agreements
and other governmental restrictions relating to the environment, the effect of
the environment on human health or to emissions, discharges or releases of
pollutants, contaminants, Hazardous Substances or wastes into the environment
including, without limitation, ambient air, surface water, ground water, or
land, or otherwise relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of pollutants, contaminants,
Hazardous Substances or wastes or the clean-up or other remediation thereof in
effect in any jurisdiction in which the Lessee is conducting or have conducted
business or where the Subject Property is located.

 

“Environmental Violation” means, with respect to the Subject Property, any
activity, occurrence or condition that violates or results in non-compliance
with any Environmental Law.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder, each as in effect and amended and modified from time to time.

 

“ERISA Event” means (a) a Reportable Event with respect to a Plan; (b) a
withdrawal by an ERISA Group Person from a Plan subject to Section 4063 of ERISA
during a plan year in which it was a substantial employer (as defined in
Section 4001(a)(2) of ERISA) or a cessation

 

9

--------------------------------------------------------------------------------


 

of operations which is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by an ERISA Group Person from a
Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing, of a notice of intent to terminate under
Section 4041(c) of ERISA, the treatment of a Plan amendment as a termination
under Section 4041 or 4041A of ERISA, or the commencement of proceedings by the
PBGC to terminate a Plan or Multiemployer Plan; (e) an event or condition which
might reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan
or Multiemployer Plan; or (f) the imposition of any liability under Title IV of
ERISA, other than PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon an ERISA Group Person.

 

“ERISA Group” means the Lessee and all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control which, together with the Lessee, are treated as a single employer
under Section 414 of the Internal Revenue Code.

 

“Escrow” is defined in Section 3 of the Purchase Agreement.

 

“Escrow Agent” means Heritage Title Insurance Company of Austin, Inc.

 

“Estoppel Certificate” means the Ground Lessor Estoppel Certificate dated the
Closing Date and executed by the City of Austin in the form of Exhibit M to the
Participation Agreement.

 

“Event of Default” is defined at Section 16.1 of the Lease.

 

“Event of Loss” means any Significant Casualty or Significant Condemnation.

 

“Excepted Payments” means:

 

(a)        all indemnity payments (including indemnity payments made pursuant to
Article XIII of the Participation Agreement) to which any Participant or any of
their respective Affiliates, agents, officers, directors or employees is
entitled pursuant to the Operative Documents;

 

(b)        any amounts (other than Basic Rent or amounts payable by Lessee
pursuant to Section 15.2 or Articles XVI, XVIII, XIX or XX of the Lease) payable
under any Operative Document to reimburse the Lessor or any of its respective
Affiliates (including the reasonable expenses of the Lessor or such Affiliates
incurred in connection with any such payment) for performing or complying with
any of the obligations of the Lessee under and as permitted by any Operative
Document;

 

(c)        any amount payable to any Participant by any transferee permitted
under the Operative Documents of the interest of any Participant as the purchase
price of the Participant’s interest (or a portion thereof);

 

10

--------------------------------------------------------------------------------


 

(d)        any insurance proceeds (or payments with respect to self-insured
risks or policy deductibles) under liability policies, other than such proceeds
or payments payable to any Participant or Collateral Agent;

 

(e)        any insurance proceeds under policies maintained by the Collateral
Agent or any Participant in accordance with Section 13.4 of the Lease;

 

(f) Transaction Expenses, Contingent Rent or Fees paid or payable to or for the
benefit of the Collateral Agent, Arranger or any Participant;

 

(g)        all right, title and interest of the Lessor to the Subject Property
or any portion thereof or any other property to the extent any of the foregoing
has been released from the Liens of the Security Instruments following the
payment of the Lease Balance; and

 

(h)        any payments in respect of interest to the extent attributable to
payments referred to in clauses (a) through (g) above.

 

“Excess Sales Proceeds” means proceeds received upon a sale of any or all of the
Subject Property in excess of the amounts required to pay the Lease Balance and
other amounts then due and owing under the Participation Agreement and the other
Operative Documents.

 

“Exchange Act” means the Securities Exchange Act of 1934, and the regulations
promulgated thereunder, in each case as amended from time to time.

 

“Expiration Date” means the date which is eighty-four (84) months after the
Closing Date.

 

“Extended Remarketing Period” is defined in Section 20.3 of the Lease.

 

“Facility” means (i) the six story, approximately 220,000 square foot, office
and retail building located at 400 W. Cesar Chavez in Austin, Texas, (ii) the
other Improvements and (iii) the Appurtenant Rights.

 

“Fair Market Value” means with respect to the Subject Property or any portion
thereof, as of the date of the determination, the amount (which in any event
shall not be less than zero) as determined by an independent MAI appraiser
chosen by the Collateral Agent (at the direction of the Lessor) and reasonably
acceptable to Lessee that would be paid in an arm’s-length transaction between
an informed and willing buyer (other than a buyer currently in possession) and
an informed and willing seller, neither of whom is under any compulsion to buy
or sell, and neither of which is related to Lessor, Collateral Agent, Lessee or
any Affiliate thereof, for the purchase of the Subject Property or such portion
thereof, as applicable.  Such Fair Market Value shall be calculated assuming
that the Leased Property is in the condition and state of repair required to be
maintained by the terms of the Lease (unless such Fair Market Value is being
determined for purposes of evaluating the items described in the End of Term
Indemnity in Section 13.2 of the Participation Agreement, in which case this
assumption shall not be made).

 

11

--------------------------------------------------------------------------------


 

“FASB Statement No. 13” means Statement of Financial Accounting Standards
No. 13, Accounting for Leases, of the Financial Accounting Standards Board or
any applicable successor provision or regulating body for purposes of
establishing standards of financial accounting and reporting for Leases by
Lessees.

 

“Federal Funds Effective Rate” means, for any day, the rate set forth in the
weekly statistical release designated as H.15(519), or any successor
publication, published by the Federal Reserve Bank of New York (including any
such successor, “H.15(519)”) on the preceding Business Day opposite the caption
“Federal Funds (Effective)”; or, if for any relevant day such rate is not so
published on any such preceding Business Day, the rate for such day will be the
arithmetic mean as determined by the Collateral Agent, of the rate for the last
transaction in overnight Federal funds arranged prior to 9:00 a.m. (New York
City time) on that day by each of three leading brokers of Federal funds
transactions in New York City selected by Collateral Agent.

 

“Fee Letters” means, collectively, the Arrangement Fee Letter and the Collateral
Agent Fee Letter.

 

“Fees” is defined in Section 4.5 of the Participation Agreement.

 

“Financial Officer” means the Lessee’s chief executive officer, chief financial
officer, chief operating officer, controller, assistant treasurer, president,
treasurer or any of its vice presidents whose primary responsibility is for its
financial affairs, all of whose incumbency and signatures have been certified to
the Participants by the secretary or other appropriate attesting officer of the
Lessee.

 

“Funded Debt” means any of the following items:

 

(a)        borrowed money;

 

(b)        Capitalized Lease obligations;

 

(c)        all scheduled payment obligations under any operating lease having a
term of greater than one year;

 

(d)        reimbursement obligations, whether contingent or matured, with
respect to letters of credit, bankers acceptances, other financial guarantees
and interest rate protection agreements (without duplication of other Funded
Debt supported or guaranteed thereby); and

 

(e)        all Guarantees in respect of Funded Debt of the type described in
clauses (a) through (d) above.

 

“FIRREA” means the Financial Institution Reform, Recovery and Enforcement Act of
1989, as amended, and all regulations promulgated pursuant thereto.

 

12

--------------------------------------------------------------------------------


 

“F.R.S. Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.

 

“Fund,” “Funded” or “Funding” means each funding by a Participant of a portion
of the principal under its Note or a portion of its Lessor Amount (as the case
may be) constituting a portion of the Advance as described in Article III of the
Participation Agreement.

 

“Funding Indemnity Letter” is defined in Section 6.1(e) of the Participation
Agreement.

 

“GAAP” means United States generally accepted accounting principles (including
principles of consolidation), in effect from time to time.

 

“General Indemnitee” or “Tax Indemnitee” means each Lender, the Lessor, the
Collateral Agent (in its individual capacity and as agent), the Arranger, any
additional, separate or co-trustee or co-agent appointed in accordance with the
terms of the Participation Agreement and the respective Affiliates, successors,
permitted assigns, permitted transferees, employees, officers, directors,
shareholders, partners, participants, representatives and agents of each of the
foregoing Persons; provided, however, that in no event shall Lessee or any of
its Affiliates be a General Indemnitee or Tax Indemnitee.

 

“Governmental Action” means all permits, authorizations, registrations,
consents, approvals, waivers, exceptions, variances, orders, judgments, written
interpretations, decrees, licenses, exemptions, publications, filings, notices
to and declarations of or with, or required by, any Governmental Authority, or
required by any Applicable Laws, and shall include, without limitation, all
environmental and operating permits and licenses that are required for the full
use and operation of the Subject Property.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
including, without limitation, the City of Austin, Texas (each, an “Authority”),
and having jurisdiction over the Subject Property, the Lessee or any Indemnitee
or the Operative Documents, as applicable; provided, however, with respect to
Impositions and Tax indemnification obligations, the term “Governmental
Authority” shall not include any Authority of a jurisdiction outside of the
United States of America.

 

“Grossed-Up Basis” is defined in Section 13.4(c)(ii) of the Participation
Agreement.

 

“Gross Proceeds” means the gross proceeds realized from the sale of the Subject
Property pursuant to Article XX of the Lease (i.e., without deductions for any
marketing, closing, sales or other costs, taxes, expenses, fees, prorations or
commissions).

 

“Ground Lease” means the Ground Lease Agreement dated as of February 15, 2000
between Seller, as ground lessee and the Ground Lessor, as the same has been and
may be amended, modified or supplemented from time to time.

 

“Ground Lessor” means the City of Austin.

 

13

--------------------------------------------------------------------------------


 

“Guarantee” means, with respect to a specified Person:

 

(a)        any guarantee by the specified Person of the payment of any Funded
Debt of any primary obligor;

 

(b)        any other arrangement whereby credit is extended to a primary obligor
on the basis of any obligation of the specified Person to a creditor or
prospective creditor of such primary obligor, to pay the Funded Debt of such
primary obligor; and

 

(c)        reimbursement obligations, whether contingent or matured, of the
specified Person with respect to letters of credit, bankers acceptances, other
financial guarantees and interest rate protection agreements;

 

in each case whether or not any of the foregoing are reflected on the balance
sheet of the specified Person or in a footnote thereto.

 

“Hazardous Substances” means any toxic, radioactive, caustic or otherwise
hazardous substance, including petroleum, its derivatives, by-products and other
hydrocarbons, or any substance having any constituent elements displaying any of
the foregoing characteristics to the extent such substance is regulated under
applicable Environmental Laws.

 

“Highest Lawful Rate” is defined in Section 4.6(b) of the Participation
Agreement.

 

“Impositions” means any and all liabilities, losses, expenses and costs of any
kind whatsoever for fees, taxes, levies, imposts, duties, charges, assessments
or withholdings of any nature whatsoever and imposed by a Governmental Authority
(“Taxes”) (including (i) real property taxes and personal property taxes on any
property covered by the Lease that is classified by Governmental Authorities as
personal property, and real estate or ad valorem taxes in the nature of property
taxes; (ii) sales taxes, use taxes and other similar taxes; (iii) any excise
taxes; (iv) real estate transfer taxes, conveyance taxes, mortgage taxes,
intangible taxes, stamp taxes and documentary recording taxes and fees;
(v) taxes that are or are in the nature of franchise, income, value added, gross
receipts, privilege and doing business taxes, license and registration fees; and
(vi) assessments on the Land, including all assessments for public improvements
or benefits, whether or not such improvements are commenced or completed within
the Term), and in each case all interest, additions to tax and penalties
thereon, which at any time may be levied, assessed or imposed by a Governmental
Authority upon or with respect to (a) any Tax Indemnitee, the Subject Property
or any part thereof or interest therein, or the Lessee or any sublessee or user
of the Subject Property; (b) the financing, refinancing, demolition,
construction, substitution, subleasing, assignment, control, condition,
servicing, maintenance, repair, ownership, possession, purchase, rental, lease,
activity conducted on, delivery, insuring, use, operation, improvement,
transfer, return or other disposition of the Subject Property or any part
thereof or interest therein; (c) the Notes or Lessor’s Interest or other
indebtedness with respect to the Subject Property or any part thereof or
interest therein or transfer thereof; (d) the rentals, receipts or earnings
arising from the Subject Property or any part thereof or interest therein;
(e) the Operative Documents or any payment made or accrued pursuant thereto;
(f) the income or other proceeds received with respect to the Subject Property
or any part thereof or

 

14

--------------------------------------------------------------------------------


 

interest therein upon the sale or disposition thereof; (g) any contract relating
to the construction, acquisition or delivery of the Subject Property or any part
thereof or interest therein; (h) the issuance of the Notes and Lessor’s
Interest; or (i) otherwise in connection with the Overall Transaction.

 

Notwithstanding anything in the first paragraph of this definition (except as
provided in the final paragraph of this definition) the term “Impositions” shall
not mean or include:

 

(i)         Taxes and impositions imposed upon a Tax Indemnitee (other than
Taxes that are, or are in the nature of, sales, use, value added, rental,
transfer, property or ad valorem taxes with respect to the Subject Property or
any transfer thereof) that are imposed by any Governmental Authority and that
are based upon or measured by the gross or net income or gross or net receipts
(including, without limitation, any minimum taxes, income or capital gains
taxes, or taxes on, measured by, with respect to, or in the nature of capital,
net worth, excess profits, items of tax preference, capital stock, franchise,
business privilege or doing business taxes or any taxes in the nature of an
intangibles tax, an ad valorem tax or property tax imposed on a Participant,
Subparticipant, or any holder of a Note or Lessor’s Interest by reason of owning
or holding a Note or Lessor’s Interest); provided that this clause (i) shall not
be interpreted to prevent a payment from being made on an After Tax Basis if the
payment is otherwise required to be so made; provided further that this clause
(i) shall not apply to Taxes and Impositions imposed on a Tax Indemnitee as a
result of Lessee’s activities or the location of the Subject Property in the
jurisdiction imposing such Taxes or Impositions;

 

(ii)        any Tax or imposition to the extent, but only to such extent, it
relates to any act, event or omission that occurs, or relates to a period, after
the termination of the Lease (but not any Tax or imposition to the extent, but
only to such extent, that it relates to any period prior to the termination of
the Lease with respect to the Subject Property to which such Tax or Imposition
relates);

 

(iii)       any Tax or imposition for so long as, but only for so long as, it is
being contested in accordance with the provisions of Section 13.4(b) of the
Participation Agreement, provided that the foregoing shall not limit the
Lessee’s obligation under Section 13.4(b) of the Participation Agreement to
advance to such Tax Indemnitee amounts with respect to Taxes or impositions that
are being contested in accordance with Section 13.4(b) of the Participation
Agreement or any expenses incurred by such Tax Indemnitee in connection with
such contest;

 

(iv)       any Taxes or impositions imposed upon a Tax Indemnitee with respect
to any transfer, sale, financing or other disposition of any interest in the
Subject Property or any part thereof, or any interest therein or any interest or
obligation under the Operative Documents or any Note or Lessor’s Interest, or
from any sale, assignment, transfer or other disposition of any interest in a
Tax Indemnitee or any Affiliate thereof, (other than any transfer in connection
with (1) the exercise by the Lessee of its Early Termination Option or any
termination option or other purchase of the Subject Property by the Lessee or
the exercise by Lessee of the Sale Option, (2) the occurrence of an Event of
Default,

 

15

--------------------------------------------------------------------------------


 

(3) a Casualty or Condemnation affecting the Leased Property or (4) any
assignment, sublease, modification or addition of or to the Leased Property by
the Lessee);

 

(v)           any Taxes or impositions imposed on a Tax Indemnitee to the extent
such Tax Indemnitee actually receives a credit (or otherwise has a reduction in
a liability for Taxes) in respect thereof against Taxes that are not indemnified
under the Participation Agreement (but only to the extent such credit is not
taken into account in calculating the indemnity payment on an After Tax Basis);

 

(vi)          any Taxes imposed against or payable by a Tax Indemnitee resulting
from, or that would not have been imposed but for, the gross negligence or
willful misconduct of such Tax Indemnitee or its Affiliates, provided that a
default under, or the failure of Lessor to perform any obligation, covenant or
agreement in, any Related Agreement or otherwise required by Applicable Law,
Governmental Action or third parties with respect to the Subject Property shall
not be deemed gross negligence or willful misconduct;

 

(vii)         Taxes imposed on or payable by a Tax Indemnitee to the extent such
Taxes would not have been imposed but for a breach by such Tax Indemnitee or any
Affiliate thereof of any representations, warranties contained in Section 8.1 or
8.4 of the Participation Agreement or covenants set forth in the Participation
Agreement or the Lease (unless such breach is caused by the Lessee’s breach of
its representations, warranties or covenants set forth in the Operative
Documents);

 

(viii)        Taxes to the extent resulting from a Tax Indemnitee’s failure to
comply with the provisions of Section 13.4(b) of the Participation Agreement,
which failure precludes the ability to conduct a contest pursuant to Section
13.4(b) of the Participation Agreement (unless such failure is caused by the
Lessee’s breach of its obligations);

 

(ix)           [Intentionally Omitted];

 

(x)            Taxes imposed on or with respect to or payable as a result of
activities of a Tax Indemnitee unrelated to the Overall Transaction;

 

(xi)           any interest, additions to tax or penalties imposed on an
Indemnitee as a result of such Indemnitee’s or an Affiliate’s failure to file
any return or other documents provided to it pursuant to Section 13.4(d) of the
Participation Agreement on a timely basis; provided that this clause (xi) shall
not apply if such interest or penalties arise as a result of a position taken
(or requested to be taken) by the Lessee in a contest controlled by the Lessee
under Section 13.4(b) of the Participation Agreement;

 

(xii)          Taxes imposed on or with respect to or payable by an Indemnitee
resulting directly from, or that would not have been imposed but for the
existence of, any Lessor Lien created by or through such Indemnitee or an
Affiliate thereof, unless caused by acts or omissions of Lessee;

 

16

--------------------------------------------------------------------------------


 

(xiii)         any Tax imposed against or payable by an Indemnitee that is a
transferee from another Indemnitee to the extent that, under the law in effect
on the date of transfer, the amount of such Tax exceeds the amount of such Tax
that would have been imposed against or payable by the transferor; provided,
however, that this exclusion (xiii) shall not apply to any transferee that
acquires its interest while an Event of Default is continuing; and

 

(xiv)        Taxes imposed on or with respect to or payable by an Indemnitee
that would not have been imposed but for an amendment, supplement, modification,
consent or waiver to any Operative Document not initiated, requested or
consented to by Lessee unless such amendment, supplement, modification, consent
or waiver (1) arises due to, or in connection with there having occurred, an
Event of Default or (2) is required by the terms of the Operative Documents or
is executed in connection with any amendment to the Operative Documents required
by law.

 

Notwithstanding the foregoing, the exclusions from the definition of
“Impositions” set forth in clauses (i), (ii), (iv) and (x) shall not apply (but
the other exclusions shall apply) to any Taxes or any increase in Taxes imposed
on a Tax Indemnitee net of any decrease in Taxes realized by such Tax
Indemnitee, to the extent that such tax increase or decrease would not have
occurred if on the Closing Date the Participants had advanced funds to the
Lessee in the form of a loan secured by the Subject Property in an amount equal
to the amount Funded on the Closing Date, with debt service for such loan equal
to the Basic Rent payable on each Payment Date and a principal balance at the
maturity of such loan in an amount equal to the then outstanding amount of the
Loans and Lessor Amount at the end of the Term of the Lease.

 

“Improvements” means all buildings, structures, facilities, fixtures, tunnels,
parking areas, garages and lots, plaza, common areas and other improvements of
every kind existing at any time and from time to time on or under the Land and
within any easements for offsite improvements benefiting the Land, including,
without limitation, related attached heating, electrical, switch gear,
uninterrupted power supply, and mechanical equipment, lighting, switchboards,
plumbing, ventilation, air conditioning and air-cooling apparatus, refrigerating
and incinerating equipment, escalators, generators, elevators, loading and
unloading equipment and systems, communications systems (including satellite
dishes and antennae), sprinkler systems and other fire prevention and
extinguishing apparatus and materials, security systems, motors, engines,
machinery, pipes, pumps, tanks, conduits, fittings, fixtures, HVAC and other
building systems attached to any buildings or improvements presently existing on
the Land or to the Subject Property, and including all modifications and other
additions to or changes in the Improvements at any time.

 

“Indemnitee” means any General Indemnitee or a Tax Indemnitee, as applicable.

 

“Industry Standards” means the latest edition or revision of all industry codes,
standards or regulations (hereinafter referred to collectively in this
definition as “codes”) applicable to the operation, use, maintenance, repair or
modification of the Subject Property or any portion thereof, as such codes may
be changed from time to time.

 

17

--------------------------------------------------------------------------------


 

“Insolvency Event” means an event described in Section 16.1(g) of the Lease.

 

“Inspecting Parties” is defined in Section 4.2(a) of the Lease.

 

“Insurance Requirements” means all terms and conditions of any insurance policy
required by Article XIII of the Lease to be maintained by the Lessee.

 

“Interest” means the interest accruing on the Loans as computed and payable in
accordance with the terms of the Loan Agreement and the Participation Agreement.

 

“Interest Expense” means, for any period, total interest expense (including the
interest component of any Capitalized Leases) of the Lessee, determined in
accordance with GAAP.

 

“Interest Period” means with respect to any Loan or Lessor Amount bearing
Interest or Yield, respectively, by reference to the LIBO Rate or the Alternate
Base Rate, initially the period commencing on (and including) the Closing Date
and ending on (but excluding) the next succeeding Payment Date thereafter, and
thereafter each period commencing on (and including) a Payment Date and ending
on (but excluding) the next succeeding Payment Date.

 

“Interest Rate” means (i) with respect to any Loan, for each Interest Period, a
rate per annum equal to the LIBO Rate plus the Applicable Lender Margin, and
(ii) with respect to any Loan at any time that any Lender shall not have
received two (2) Business Days advance notice of the Advance Request or sale or
funding or the provisions of Section 15.1 or Section 15.2 of the Participation
Agreement shall apply, the Alternate Base Rate until the date which is three (3)
Business Days after such Lender has received such notice or Section 15.1 or
Section 15.2 of the Participation Agreement shall not apply, as the case may be.

 

“Investment Company Act” means the Investment Company Act of 1940, as amended,
together with the rules and regulations promulgated thereunder.

 

“Land” means the approximately 1.773 acres of real property in Austin, Texas
described on Exhibit A to the Lease, and the Appurtenant Rights.

 

“Lease” means the Lease, Deed of Trust and Security Agreement dated as of
March 30, 2006, among the Lessor, the Lessee and the Deed of Trust Trustee, as
amended, supplemented or modified from time to time.

 

“Lease Balance” means, as of any date of determination, an amount equal to the
sum, without duplication, of the Loan Balance and the Lessor Balance and all
other amounts owing by the Lessee under the Operative Documents (including,
without limitation, accrued and unpaid Rent).

 

“Lease Expense” means, for any period, total lease expense under all operating
and capital leases of the Lessee, determined in accordance with GAAP.

 

18

--------------------------------------------------------------------------------


 

“Leased Property” means the Subject Property, but excluding (i) any Improvements
owned by the sublessee (or its successors, assigns or sublessees) under the
Schneider Lease or the Retail Sublease, (ii) the Schneider Building and the
portion of the Land on which the Schneider Building is located and (iii) the
portion of the ground floor of the Facility that is subject to the Retail
Sublease.

 

“Leased Property Records” means those maintenance and other records relating to
the maintenance and operation of the Leased Property in the possession of
Lessee.

 

“Lenders” means the financial institutions party to the Loan Agreement and the
Participation Agreement and listed as Lenders on the signature pages thereto and
their permitted successors and assigns.

 

“Lenders’ Policy” is defined in Section 6.1(r) of the Participation Agreement.

 

“Lessee” means Silicon Laboratories, Inc., a Delaware corporation, together with
its permitted successors and assigns, in its capacities as Lessee under the
Lease.

 

“Lessee Collateral” is defined in Section 24.2 of the Lease.

 

“Lessee Improvement” is defined in Section 10.2(b) of the Lease.

 

“Lessee Interest Rate” means the Certificate of Deposit Rate for the Interest
Period commencing as of the Closing Date.

 

“Lessor” means BAL Investment & Advisory, Inc., a Delaware corporation.

 

“Lessor Amount” means, with respect to Lessor as of any date of determination,
the aggregate amount advanced by Lessor from its Lessor Commitment pursuant to
Section 3.1 of the Participation Agreement, net of any distributions (other than
distributions of Yield) with respect thereto, in an aggregate principal amount,
with respect to Lessor, not to exceed Lessor’s Commitment.

 

“Lessor Balance” means as of any date of determination an amount equal to the
sum of the outstanding Lessor Amount of Lessor, together with all accrued and
unpaid Yield thereon.

 

“Lessor Collateral” is defined in Section 2 of the Security Agreement.

 

“Lessor Commitment” means the Commitment of the Lessor to make available funds
in an aggregate principal amount not to exceed the amount set forth on
Schedule I of the Participation Agreement, as revised pursuant to Article XI or
Article XII of the Participation Agreement.

 

“Lessor Lien” means any Lien, true lease or sublease or disposition or other
transfer of title to or any interest in the Leased Property or rights in the
Operative Documents arising as a result of (a) any claim against the Collateral
Agent or any Participant not resulting from the

 

19

--------------------------------------------------------------------------------


 

Overall Transaction or otherwise contemplated by the Operative Documents,
(b) any act or omission of the Collateral Agent or any Participant which is not
required or permitted by the Operative Documents or is in violation of any of
the terms of the Operative Documents, (c) any claim against the Collateral Agent
or any Participant with respect to Taxes or Transaction Expenses against which
Lessee is not required to indemnify or has indemnified the Collateral Agent or
any Participant, in its individual capacity, pursuant to Article XIII of the
Participation Agreement, (d) any claim against the Lessor or the Collateral
Agent arising out of any transfer by the Lessor or the Collateral Agent of all
or any portion of the interest of the Lessor or the Collateral Agent in the
Subject Property or the Operative Documents other than the transfer of title to
or possession of the Subject Property by the Lessor pursuant to and in
accordance with the Lease or the other Operative Documents or pursuant to the
exercise of the remedies set forth in the Operative Documents, or (e) any claim
against any Participant arising out of any transfer by such Participant of any
Note or Lessor’s Interest, or any interest therein, other than in accordance
with the Participation Agreement and, in the case of a transfer of any Note, the
Loan Agreement, in all cases, excluding, all rights, title and interest of the
other parties under the Related Agreements and any Liens created or suffered to
exist by such parties.

 

“Lessor Marketing Costs” means all Marketing Costs incurred by Collateral Agent
or Lessor in an aggregate amount not to exceed $50,000.

 

“Lessor’s Interest” means all rights and interests of Lessor in the Subject
Property, the Operative Documents, the Lessor Amount and the Excepted Payments.

 

“LIBO Rate” means with respect to any Interest Period at any time, the
applicable London interbank offered rate per annum for deposits in Dollars
appearing on Bloomberg LIBO Page as of 11:00 a.m. (London time) two (2) Business
Days prior to the first day of such Interest Period, and having a maturity
approximately equal to such Interest Period; or if no London interbank offered
rate of such maturity then appears on Bloomberg LIBO Page , then the rate equal
to the London interbank offered rate per annum for deposits in Dollars maturing
immediately before or immediately after such maturity, whichever is higher, as
determined by the Collateral Agent from Bloomberg LIBO Page; or if Bloomberg
LIBO Page is not available, the applicable LIBO Rate for the relevant Interest
Period shall be the rate per annum determined by the Collateral Agent to be the
arithmetic average of the rates at which Bank of America offers to place
deposits in Dollars with first-class banks in the London interbank market at
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of such Interest Period, in the approximate amount of Bank of America’s or
its Affiliate’s relevant portion of the aggregate outstanding principal amount
of the Notes and Lessor Amount and having a maturity approximately equal to such
Interest Period.

 

“LIBO Rate (Reserve Adjusted)” means, relative to any Loan or Lessor Amount for
any Interest Period, a rate per annum (rounded up and to the nearest 1/100 of
1%) determined pursuant to the following formula:

 

LIBO Rate

=

LIBO Rate

(Reserve Adjusted)

1.00 - LIBOR Reserve Percentage

 

20

--------------------------------------------------------------------------------


 

The LIBO Rate (Reserve Adjusted) for any Interest Period will be determined by
the Collateral Agent, on the basis of the LIBOR Reserve Percentage in effect on,
and the applicable LIBO Rate obtained by the Collateral Agent, two Business Days
before the first day of such Interest Period.

 

“LIBOR Reserve Percentage” means, relative to any Interest Period, the reserve
percentage (expressed as a decimal) equal to the maximum aggregate reserve
requirements for a member bank of the Federal Reserve System (including all
basic, emergency, supplemental, marginal and other reserves and taking into
account any transitional adjustments or other scheduled changes in reserve
requirements) specified under regulations issued from time to time by the F.R.S.
Board and then applicable to assets or liabilities consisting of and including
“Eurocurrency Liabilities”, as currently defined in Regulation D of the F.R.S.
Board, having a term approximately equal or comparable to such Interest Period.

 

“Lien” means any mortgage, hypothecation, deed of trust, pledge, security
interest, encumbrance, lien, easement, declaration or servitude of any kind,
including, without limitation, any irrevocable license, interest of a vendor,
conditional sale or other title retention agreement, any lease in the nature
thereof, or any other right of or arrangement with any creditor to have its
claim satisfied out of any specified property or asset with the proceeds
therefrom prior to the satisfaction of the claims of the general creditors of
the owner thereof, whether or not filed or recorded; provided that, solely for
purposes of Section 9.1 of the Participation Agreement, the term “Lien” means
with respect to any specified Person, (a) any lien, encumbrance, mortgage,
pledge, charge or security interest of any kind upon any property or assets of
the specified Person, whether now owned or hereafter acquired, or upon the
income or profits therefrom, (b) the purchase of, or the agreement to purchase,
any property or asset upon conditional sale or subject to any other title
retention agreement device or arrangement (including a Capitalized Lease), and
(c) the sale, assignment, pledge or transfer for security of any accounts,
general intangibles or chattel paper of the specified Person, with or without
recourse.

 

“Limited Recourse Default” means any condition, occurrence or event which, after
notice or lapse of time or both, would constitute a Limited Recourse Event of
Default.

 

“Limited Recourse Event of Default” means any of the following Events of
Default:

 

(a)           an Event of Default occurring under Section 16.1(f) of the Lease
solely as a result of a breach by Lessee of the representations set forth in
(1) Section 8.2(h)(ii), (2) Section 8.2(k)(A)(iii), (3) Section 8.2(k)(A)(iv),
(4) Section 8.2(k)(A)(v), (5) 8.2(k)(B), (6) 8.2(k)(C), (7) Section 8.2(s) or
(8) Section 8.2(ff)(ii) of the Participation Agreement;

 

(b)           an Event of Default occurring under Section 16.1(e) of the Lease
solely as a result of a breach of the covenant set forth in (1) Sections
9.1(c)(iv)(A)(y) of the Participation Agreement or (2) Section 9.1(c)(iv)(B)
(but only to the extent such Event of Default is based solely upon the failure
by Lessee to provide notice of any Limited Recourse Event of Default) of the
Participation Agreement; or

 

21

--------------------------------------------------------------------------------


 

(c)           an Event of Default occurring under Section 16.1(j)(ii) of the
Lease.

 

“Loan” or “Loans” is defined in Section 2.1(b) of the Loan Agreement.

 

“Loan Agreement” means the Loan Agreement dated as of March 30, 2006, among
Lessor, as Borrower thereunder, Collateral Agent and the Lenders, as amended,
supplemented or otherwise modified from time to time.

 

“Loan Agreement Event of Default” is defined in Section 5.1 of the Loan
Agreement.

 

“Loan Balance” means, as of any date of determination, an amount equal to the
sum of the principal amount outstanding under all the Loans of all Lenders,
together with all accrued and unpaid Interest thereon.

 

“Loan Commitment” means with respect to a Lender, the Commitment of such Lender
to make a Loan to the Lessee on the Closing Date in an aggregate principal
amount not to exceed the amount opposite such Lender’s name on Schedule II to
the Participation Agreement, as it may be revised pursuant to Articles XI or XII
of Participation Agreement.

 

“Loan Documents” means the Loan Agreement, the Note and the Security
Instruments.

 

“Loan Termination Date” is defined in Section 2.1(b) of the Loan Agreement.

 

“Marketing Costs” means, with respect to the Subject Property to be sold
pursuant to Article XX of the Lease, all charges, costs and expenses incurred in
marketing and preparing for sale all or any portion of the Subject Property,
including without limitation, all legal fees and expenses and all advertising
costs and all costs incurred in connection with the delivery of an appraisal, a
survey and an environmental audit, but excluding (i) any Sales Costs and
(ii) any costs incurred to bring the Leased Property to the condition required
by the Lease.

 

“Marketing Costs Cap” is defined Section 20.1(h) of the Lease.

 

“Master Agreement” means the Master Agreement dated February 1, 2000 between the
Seller and the City of Austin, as the same has been or may be amended, modified
or supplemented from time to time.

 

“Material Adverse Effect” means a materially adverse effect on (i) the assets,
business, operations, properties, income or financial condition or prospects of
the Lessee, (ii) the validity or enforceability of any of the Operative
Documents of the type described in clauses (a) through (h), inclusive, and
clauses (j) through (k), inclusive and (m) through (q), inclusive, of the
definition thereof or any rights or remedies under any thereof, (iii) the rights
or interests of Lessor, the Collateral Agent or any Lender in and to the Subject
Property or (iv) the Fair Market Value, use, utility, useful life or residual
value of the Subject Property.

 

“Material Environmental Violation” is defined in Section 14.3 of the Lease.

 

22

--------------------------------------------------------------------------------


 

“Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $5,000,000.

 

“Material Subsidiary” means any Subsidiary representing not less than 5% of the
Lessee’s Consolidated Net Income, total stockholders’ equity, or EBITDAR, all as
determined as of the last day of each fiscal quarter, for the four consecutive
fiscal quarters ended as of such day.

 

“Maturity Date” means the Expiration Date.

 

“Memorandum of Lease” means the Memorandum of Lease dated as of March 30, 2006,
among the Lessor, the Lessee and the Deed of Trust Trustee, as amended,
supplemented or modified from time to time.

 

“Modifications” is defined in Section 10.1(a) of the Lease.

 

“Moody’s” means Moody’s Investor Service, Inc., or any successor thereto.

 

“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five year period.

 

“Net Income” means, for any period, the net income (or loss) after taxes for
such period of the Lessee, determined in accordance with GAAP.

 

“Net Sales Proceeds” means the difference between (i) Gross Proceeds and
(ii) Sales Costs.

 

“Nonseverable” means a Modification or part of a Modification the removal of
which from the Leased Property would materially impair the Fair Market Value,
utility, useful life or residual value thereof as set forth in the Appraisal.

 

“Notes” is defined in Section 2.2(b) of the Loan Agreement.

 

“Obligations” means all obligations (monetary or otherwise) of the Lessee
arising under or in connection with any of the Operative Documents.

 

“OECD” means the Organization for Economic Cooperation and Development.

 

“Offeree Letter” is defined in Section 6.1(m) of the Participation Agreement.

 

“Operative Documents” means the following:

 

(a)           the Participation Agreement;

 

23

--------------------------------------------------------------------------------


 

(b)           the Lease and any memoranda thereof;

 

(c)           the Deed of Trust;

 

(d)           the Ground Lease and any memoranda thereof;

 

(e)           the Loan Agreement;

 

(f)            the Notes;

 

(g)           the Security Instruments;

 

(h)           the Assignment of Ground Lease and any memoranda thereof;

 

(i)            the Related Agreements;

 

(j)            the Assignment of Related Agreements and any memoranda thereof;

 

(k)           the Assignment of Leases and Rents and any memoranda thereof;

 

(l)            the Purchase Agreement;

 

(m)          the Estoppel Certificate;

 

(n)           the Fee Letters;

 

(o)           the Deed;

 

(p)           the Assignment of Subleases; and

 

(q)           the Assignment of Purchase Agreement.

 

“Overall Transaction” means all the transactions and activities referred to in
or contemplated by the Operative Documents.

 

“Overdue Rate” means, with respect to any Loan or Lessor Amount, the LIBO Rate
or Alternate Base Rate then in effect for such Loan or Lessor Amount, plus 2.0%
per annum.

 

“Owner’s Policy” is defined in Section 6.1(r) of the Participation Agreement.

 

“Participant Balance” means, with respect to any Participant as of any date of
determination:  (i) with respect to any Lender, the Loan Balance held by such
Lender or (ii) with respect to the Lessor, the Lessor Balance.

 

“Participants” means, collectively, the Lessor and the Lenders.

 

24

--------------------------------------------------------------------------------


 

“Participation Agreement” means the Participation Agreement dated as of
March 30, 2006, among the Lessee, as Lessee; the Lessor; the Lenders; and the
Collateral Agent; as amended, supplemented or otherwise modified from time to
time.

 

“Payment Date” means (i) the 30th day of each March, June, September and
December, or, in each case, if such 30th day is not a Business Day, the next
succeeding Business Day unless the result would be that the Payment Date would
be in the next succeeding calendar month, in which case such Payment Date shall
be on the next preceding Business Day, and (ii) in any case, the Maturity Date.

 

“Payment Default” means the failure of Lessee to make any payment of (i) Basic
Rent when due and such failure shall continue for a period of five (5) days or
(ii) any amounts due pursuant to Sections 15.1, 18.1, 18.2, 19.1(b) or
Article XX of the Lease when due.

 

“Payment Office” means the office of each Participant and the Collateral Agent
identified on Schedule III to the Participation Agreement as its Payment Office.

 

“PBGC” means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.

 

“Permitted Investments” means (i) full faith and credit obligations of the
United States of America, or fully guaranteed as to interest and principal by
the full faith and credit of the United States of America, maturing in not more
than one year from the date such investment is made, (ii) certificates of
deposit having a final maturity of not more than one year after the date of
issuance thereof of a Participant or of any other commercial bank incorporated
under the laws of the United States of America or any state thereof or the
District of Columbia, which bank is a member of the Federal Reserve System and
has a combined capital and surplus of not less than $100,000,000 and with a
senior unsecured debt credit rating of at least “P-1” by Moody’s and “A” by S&P,
(iii) commercial paper of the Participants having a remaining term until
maturity of not more than 180 days from the date such investment is made,
(iv) commercial paper of companies, banks, trust companies or national banking
associations (in each case excluding Lessee and its Affiliates) incorporated or
doing business under the laws of the United States or one of the States thereof,
in each case having a remaining term until maturity of not more than 180 days
from the date such investment is made and rated “P-1” by Moody’s or at least
“A-1” by S&P, (v) repurchase agreements maturing within one year with any
financial institution having combined capital and surplus of not less than
$100,000,000 with any of the obligations described in clauses (i) through
(iv) as collateral so long as title to the underlying obligations pass to
Collateral Agent and such underlying securities shall be segregated in a
custodial or trust account for the benefit of Collateral Agent and
(vi) investments, classified in accordance with GAAP as current assets, in money
market investment programs registered under the Investment Company Act of 1940,
as amended, which are administered by any financial institution having a
combined capital and surplus of not less than $100,000,000 or an Affiliate of
any such financial institution and the portfolios of which are limited to any of
the obligations described in clauses (i) through (iv). The Lessor and the
Collateral Agent, as applicable, are hereby authorized in making or disposing of
any Permitted Investment to deal with themselves (in their individual
capacities) or with any one or more of their Affiliates whether or not they or
such Affiliates are acting as an

 

25

--------------------------------------------------------------------------------


 

agent of the Lessor or Collateral Agent or for any third person or dealing as a
principal for their own accounts.

 

“Permitted Liens” means any of the following:

 

(i)            the respective rights and interests of the parties to the
Operative Documents as provided in the Operative Documents;

 

(ii)           the rights of any sublessee under a sublease permitted by the
terms of the Lease;

 

(iii)          Liens for Taxes that either are not yet subject to interest or
penalties or are being contested in accordance with the provisions of
Section 12.1 of the Lease;

 

(iv)          Liens arising by operation of law, materialmen’s, mechanics’,
workers’, repairmen’s, employees’, carriers’, warehousemen’s and other like
Liens relating to the construction of the Improvements or in connection with any
Modifications or arising in the ordinary course of business for amounts that
either are not more than 60 day past due or are being diligently contested in
good faith by appropriate proceedings, so long as such proceedings to contest
satisfy all applicable conditions for the continuation of proceedings set forth
in Section 12.1 of the Lease;

 

(v)           Liens of any of the types referred to in clause (iv) above that
have been bonded for not less than the full amount in dispute (or as to which
other security arrangements satisfactory to the Lessor have been made), which
bonding (or arrangements) shall comply with Applicable Laws, and has effectively
stayed any execution or enforcement of such Liens;

 

(vi)          Liens arising out of judgments or awards with respect to which
appeals or other proceedings for review are being prosecuted in good faith and
for the payment of which adequate reserves have been provided as required by
GAAP or other appropriate provisions have been made, so long as such proceedings
have the effect of staying the execution of such judgments or awards and satisfy
the conditions for the continuation of proceedings set forth in Section 12.1 of
the Lease;

 

(vii)         easements, rights of way and other encumbrances on title to real
property pursuant to Section 11.2 of the Lease;

 

(viii)        Lessor’s Liens; and

 

(ix)           Liens described on the title insurance policy delivered with
respect to the Subject Property pursuant to Section 12.1 of the Participation
Agreement, other than Liens described in clause (iv) or (vi) above that are not
removed within forty (40) days of their discovery by the Lessee.

 

“Permitted Modifications” is defined in Section 10.1(a) of Lease.

 

26

--------------------------------------------------------------------------------


 

“Person” means an individual, partnership, limited liability company,
corporation (including a business trust), firm, joint stock company, trust,
unincorporated association, enterprise, joint venture or other entity, or a
government or any political subdivision or agency thereof.

 

“Plan” means at any time an employee pension benefit plan which is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Internal Revenue Code and either (i) is maintained, or contributed to, by
any member of the ERISA Group for employees of any member of the ERISA Group or
(ii) has at any time within the preceding five years been maintained, or
contributed to, by any Person which was at such time a member of the ERISA Group
for employees of any Person which was at such time a member of the ERISA Group.

 

“Post-Closing Sales Costs” means the actual costs and expenses incurred by or
charged to the Lessor, the Collateral Agent or any Lender to sell all or any
portion of the Subject Property, including all broker or sales commissions and
fees, transfer, filing and document taxes and fees, legal fees, escrow fees,
fees and costs incurred for any reports required to be delivered to the
purchaser of such property, and any other costs incurred and which would
customarily be charged to a seller and reflected in a closing statement produced
in consummating a sale of real property located in the State of Texas.

 

“Post-Expiration Date Balance” means the sum of (i) the aggregate of the
remaining Lease Balance, after application of the Sale Option Recourse Amount
actually paid to Lessor on the Expiration Date pursuant to Section 20.3 of the
Lease, plus (ii) all reasonable costs and expenses incurred by or payable to
Lessor (including management, supervisory or any remarketing fees payable to any
Person) following the Expiration Date to maintain, lease or sell the Subject
Property (including any allocated internal costs of Lessor), plus (iii) an
amount equal to the amount of Property Carrying Costs accruing during the period
following the Expiration Date through the date Lessor recovers Gross Proceeds
equal to the sum of items (i) and (ii) above.

 

“Proceeds Account” is defined in Section 14.1(a) of the Lease.

 

“Property Carrying Costs” means, as of any date of determination, for the period
commencing on the Expiration Date and ending on the date of such determination,
(i) the product of (A) the Yield Rate and (B) the outstanding Lessor Amount as
of the Expiration Date, in each case after giving effect to the amount of Basic
Rent paid by Lessee on the Expiration Date and actually distributed to the
Lessor by the Collateral Agent pursuant to Section 5.3 of the Participation
Agreement and (ii) the number of days in such period.

 

“Purchase Acceleration Notice” is defined at Section 18.1 of the Lease.

 

“Purchase Agreement” means the Purchase Agreement With Joint Escrow Instructions
dated as of February 10, 2006 by and between Seller and Lessee, as the same may
be amended, supplemented or otherwise modified from time to time.

 

27

--------------------------------------------------------------------------------


 

“Purchase Amount” means, as of any date of determination, the sum of (a) the
Lease Balance, plus (b) other sums then due and payable under the Operative
Documents by Lessee, including, without limitation, all accrued and unpaid
Supplemental Rent and any liquidated amounts of money due and owing pursuant to
Article XIII of the Participation Agreement.

 

“Purchase Notice” means an irrevocable written notice by the Lessee delivered to
the Lessor pursuant to Section 18.1 of the Lease, notifying the Lessor of the
Lessee’s intention to exercise its Early Termination Option, and the proposed
purchase date therefor.

 

“Purchase Option” is defined in Section 19.1(b) of the Lease.

 

“Regulation U, T, or X” means Regulation U, T, or X, respectively, of the F.R.S.
Board as from time to time in effect and any successor to all or a portion
thereof.

 

“Related Agreements” means, collectively, the agreements listed on Schedule I to
the Assignment of Leases and Rents.

 

“Release” means any release, pumping, pouring, emptying, injecting, escaping,
leaching, dumping, seepage, spill, leak, flow, discharge, disposal or emission
of a Hazardous Substance into the environment, including, without limitation,
ambient air, surface water, ground water or land.

 

“Remediation” is defined in Section 14.2 of the Lease.

 

“Rent” means, collectively, the Basic Rent and the Supplemental Rent, in each
case payable under the Lease.

 

“Replacement Participant” means Persons who become Participants pursuant to the
terms of Section 12.4 of the Participation Agreement.

 

“Reportable Event” means an event that is reportable under Section 4043(c)(1),
(2), (3), (4), (5), (6), (7), (10), (11), (12) or (13) of ERISA and for which a
waiver is not available.

 

“Required Lenders” means Lenders whose aggregate Credit Exposures constitute
more than 51% of the aggregate Credit Exposure of all Lenders at such time.

 

“Required Modifications” is defined in Section 10.1(a) of the Lease.

 

“Required Participants” means Participants whose aggregate Credit Exposures
constitute more than 51% of the aggregate Credit Exposure of all Participants at
such time.

 

“Requirement of Law” means, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon the Person or
any of its property or to which the Person or any of its property is subject,
including without limitation Environmental Laws.

 

28

--------------------------------------------------------------------------------


 

“Responsible Officer” means, (i) relative to the Lessee, those of its officers
responsible for the Leased Property whose signature and incumbency or position
shall have been certified to the Participants and the chief financial officer,
vice president of worldwide operations or the corporate treasurer, (ii) relative
to the Collateral Agent, any officer within the corporate trust department of
the Collateral Agent, including any vice president, assistant vice present,
assistant secretary, assistant treasurer, trust officer or any other officer of
the Lessor who customarily performs functions similar to those performed by the
Persons who at the time shall be such officers, respectively, or to whom any
corporation trust matter is referred because of such person’s knowledge of and
familiarity with the particular subject and who shall have direct responsibility
for the administration of this Participation Agreement or Operative Documents
relating thereto and (iii) relative to any other Person, including Lessor, the
President, the Treasurer or comptroller of such Person.

 

“Responsible Officer’s Certificate” means a certificate signed by an applicable
Responsible Officer, which certificate shall certify as true and correct the
subject matter being certified to in such certificate.

 

“Retail Sublease” means the Retail Sublease Agreement dated as of February 15,
2000 between Seller and the City of Austin, Texas, as the same may be amended,
supplemented, assigned, transferred or otherwise modified from time to time.

 

“S&P” means Standard & Poor’s Rating Services, a division of the McGraw-Hill
Companies, Inc. or any successor thereto.

 

“Sale Option” is defined in Section 19.1(b) of the Lease.

 

“Sale Option Recourse Amount” means, as of any date of determination, the
product of (i) 79.66%  multiplied by (ii) Lease Balance.

 

“Sales Costs” means the actual expenses, credits, costs, fees and Impositions
incurred by or charged to the Subject Property, Lessor, Collateral Agent, any
Lender, Lessee or any other Person arising from the sale of the Subject
Property, including, without limitation, all broker or sales commissions,
recording fees, escrow fees, filing fees, title insurance fees and any and all
document, documentary, transfer, sale and other taxes incurred as a result of
the actual sale of the Subject Property.

 

“Schneider Building” is defined in Exhibit C to the Schneider Sublease.

 

“Schneider Sublease” is defined in clause (iv) of the Recitals of the Purchase
Agreement.

 

“SEC” means the Securities and Exchange Commission.

 

“Secured Obligations” is defined in Section 2.2 of the Security Agreement.

 

“Securities Act” means the Securities Act of 1933, as amended, together with the
rules and regulations promulgated thereunder.

 

29

--------------------------------------------------------------------------------


 

“Security Instruments” means the Deed of Trust, the Assignment of Leases and
Rents, the related UCC filings and any other documents granting a Lien to the
Collateral Agent or any Participant.

 

“Seller” means Computer Sciences Corporation, a Nevada corporation.

 

“Significant Casualty” means that the Leased Property shall suffer (i) damage or
destruction resulting in an insurance settlement on the basis of an actual,
constructive or compromised total loss, (ii) destruction or damage beyond
repair, or (iii) damage which, in Lessee’s good faith judgment, makes repair
uneconomic or renders the Leased Property unfit for commercial use.

 

“Significant Condemnation” means that (i) (x) title to all or any material
portion of the Leased Property shall be taken or appropriated by a Governmental
Authority under the power of eminent domain or otherwise, (y) all or any
material portion of the Leased Property shall be taken, confiscated, seized or
requisitioned for use by any Governmental Authority under the power of eminent
domain or otherwise, and such taking, confiscation, seizure or requisition for
use pursuant to this clause (y) is for a period that exceeds 180 days or, if
less, the remaining portion of the Term, or (ii) as a result of any rule,
regulation, order or other action by any Governmental Authority, the use of the
Leased Property in commercial operation shall have been prohibited, directly or
indirectly, for a period of 60 days.

 

“Significant Environmental Event” means an Environmental Violation the cost of
Remediation of which, in the reasonable judgment of an independent environmental
legal counsel would exceed $2,000,000.

 

“Solvent” means with respect to any Person on a particular date, that on such
date (i) the fair value of the property of such Person is greater than the total
amount of liabilities, including, without limitation, contingent liabilities of
such Person, (ii) the present fair saleable value of the assets of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts as they become absolute and matured, (iii) such
Person is able to realize upon its assets and pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
normal course of business, (iv) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature, and (v) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged. In computing the amount of contingent
liabilities at any time, it is intended that such liabilities will be computed
at the amount which, in light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability taking into account any subrogation and contribution
rights.

 

“Subject Property” means, collectively, (i) the Facility and (ii) Lessor’s
rights in and to (x) the Land, (y) the Ground Lease and (z) the other Related
Agreements.

 

30

--------------------------------------------------------------------------------


 

“Sub-Participant” is defined in Section 12.2 of the Participation Agreement.

 

“Subsidiary” means, for any Person, (i) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary voting power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any other class or classes of such
corporation shall have or might have voting power by reason of the happening of
any contingency) is at the time owned by such Person directly or indirectly
through one or more other Subsidiaries, and (ii) any partnership, association,
joint venture or other entity in which such Person, directly or indirectly
through one or more other Subsidiaries has a greater than 50% equity interest at
the time.

 

“Supplemental Rent” means all amounts, liabilities and obligations for the
payment of money (other than Basic Rent) which Lessee assumes or agrees to pay
or is otherwise obligated to pay under the Lease or any other Operative Document
(whether or not designated as Supplemental Rent) to Collateral Agent, any
Participant or any other Person, including, without limitation, Break Costs, any
Sale Option Recourse Amount and any Lease Balance.

 

“Tax Indemnitee” or “General Indemnitee” means each Participant, the Collateral
Agent (in its individual capacity and as agent), the Arranger, any additional,
separate or co-trustee or co-agent appointed in accordance with the terms of the
Participation Agreement, and the respective Affiliates, successors, permitted
assigns, permitted transferees, employees, officers, directors, shareholders,
partners, participants, representatives and agents of each of the foregoing
Persons; provided, however, that in no event shall Lessee or any of its
Affiliates be a General Indemnitee or Tax Indemnitee.

 

“Taxes” is defined in the definition of Impositions.

 

“Term” is defined in Section 2.2 of the Lease.

 

“Termination Date” means such date as the Lease may be terminated pursuant to
the terms thereof, including without limitation, of Sections 15.2 or 18.1 of the
Lease.

 

“Termination Notice” is defined in Section 15.1(a) of the Lease.

 

“Title Insurance Company” means Chicago Title Insurance Company or another a
title insurance company selected by Lessee and satisfactory to the Collateral
Agent.

 

“Title Policies” is defined in Section 6.1(r) of the Participation Agreement.

 

“Transaction Expenses” means all reasonable costs and expenses incurred in
connection with the preparation, execution and delivery of the Operative
Documents and the transactions contemplated by the Operative Documents including
without limitation:

 

(a)           the reasonable fees and expenses of Chapman and Cutler LLP, as
special document counsel;

 

31

--------------------------------------------------------------------------------


 

(b)           the Arranger’s Fee (which shall be payable if and only if the
Advance is made and the transactions contemplated by the Operative Documents are
consummated) and Arranger’s reasonable costs and expenses, in connection with
the consummation of the Overall Transaction on the Closing Date and distribution
and syndication costs;

 

(c)           the initial and ongoing fees and reasonable expenses of the
Collateral Agent and its special counsel;

 

(d)           all title insurance premiums and applicable appraisal fees and
reasonable expenses;

 

(e)           search fees, recording fees and filing fees incurred in connection
with Lien searches and the filing of UCC Financing Statements, memoranda of
lease and ground lease, and any and all mortgages or deeds of trust, including
fees and expenses of the title company;

 

(f)            the fees and costs of the environmental consultant;

 

(g)           insurance premiums with respect to the residual value insurance
obtained by the Lessor to insure Lessor’s capital lease treatment of the Overall
Transaction;

 

(h)           costs and expenses for the survey of the Land; and

 

(i)            any other reasonable out-of-pocket expenses of the Collateral
Agent and the Lessor incurred in connection with the consummation of the Overall
Transaction on the Closing Date.

 

“Transferee” is defined in Section 12.3(a) of the Participation Agreement.

 

“UCC Financing Statements” means UCC financing statements appropriately
completed and executed for filing in the applicable jurisdiction in order to (i)
protect the Lessor’s interest in the Lessee Collateral under the Lease to the
extent the Lease is a security agreement and (ii) perfect (assuming compliance
with the UCC) a security interest in favor of the Collateral Agent for the
benefit of the Participants in the Lessor Collateral.

 

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (i) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumption prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (ii) the fair market value
of all Plan assets allocable to such liabilities under Title IV of ERISA
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.

 

“Uniform Commercial Code” and “UCC” means the Uniform Commercial Code as in
effect in any applicable jurisdiction.

 

32

--------------------------------------------------------------------------------


 

“United States” means the United States of America.

 

“Upfront Fees” means fees referred to in Section 4.4(i) of the Participation
Agreement.

 

“Yield” means, with respect to each day of the applicable Interest Period
(a) the Yield Rate for such Interest Period multiplied by (b) the aggregate
Lessor Amount outstanding divided by 360 or 365, as determined in accordance
with Section 4.1 of the Participation Agreement.

 

“Yield Rate” means, with respect to any Interest Period, (a) the sum of the LIBO
Rate (Reserve Adjusted) for such Interest Period, plus the Applicable Lessor
Margin, or (b) if the Lessor Amount accrues Yield pursuant to Section 15.1 or
15.2 of the Participation Agreement, at the Alternative Base Rate.

 

33

--------------------------------------------------------------------------------